


EXECUTION COPY

  AMENDED AND RESTATED CREDIT AGREEMENT   by and among   VISHAY PRECISION GROUP,
INC. as U.S. Borrower,   VISHAY PRECISION GROUP CANADA ULC as Canadian Borrower.
  THE FINANCIAL INSTITUTIONS identified herein as Lenders,   JPMORGAN CHASE
BANK, NATIONAL ASSOCIATION, as Agent, and   RBS CITIZENS, N.A., as Joint
Book-Runner   Dated as of January 29, 2013  


--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT

          This AMENDED AND RESTATED CREDIT AGREEMENT, dated as of January 29,
2013 (this “Agreement”), is made by and among JPMorgan Chase Bank, National
Association (“JPM”), individually, as the Issuing Bank, a Lender, the Swing
Lender and the Agent, J.P. Morgan Europe Limited, as European Agent (the
“European Agent”) JPMorgan Chase Bank, N.A., Toronto Branch, as Canadian Agent
(the “Canadian Agent”), the Lenders (referred to below), and Vishay Precision
Group, Inc., a Delaware corporation (together with such additional Persons, if
any, that may be designated as a “U.S. Borrower” pursuant to Section 2.18 of
this Agreement, collectively and jointly and severally, the “U.S. Borrower”) and
VISHAY PRECISION GROUP CANADA ULC, an unlimited liability company organized and
existing under the laws of British Columbia (“Canadian Newco” or the “Canadian
Borrower”). JPM, when acting in its capacity as administrative agent for the
Lenders and the Issuing Bank, or any successor or assign that assumes that
position pursuant to the terms of this Agreement, is hereinafter referred to as
the “Agent.” Certain capitalized terms used in this Agreement are defined in
Article 1 (Definitions).

Background of Agreement

          The U.S. Borrower, through its Subsidiaries, is engaged in the
business related to sensors, sensor-based systems and foil technology based
products, such as resisters, resistive sensors and sensor-based systems, all for
a wide variety of applications. The U.S. Borrower, Canadian Newco, GEORGE KELK
CORPORATION, a corporation organized and existing under the laws of Ontario
(“Target”), Peter Kelk, an individual residing in Toronto, Ontario and Endevor
Corporation, a corporation organized and existing under the laws of Ontario
entered into that certain Asset Purchase Agreement, dated as of December 12,
2012 (as it may be amended, restated, modified or supplemented in accordance
with the terms thereof and this Agreement, the “Target Purchase Agreement”)
whereby Canadian Newco will purchase substantially all of the assets of Target.

          On or about October 14, 2010, the U.S. Borrower, the Agent and certain
lenders entered into a certain Credit Agreement (as amended through the date
hereof, the “Existing Credit Agreement”) whereby the Lenders therein provide a
senior credit facility to the U.S. Borrower in an aggregate principal amount
equal to $25,000,000, consisting of a revolving credit facility with a letter of
credit subfacility and Swing Loan subfacility. In connection with the proposed
acquisition pursuant to the Target Purchase Agreement, the U.S. Borrower has
requested that the Agent and Lenders enter into this Amended and Restated Credit
Agreement whereby: (a) the Lenders provide the U.S. Borrower a revolving credit
facility in an aggregate principal amount not to exceed $15,000,000 with a
letter of credit subfacility and Swing Loan subfacility; (b) the Lenders provide
the U.S. Borrower a term loan in an aggregate original principal amount of
$10,000,000, the proceeds of which shall be further loaned, on an intercompany
basis, to the Canadian Borrower; and (c) the Lenders provide the Canadian
Borrower a term loan in an aggregate original principal amount of $15,000,000.

          The Subsidiaries of the U.S. Borrower will derive substantial benefits
from this credit facility. Such access to capital provided to the Domestic
Subsidiaries through this financing is on terms that are more advantageous to
the Domestic Subsidiaries than such Domestic Subsidiaries could obtain if they
accessed capital independently. Accordingly, the credit facility provided for in
this Agreement is to be guaranteed by the U.S. Borrower’s Domestic Subsidiaries
and secured by the equity of the U.S. Borrower’s Subsidiaries as well as by the
material assets (excluding real property) of the U.S. Borrower and the
Subsidiary Guarantors as set forth in the Loan Documents. The U.S. Borrower (in
addition to the U.S. Subsidiary Guarantors) shall also guaranty all of the
obligations of the Canadian Borrower hereunder, which guaranty shall be secured
by the material assets (excluding real property) of the U.S. Borrower. The
Canadian Borrower shall not provide a guaranty of the obligations of the U.S.
Borrower under either the revolving credit or term loan facility of the U.S.
Borrower described in clauses (a) or (b) of the preceding paragraph. However,
nothing in the preceding sentence shall limit the liability of the Canadian
Borrower for its own obligations in respect of any Letters of Credit issued
pursuant to an application for which it is a co-applicant, it being understood
that the Canadian Borrower shall only be a co-applicant for Letters of Credit
that are required by the Canadian Borrower to support its own business.

--------------------------------------------------------------------------------




          NOW, THEREFORE, it is agreed:

ARTICLE 1
DEFINITIONS

     1.1 Defined Terms.

          As used in this Agreement, the following terms shall have the meanings
specified in this Section 1.1 unless the context otherwise requires.

          2010 Note Instrument: that certain Note Instrument dated July 21, 2010
constituting up to $9,958,460 Floating Rate Unsecured Loan Notes 2102 by U.S.
Borrower, as it may be amended, restated or modified from time to time;
provided, that any such amendment, restatement or modification not require
payments of cash by the U.S. Borrower or any of its Subsidiaries in excess of
those required as of the Closing Date (or any amortization or any shortening of
maturity) or provide that the notes issued thereunder may be converted into
anything other than common equity interests in the Parent.

          Accumulated Funding Deficiency: any accumulated funding deficiency as
defined in Section 302(a) of ERISA with respect to an Employee Pension Plan for
plan years beginning prior to 2008 and any accumulated funding deficiency as
defined in Section 304(a) of ERISA with respect to a Multiemployer Plan.

          Acquisition: (a) any acquisition by a Borrower or any of its
Subsidiaries of an interest in any other Person that shall then become
Consolidated with a Borrower and its Subsidiaries in accordance with GAAP
(including, by way of merger into a Borrower or a Subsidiary of a Borrower or
otherwise), or (b) any acquisition by a Borrower or any of its Subsidiaries of
all or any substantial part of the assets of any other Person or of a division
or line of business of any other Person, in any case, whether by purchase,
lease, exchange, issuance of equity or debt securities, merger, reorganization
or any other method.

          Acquisition Documents: the Target Purchase Agreement and any other
document ancillary thereto or agreement or instrument entered into in connection
therewith.

- 2 -

--------------------------------------------------------------------------------




          Adjusted LIBOR: the rate per annum (rounded upwards if necessary to
the nearest one-hundredth of one percent) determined by the Agent to be equal to
the quotient of (a) LIBOR, multiplied by (b) a fraction, the numerator of which
is one and the denominator of which is a number equal to 1.00 minus the Reserve
Percentage.

          Administrative Questionnaire: an Administrative Questionnaire in a
form supplied by the Agent.

          Affiliate: with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. “Control”
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management or policies of a Person, whether through the
ability to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

          Agent: the meaning specified in the preamble to this Agreement.

          Agreement: this Amended and Restated Credit Agreement, as amended,
restated, modified or supplemented from time to time.

          Applicable Margin: the meaning specified in Subsection 2.10.2
(Applicable Margin).

          Applicable Percentage: with respect to any Lender, the percentage of
the total Commitments represented by such Lender’s Commitment. If the
Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the amount of each Lender’s Loans and participation
interest in Letters of Credit.

          Approved Fund: any Fund that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

          ASPE: generally accepted accounting standards for private enterprises
in Canada consistently applied, as in effect from time to time; provided that,
for purposes of calculating financial covenants, the provisions of Section 7.4
(Additional Provisions Respecting the Calculation of Financial Covenants) shall
apply to the extent set forth in such section.

          Assignment and Assumption: an assignment and assumption entered into
by a Lender and an Eligible Assignee (with the consent of any party whose
consent is required by Subsection 11.6.2 (Assignments by Lenders)), and accepted
by the Agent, in substantially the form of Exhibit K or any other form approved
by the Agent.

          Available Commitment: the meaning specified in Subsection 2.1.2
(Available RC Commitment).

          Banking Services: each and any of the following bank services provided
to any Loan Party or a Subsidiary of a Loan Party, by the Agent, the Issuing
Bank, an Affiliate of the foregoing or Lender Banking Services Provider: (a)
commercial credit cards, (b) stored value cards and (c) treasury and/or cash
management services (including controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

- 3 -

--------------------------------------------------------------------------------




          Banking Services Obligations: any and all obligations of the Loan
Parties, whether absolute or contingent and howsoever and whenever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.

          Base Rate: means the rate of interest equal to the greatest of (i) the
rate of interest per annum publicly announced from time to time by the Agent as
its prime rate in effect at its principal office in New York City (the prime
rate not being intended to the lowest rate of interest charged by the Agent in
connection with extensions of credit to debtors), (ii) the Federal Funds
Effective Rate, and (iii) the Adjusted LIBOR Rate applicable to loans for a
one-month Interest Period plus 1.00%.

          Base Rate Loans: Loans bearing interest at a rate equal to the Base
Rate plus the Applicable Margin.

          Board of Directors: the board of directors, board of managers or
similar group that directs the affairs of a Person.

          Borrower: either the U.S. Borrower or Canadian Borrower, as
applicable, or, collectively, the U.S. Borrower and the Canadian Borrower.

          Borrowers: collectively, the U.S. Borrower and the Canadian Borrower.

          Borrower Required Payment: the meaning specified in Subsection 2.13.2
(Payments by Borrower; Presumptions by Agent).

          Business Day: any day other than a Saturday, Sunday or day which shall
be in the Commonwealth of Pennsylvania or the city of London, England a legal
holiday or day on which banking institutions are required or authorized to close
provided that, when used in connection with a Loan denominated in a currency
other than U.S. Dollars, the term “Business Day” shall also exclude any day on
which banks are not open for dealings in the relevant currency in the London
interbank market or the principal financial center of such currency (and, if the
Loans which are the subject of a borrowing, drawing, payment, reimbursement or
rate selection are denominated in Euro, the term “Business Day” shall also
exclude any day on which the TARGET payment system is not open for the
settlement of payments in euro). With respect to the Canadian Term Loan,
“Business Day” shall also exclude legal holidays in the city of Toronto, Canada
and days on which banking institutions in the city of Toronto, Canada are
required to close.

          Canadian Agent: the meaning specified in the preamble to this
Agreement.

          Canadian Benefit Plans: any material plan, fund, program, or policy
providing employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party or any Subsidiary of any Loan Party has any liability
with respect to any employee or former employee in respect of employment in
Canada, but excluding (i) any Canadian Pension Plans and (ii) any statutory
plans to which a Loan Party or any Subsidiary of a Loan Party is required to
contribute, including, without limitation, the Canada Pension Plan or Quebec
Pension Plan and plans administered pursuant to applicable provincial health
tax, workers compensation and unemployment insurance legislation.

- 4 -

--------------------------------------------------------------------------------




          Canadian Borrower: the meaning specified in the preamble to this
Agreement.

          Canadian Borrower Pledge: a Pledge Agreement by the Canadian Borrower
(as amended, restated, modified or supplemented from time to time in accordance
with the terms hereof and thereof) in a form to be agreed upon by the Agent and
the Canadian Borrower.

          Canadian Collateral: all Collateral which the Canadian Borrower (and,
if applicable, Canadian Subsidiary Guarantors) owns or otherwise has an interest
in.

          Canadian Loan Parties: the Canadian Borrower and, if applicable, the
Canadian Subsidiary Guarantors.

          Canadian Newco: the meaning specified in the preamble to this
Agreement.

          Canadian Obligations: all Obligations of the Canadian Borrower, and/or
any Subsidiary of the Canadian Borrower, and/or any other Person, to any Secured
Party, represented by or incurred pursuant or relating to the Canadian Term
Loan, this Agreement or any other Loan Documents.

          Canadian Pension Plans: each pension plan required to be registered
under Canadian federal or provincial law that is maintained or contributed to by
a Loan Party or any Subsidiary of any Loan Party for its employees or former
employees in respect of employment in Canada, but does not include the Canada
Pension Plan or the Quebec Pension Plan as maintained by the Government of
Canada or the Province of Quebec, respectively.

          Canadian Secured Obligations: collectively, (a) the Canadian
Obligations, (b) any Banking Services Obligations of the Canadian Borrower or
any Subsidiary thereof, (c) obligations under or arising out of Swap Agreements
that have been or will be entered into by the Canadian Borrower or any
Subsidiary thereof with any Swap Party from time to time consistent with the
terms of this Agreement and (d) any and all obligations of Canadian Borrower or
any Subsidiary thereof in respect of Lender Bilateral Lines.

          Canadian Security Agreement: the meaning specified in Subsection
4.1.3(b) (Security Agreement).

          Canadian Subsidiary: any Subsidiary of the U.S. Borrower organized
under the Laws of Canada or any province or territory thereof. As of the
Effective Date, there are no Canadian Subsidiaries.

          Canadian Subsidiary Guarantor: all Canadian Subsidiaries, if any, that
have executed a Canadian Subsidiary Suretyship.

- 5 -

--------------------------------------------------------------------------------




          Canadian Subsidiary Pledge: a Pledge Agreement by the Canadian
Subsidiaries (as amended, restated, modified or supplemented from time to time
in accordance with the terms hereof and thereof) in a form to be agreed upon by
the Agent and the Canadian Borrower.

          Canadian Subsidiary Suretyship: a Guaranty and Suretyship Agreement
(as amended, restated, modified or supplemented from time to time in accordance
with the terms hereof and thereof) in a form to be agreed upon by the Agent and
the Canadian Borrower.

          Canadian Term Commitment: the meaning specified in Subsection 2.6.1
(Commitment to Make Canadian Term Loans).

          Canadian Term Loans: the meaning specified in Subsection 2.6.1
(Commitment to Make Canadian Term Loans).

          Capital Expenditures: expenditures for fixed or capital assets,
including the purchase, construction or rehabilitation of equipment or other
physical assets that are required to be capitalized under GAAP.

          Capital Lease: a lease with respect to which the lessee is required to
recognize the acquisition of an asset and the incurrence of a liability in
accordance with GAAP.

          Capital Lease Obligation: with respect to any Capital Lease, the
amount of the obligation of the lessee thereunder which would in accordance with
GAAP appear on a balance sheet of such lessee in respect of such Capital Lease
or otherwise be disclosed in a note to such balance sheet.

          Capital Stock: any class of preferred, common or other capital stock,
share capital or similar equity interest of a Person, including any partnership
interest in any partnership or limited partnership and any membership interest
in any limited liability company.

          CERCLA: the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended from time to time, and all rules and
regulations promulgated in connection therewith.

          Change in Law: the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority; provided
that notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued.

- 6 -

--------------------------------------------------------------------------------




          Change of Control:

               (a) Any person or group of persons (within the meaning of Section
13(d) of the Securities Exchange Act of 1934, as amended), other than interests
owned by members of the Zandman Parties, shall obtain ownership or control in
one or more series of transactions of more than 50.1% of the common stock or
50.1% of the voting power of the Borrower entitled to vote in the election of
members of the Board of Directors of the U.S. Borrower or similar governing
body; or

               (b) There shall have occurred under any indenture or other
instrument evidencing any Indebtedness or preferred equity any “change of
control” (or similar term as defined in such indenture or other evidence of
Indebtedness or preferred equity) obligating the U.S. Borrower to repurchase,
redeem or repay all or any part of the Indebtedness or Capital Stock provided
for therein; or

               (c) The U.S. Borrower merges with or into another Person and the
U.S. Borrower is not the surviving entity or sells or disposes of all or
substantially all of its assets to any Person; or

               (d) During any period of two consecutive years, individuals who
at the beginning of such period constituted the Board of Directors of the U.S.
Borrower (together with any new directors whose election by such Board of
Directors or whose nomination for election by the shareholders of the U.S.
Borrower was approved by a vote of 50.1% of the directors of the U.S. Borrower
at the time of such approval who were either directors at the beginning of such
period or whose election or nomination for election was previously so approved)
cease for any reason to constitute a majority of the Board of Directors then in
office;

               (e) The liquidation or dissolution of the U.S. Borrower; or

               (f) The U.S. Borrower shall cease to own (directly or indirectly)
all of the Capital Stock of the Canadian Borrower.

For purposes of this definition, “voting stock” means Capital Stock or other
ownership interests of any class or classes of a corporation or another entity
the holders of which are entitled to elect a majority of the corporate directors
or Persons performing similar functions.

          Closing Date: October 14, 2010.

          Closing Date GAAP: the meaning specified in Subsection 7.4.3(a).

          COBRA: the group health plan continuation coverage requirements of
Section 4980B of the Code and Part 6 of Subtitle B of Title I of ERISA.

          Code: the Internal Revenue Code of 1986, as amended, or its
predecessor or successor, as applicable, and any Treasury regulations, revenue
rulings or technical information releases issued thereunder.

- 7 -

--------------------------------------------------------------------------------




          Collateral: all property of any sort in which any Loan Party has
granted, or purported to grant, a security interest or other Lien pursuant to
any of the Loan Documents.

          Commitment: collectively, the RC Commitment, the Canadian Term
Commitment and the U.S. Term Commitment or, as applicable, any of the foregoing.

          Commitment Fee Rate: the meaning specified in paragraph (b) of
Subsection 2.9.1 (Unused Commitment Fees).

          Consolidated: with respect to any Person and any specified
subsidiaries, refers to the consolidation of financial statements of such Person
and such subsidiaries and of particular items in such financial statements in
accordance with GAAP.

          Consolidating: with respect to any Person and any specified
subsidiaries of such Person, refers to the separate presentation of financial
statements of each such Person in accordance with GAAP.

          CTL Suretyship: the meaning specified in Subsection 4.1.4(b) (Guaranty
and Suretyship Agreement).

          Debt Service: for any period, the amount of all scheduled principal
payments (including scheduled amortization and payments due at maturity),
including the portion of scheduled payments under Capital Leases allocable to
principal, and Interest Expense of the U.S. Borrower and its Subsidiaries on a
Consolidated basis in respect of Indebtedness during such period. “Amount” of
principal means such amount as was paid or payable. With respect to any
revolving credit, “scheduled principal payments” shall include the amount of any
scheduled reduction or termination of the commitment.

          Debtor Relief Law: the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), the Winding-Up and Restructuring Act (Canada), in each case as
amended, and any other applicable state, provincial, territorial or federal
bankruptcy laws and all other liquidation, conservatorship, bankruptcy,
assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the
United States, Canada or other applicable jurisdictions from time to time in
effect and affecting the rights of creditors generally, including any corporate
law of any jurisdiction permitting a debtor to obtain a stay or a compromise of
the claims of its creditors against it and including any rules and regulations
pursuant thereto.

          Default: any condition or event which, with notice or lapse of time or
both, would become an Event of Default.

          Default Rate: the meaning specified in Subsection 2.10.6 (Default
Rate; Late Fee).

          Defaulting Lender: any Lender, as determined by the Agent, that has
(a) failed to fund any portion of its Loans or participations in Letters of
Credit or Swing Loans or other amounts required to be funded by it hereunder or
under any Loan Document, (b) notified the U.S. Borrower, the Canadian Borrower,
the Agent, any Issuing Bank, any Swing Lender or any Lender in writing that it
does not intend to comply with any of its funding obligations under this
Agreement or any other Loan Document or has made a public statement to the
effect that it does not intend to comply with its funding obligations under this
Agreement or under other agreements in which it commits to extend credit, (c)
failed, within one Business Day after request by the Agent, to confirm that it
will comply with the terms of this Agreement or any other Loan Document relating
to its obligations to fund prospective Loans and participations in then
outstanding Letters of Credit and Swing Loans or other amounts required to be
funded by it hereunder or under any Loan Document, (d) otherwise failed to pay
over to the Agent or any other Lender any other amount required to be paid by it
hereunder or any other Loan Document within three Business Days of the date when
due, unless the subject of a good faith dispute, (e) (i) become or is insolvent
or has a parent company that has become or is insolvent or (ii) become the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or has a parent company that has become the
subject of a proceeding under any Debtor Relief Law, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment or (f) who the Swing Lender or Issuing Bank
believes in good faith have defaulted under other syndicated credit facilities.

- 8 -

--------------------------------------------------------------------------------




          Director: with respect to any Person, a member of the Board of
Directors of such Person or, if none, persons with responsibilities similar to
such member.

          Disqualified Stock: with respect to any Person, any Capital Stock
which by its terms (or by the terms of any security into which it is convertible
or for which it is exchangeable): (a) matures or is mandatorily redeemable for
any reason, (b) is convertible or exchangeable for Indebtedness or Disqualified
Stock, or (c) is or may for any reason be redeemable at the option of the holder
thereof, in whole or in part, in each case, on or prior to the first anniversary
of the stated maturity of the Notes.

          DOL: United States Department of Labor, or any governmental agency or
instrumentality succeeding to the functions thereof.

          Dollars and $: dollars in lawful currency of the United States of
America.

          Domestic Subsidiary: any Subsidiary of the U.S. Borrower organized
under the Laws of the United States of America or one of its political
subdivisions.

          EBITDA: for any Person, for any period, the Net Income of such Person
for such period adjusted (A) to include, if applicable but without limiting the
generality of Subsection 7.4.2 (Additional Provisions Respecting Calculations of
Financial Covenants), the Net Income of any Person accrued during such period
but prior to the date it became a Subsidiary of the U.S. Borrower or was merged
into or consolidated with the U.S. Borrower (based on financial information
reasonably satisfactory to Agent), and (B) to exclude, without duplication, the
following items of income or expense to the extent that such items are included
in the calculation of such Net Income: (a) Interest Expense, (b) total income
and franchise tax expense, (c) depreciation expense, (d) the expense associated
with amortization of intangible and other assets, (e) non-cash provisions for
reserves for discontinued operations (or any reversals thereof) but if any
amount reflected in such non-cash reserves are subsequently paid in cash, such
cash payment shall be deducted from the calculation of EBITDA, (f) any gain or
loss associated with the sale or write-down of assets, (g) any gain or loss from
or attributable to minority interests, (h) any gain or loss accounted for by the
equity method of accounting (except in the case of income to the extent of the
amount of cash dividends or cash distributions paid to such Person or any
Subsidiary of such Person by the entity accounted for by the equity method of
accounting), and (i) other non-cash items approved by the Agent.

- 9 -

--------------------------------------------------------------------------------




          Effective Date: the date this Agreement becomes effective in
accordance with Section 4.1 (Conditions to Effectiveness).

          Eligible Assignee:

               (a) a Lender;

               (b) an Affiliate of a Lender;

               (c) an Approved Fund; and

               (d) any Person (other than a natural person) approved by (i) the
Agent, (ii) the Issuing Bank, and (iii) unless an Event of Default has occurred
and is continuing, the U.S. Borrower (each such approval not to be unreasonably
withheld or delayed); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include the U.S. Borrower or any of the U.S. Borrower’s
Affiliates or Subsidiaries.

          Employee Pension Plan: any Plan which (a) the U.S. Borrower, any of
its Subsidiaries or any ERISA Affiliate maintains, contributes to, or otherwise
has any liability with respect thereto and (b) is subject to Part 3 of Subtitle
B of Title I of ERISA.

          Environmental Laws: any national, state, provincial, territorial or
local law or regulation (including CERCLA, OSHA and RCRA) enacted in connection
with or relating to the protection or regulation of the environment, including
those laws, statutes, and regulations regulating the disposal, removal,
presence, production, storing, refining, handling, transferring, processing, or
transporting of Hazardous Substances, and any regulations issued or promulgated
in connection with such statutes by any Governmental Authority and any orders,
orders-in-council, decrees or judgments issued by any court of competent
jurisdiction in connection with any of the foregoing.

          ERISA: the Employee Retirement Income Security Act of 1974, as
amended, and any regulations issued thereunder by the DOL or PBGC.

          ERISA Affiliate: (a) any corporation included with the U.S. Borrower
in a controlled group of corporations within the meaning of Section 414(b) of
the Code, (b) any trade or business (whether or not incorporated) which is under
common control with the U.S. Borrower within the meaning of Section 414(c) of
the Code, (c) any member of an affiliated service group of which the Borrower is
a member within the meaning of Section 414(m) of the Code and (d) any other
group including the U.S. Borrower that is treated as a single employer within
the meaning of Section 414(o) of the Code.

- 10 -

--------------------------------------------------------------------------------




          Eurodollar Business Day: a Business Day on which the relevant London
international financial markets are open for dealings in Dollar deposits and
which is also other than a Saturday, Sunday or day which shall be in the city of
London, England a legal holiday or day on which banking institutions are
required or authorized to close.

          Eurodollar Deposits: U.S. dollar-denominated deposits at foreign banks
or foreign branches of American banks.

          European Agent: the meaning specified in the preamble to this
Agreement.

          Event of Default: the meaning specified in Section 9.1 (Events of
Default).

          Exchangeable Notes: the Floating Rate Unsecured Loan Notes issued by
the U.S. Borrower pursuant to the 2010 Note Instrument, as each may be amended,
restated or modified from time to time; provided, that any such amendment,
restatement or modification shall not require payments of cash by the U.S.
Borrower in excess of those required as of the Closing Date (or any amortization
or any shortening of maturity) or provide that such notes may be converted into
anything other than common equity interests in the U.S. Borrower.

          Excluded Taxes: with respect to the Agent, any Lender, the Issuing
Bank or any other recipient of any payment to be made by or on account of any
obligation of a Borrower hereunder, (a) taxes imposed on or measured by overall
net income (however denominated), and franchise taxes (i) imposed on it (in lieu
of net income taxes), by the jurisdiction (or any political subdivision thereof)
under the laws of which such recipient is organized or in which its principal
office is located or, in the case of any Lender, in which its applicable lending
office is located, or (ii) that are Other Connection Taxes (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which a Borrower is located and (c) in the case of
a Lender (other than an assignee pursuant to a request by a Borrower under
Subsection 2.16.2 (Replacement of Lenders)), any withholding tax that is imposed
on amounts payable to or for the account of such Lender at the time such Lender
becomes a party hereto (or designates a new lending office) or is attributable
to such Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Subsection 2.15.6 (Status of Lenders), except to the extent
that such Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Subsection 2.15.1 (Payments Free of Taxes).

          Executive Order: the Executive Order No. 13224 on Terrorist Financing,
effective September 24, 2001, and relating to Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism.

          Existing Credit Agreement: the meaning specified in the Background to
this Agreement.

          Federal Funds Effective Rate: for any day, a fluctuating interest rate
per annum equal to the weighted average of the rates on overnight federal funds
transactions with members of the Federal Reserve System arranged by federal
funds brokers, as published for such day (or, if such day is not a Business Day,
for the next preceding Business Day) by the Federal Reserve Bank of New York,
or, if such rate is not so published for any day which is a Business Day, the
average of the quotations for such day on such transactions received by Agent
from three Federal funds brokers of recognized standing selected by it.

- 11 -

--------------------------------------------------------------------------------




          Fixed Charges: for any period, the sum of the following determined on
a Consolidated basis, without duplication, for the U.S. Borrower and its
Subsidiaries:

               (a) scheduled principal payments on Indebtedness (including
imputed principal payments on capital leases and synthetic leases and any
scheduled commitment reductions), provided, however, (i) for the four fiscal
quarters ending March 31, 2013, the amount of scheduled principal payments in
respect of the Loans shall be deemed to be the amount of scheduled principal
payments in respect of the Loans for the fiscal quarter ending March 31, 2013
multiplied by four, (ii) for the four fiscal quarters ending June 30, 2013, the
amount of the amount of scheduled principal payments in respect of the Loans
shall be deemed to be the amount of scheduled principal payments in respect of
the Loans for the two fiscal quarters ending June 30, 2013 multiplied by two,
and (iii) for the four fiscal quarters ending September 30, 2013, the amount of
the amount of scheduled principal payments in respect of the Loans shall be
deemed to be the amount of scheduled principal payments in respect of the Loans
for the three fiscal quarters ending September 30, 2013 multiplied by
four-thirds, and

               (b) cash Interest Expense provided, however, (i) for the four
fiscal quarters ending March 31, 2013, the amount of cash Interest Expense shall
be deemed to be the amount of cash Interest Expense for the fiscal quarter
ending March 31, 2013 multiplied by four, (ii) for the four fiscal quarters
ending June 30, 2013, the amount of cash Interest Expense shall be deemed to be
the amount of cash Interest Expense for the two fiscal quarters ending June 30,
2013 multiplied by two, and (iii) for the four fiscal quarters ending September
30, 2013, the amount of cash Interest Expense shall be deemed to be the amount
of cash Interest Expense for the three fiscal quarters ending September 30, 2013
multiplied by four-thirds.

          Fixed Charges Coverage Ratio: as at the end of any fiscal quarter, the
ratio of (i) EBITDA less cash taxes less Restricted Payments paid in cash and
less Capital Expenditures to (ii) Fixed Charges, each for the four fiscal
quarters then ending.1

          Foreign Currency Loan: the meaning specified in Subsection 2.1.1
(Commitment to Make RC Loans).

          Foreign Lender: any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

____________________

1 Note to draft: Consolidation makes exception for Restricted Payments to U.S.
Borrower/U.S. Subsidiary Guarantors moot.

- 12 -

--------------------------------------------------------------------------------




          Foreign Subsidiary: any Subsidiary of the U.S. Borrower that is not a
Domestic Subsidiary

          Fronting Fee: the meaning specified in Subsection 3.1.6 (Fees).

          Fund: any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

          GAAP: generally accepted accounting principles in the United States
consistently applied, as in effect from time to time provided that, for purposes
of calculating financial covenants, the provisions of Section 7.4 (Additional
Provisions Respecting the Calculation of Financial Covenants) shall apply to the
extent set forth in such section.

          Governmental Authority: the government of the United States of America
or any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

          Guaranty: as applied to any Person, any direct or indirect liability,
contingent or otherwise, of such Person with respect to any indebtedness, lease,
dividend or other obligation of another Person, including any such obligation
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business) or discounted or sold with recourse
by such Person, or in respect of which such Person is otherwise directly or
indirectly liable, including any such obligation in effect guaranteed by such
Person through any agreement (contingent or otherwise) to purchase, repurchase
or otherwise acquire such obligation or any security therefor, or to provide
funds for the payment or discharge of such obligation (whether in the form of
loans, advances, stock purchases, capital contributions or otherwise), or to
maintain the solvency or any balance sheet or other financial condition of the
obligor of such obligation, or to make payment for any products, materials or
supplies or for any transportation or services regardless of the non-delivery or
non-furnishing thereof, in any such case if the purpose or intent of such
agreement is to provide assurance that such obligation will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such obligation will be protected against loss in respect
thereof.

          Hazardous Substances: any and all chemicals, pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized by any
Environmental Law (including petroleum products, asbestos, urea formaldehyde
foam insulation, lead based paint and polychlorinated biphenyls and substances
defined as Hazardous Substances under CERCLA).

          IEEPA: the International Emergency Economic Power Act, 50 U.S.C. §1701
et. seq.

- 13 -

--------------------------------------------------------------------------------




          Indebtedness: with respect to any Person (without duplication):

               (a) all indebtedness of such Person for borrowed money;

               (b) all obligations of such Person for the deferred purchase
price of capital assets or for any part of the deferred purchase price of other
property or services which purchase price for other property or services is due
more than six months (or a longer period of up to one year, if such terms are
available from suppliers in the ordinary course of business) from the date of
incurrence of the obligation in respect thereof;

               (c) all obligations of such Person evidenced by notes, bonds
(other than performance bonds), debentures or other similar instruments;

               (d) all indebtedness created or arising under any conditional
sale or other title retention agreement with respect to property acquired by
such Person (even though the rights and remedies of the seller or lender under
such agreement in the event of default are limited to repossession or sale of
such property) and all other indebtedness secured by a Lien on the property or
assets of such Person;

               (e) all Capital Lease Obligations of such Person;

               (f) all obligations, contingent or otherwise, of such Person
under acceptance, letter of credit or similar facilities;

               (g) all obligations in respect of Disqualified Stock or other
obligations of such Person to purchase, redeem, retire, defease or otherwise
acquire for value any Capital Stock of such Person or any warrants, rights or
options to acquire such Capital Stock, which obligations shall be valued, in the
case of redeemable preferred stock, at the liquidation preference payable upon
mandatory redemption and, in the case of other such obligations, at the amount
that, in light of all the facts and circumstances existing at the time of
determination, can reasonably be expected to become payable;

               (h) all obligations of such Person under Interest Rate Protection
Agreements;

               (i) a Guaranty of such Person;

               (j) all Indebtedness referred to in clauses (a) through (h) above
secured by (or which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, even though such Person has
not assumed or become liable for the payment of such Indebtedness;

               (k) all unfunded pension liabilities; and

               (l) the Indebtedness of any partnership or unincorporated joint
venture in which such Person is a general partner or a joint venturer.

- 14 -

--------------------------------------------------------------------------------




          Indemnified Taxes: (a) Taxes other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a
Borrower under any Loan Document, and (b) to the extent not otherwise described
in (a), Other Taxes.

          Indemnitee: the meaning specified in Subsection 11.14.2
(Indemnification by the Borrower).

          Intellectual Property: the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including (a)
all copyrights arising under the laws of the United States, any other country or
any political subdivision thereof, whether registered or unregistered and
whether published or unpublished, all registrations and recordings thereof, and
all applications in connection therewith, including all registrations,
recordings and applications in the United States Copyright Office and in the
Canadian Intellectual Property Office, (b) inventions, discoveries and ideas
(whether patentable or unpatentable and whether or not reduced to practice), and
all patents, patent rights, applications for patents (including divisions,
continuations, continuations-in-part and renewal applications), and any
renewals, extensions or reissues thereof, in the United States, any other
country or any political subdivision thereof, (c) all trademarks, trade names,
corporate names, company names, business names, fictitious business names, trade
dress, service marks, logos, domain names and other source or business
identifiers, and all goodwill associated therewith, now existing or hereafter
adopted or acquired, all registrations and recordings thereof, and all
applications in connection therewith, whether in the United States Patent and
Trademark Office or in any similar office or agency of the United States, any
State thereof or any other country or any political subdivision thereof
(including the Canadian Intellectual Property Office), or otherwise, and all
common law rights related thereto, (d) all trade secrets arising under the laws
of the United States, any other country or any political subdivision thereof,
(e) all rights to obtain any reissues, renewals or extensions of the foregoing,
(f) all licenses for any of the foregoing, and (g) all causes of action for
infringement of the foregoing.

          Intellectual Property Collateral Agreements: together, the U.S.
Intellectual Property Collateral Agreement and the Canadian Intellectual
Property Collateral Agreement.

          Intercompany Acquisition Loan: a loan made by the U.S. Borrower to the
Canadian Borrower in an amount equal to CAD $10,000,000, plus, if applicable,
such additional amount as the U.S. Borrower may add to such principal amount
(which additional amount shall be made from cash on hand) as may be necessary
for the Canadian Borrower to pay the purchase price in Canadian Dollars pursuant
to the Target Purchase Agreement, provided, the Intercompany Acquisition Loan
shall be made promptly following the date on which the U.S. Term Loan and the
Canadian Term Loan are made, and provided, further, if less than CAD $10,000,000
is required for the purchase price under the Target Purchase Agreement, the
Intercompany Acquisition Loan may nonetheless be CAD $10,000,000 and any excess
may be used by the Canadian Borrower for working capital purposes.

          Interest Expense: for any period, the sum of (a) the amount of
interest accrued on, or with respect to, Indebtedness for such period, including
imputed interest on Capital Leases and imputed or accreted interest in respect
of deep discount or zero coupon obligations, plus (b) the net amount payable
under all Interest Rate Protection Agreements in respect of such period (or
minus the net amount receivable under all Interest Rate Protection Agreements in
respect of such period) plus (c) Unused Commitment Fees payable during such
period.

- 15 -

--------------------------------------------------------------------------------




          Interest Period: means the period commencing on the date of a
borrowing and ending on the numerically corresponding day in the calendar month
that is one, three or six months later; provided, that (i) if any Interest
Period would end on a day other than a Business Day, such Interest Period shall
be extended to the next succeeding Business Day unless such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
that commences on the last Business Day of a calendar month (or on a day for
which there is no numerically corresponding day in the last calendar month of
such Interest Period) shall end on the last Business Day of the last calendar
month of such Interest Period; provided, further, that, in the event an Interest
Period is extended to the next Eurodollar Business Day in a month, the
succeeding Interest Period will end on the day it would have ended had the
preceding Interest Period not been so extended (e.g., if the preceding period is
extended to the 16th because the 15th is not a Eurodollar Business Day, the
succeeding period will end on the 15th as long as it is a Eurodollar Business
Day). For purposes hereof, the date of a Loan initially shall be the date on
which such Loan is made and, in the case of a RC Loan, thereafter shall be the
effective date of the most recent conversion or continuation of such Loan.

          Interest Rate Protection Agreement: (a) any agreement (including terms
and conditions incorporated by reference therein) which is a rate swap
agreement, basis swap, forward rate agreement, commodity swap, interest rate
option, forward foreign exchange agreement, spot foreign exchange agreement,
rate cap agreement, rate floor agreement, rate collar agreement, currency swap
agreement, cross-currency rate swap agreement, currency option, or any other
similar agreement (including any option to enter into any of the foregoing), (b)
any combination of the foregoing, or (c) any master agreement for any of the
foregoing together with all supplements.

          Investment: as applied to any Person (the “investor”) but without
duplication: (a) any direct or indirect purchase or other acquisition by such
investor of stock or other securities of any other Person, (b) any Guaranty by
such investor of obligations of any other Person, (c) any direct or indirect
loan, advance or capital contribution by such investor to any other Person,
including all Indebtedness and accounts receivable owing to such investor from
such other Person which are not current assets or did not arise from sales to
such other Person in the ordinary course of business and (d) any Swap Agreement
entered into by such Person.

          IRS: Internal Revenue Service, or any governmental agency or
instrumentality succeeding to the functions thereof.

          Israeli Corporate Group: Vishay Precision Israel, Ltd. and its
Subsidiaries.

          Israeli Debt: The Israeli local secured revolving credit facility
entered into by Vishay Precision Israel, Ltd. (and one or more of its
Subsidiaries), up to a maximum principal amount not to exceed $15,000,000 (or
the equivalent thereof in Israeli sheqels as determined at the Spot Exchange
Rate at the time at which the facility was entered into).

- 16 -

--------------------------------------------------------------------------------




          Issuing Bank: JPM, in its capacity as issuer of Letters of Credit
hereunder.

          ITA: Income Tax Act (Canada), as amended from time to time.

          Law: all common law and all applicable provisions of constitutions,
laws, statutes, ordinances, rules, treaties, regulations, permits, licenses,
approvals, interpretations and orders of courts or Governmental Authorities and
all orders and decrees of all courts and arbitrators

          Lender and Lenders: each of the financial institutions and Funds that
signs this Agreement and each other financial institution or Fund that is an
assignee of the foregoing, from time to time, in accordance with the terms of
this Agreement (and for greater certainty, reference to each Lender shall
include such Lender’s offices, branches or affiliates used for funding or
booking its Canadian Term Loan and Canadian Term Commitment hereunder).

          Lender Banking Services Provider: any Lender or an Affiliate of a
Lender provided that (a) the Agent shall have consented to such Person being a
Lender Banking Services Provider (which consent shall not be unreasonably
withheld or delayed) and (b) in the case of any such Affiliate, such Affiliate
shall have executed and delivered to the Agent a joinder to this Agreement (in
form and substance satisfactory to the Agent) agreeing to be bound by the
provisions of this Agreement respecting the role of the Agent, including all
exculpatory provisions and indemnification provisions, as if such Affiliate were
a Lender hereunder and the obligations in respect of Banking Services were
Obligations hereunder or such other arrangement as Agent shall agree to.

          Lender Bilateral Line: any line of credit for letters of credit and
working capital purposes entered into, from time to time, between a Loan Party
or Subsidiary of a Loan Party, on the one hand, and the Agent, an Affiliate of
the Agent, or a Lender Bilateral Provider, on the other hand, as it may be
amended, restated or modified from time to time.

          Lender Bilateral Provider: any Lender or an Affiliate of a Lender
provided that (a) the Agent shall have consented to such Person being a Lender
Bilateral Provider (which consent shall not be unreasonably withheld or delayed)
and (b) in the case of any such Affiliate, such Affiliate shall have executed
and delivered to the Agent a joinder to this Agreement (in form and substance
satisfactory to the Agent) agreeing to be bound by the provisions of this
Agreement respecting the role of the Agent, including all exculpatory provisions
and indemnification provisions, as if such Affiliate were a Lender hereunder and
the obligations in respect of the Lender Bilateral Lines were Obligations
hereunder or such other arrangement as Agent shall agree to.

          Lender Required Payment: the meaning specified in Subsection 2.14.1
(Funding by Lenders; Presumption by Agent).

          Letters of Credit: any and all letters of credit issued pursuant to
this Agreement.

          Letter of Credit Fees: the meaning specified in Subsection 3.1.6
(Fees).

          Letter of Credit Sublimit: the meaning specified in Subsection 3.1.1
(Commitment to Issue Letters of Credit).

- 17 -

--------------------------------------------------------------------------------




          Leverage Ratio: the ratio of total Indebtedness, as at the date of
determination, to EBITDA (for the four preceding fiscal quarters).

          LIBOR: the rate appearing on Reuters Screen LIBOR01 Page (or on any
successor or substitute determined by the Agent) at approximately 11:00 a.m.,
London time, two Eurodollar Business Days prior to the commencement of the
applicable Interest Period, for U.S. Dollar deposits with maturity comparable to
such Interest Period, or if such rate is unavailable, as otherwise determined by
the Agent. In the event that the Agent is unable to obtain any such quotation as
provided above, it will be deemed that LIBOR cannot be determined. In the case
of Loans denominated in Pounds Sterling, “LIBOR” shall be the rate at which
deposits in Pounds Sterling with maturity comparable to such Interest Period are
offered by the principal London office of the Agent in immediately available
funds in the London interbank market at approximately 11:00 a.m., London time,
on the first day of such Interest Period.

          LIBOR Loans: Loans bearing interest at a rate equal to Adjusted LIBOR
plus the Applicable Margin.

          License Agreements: that certain Trademark License Agreement, dated as
of July 6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision
Group, Inc., and that certain Patent License Agreement, dated as of July 6,
2010, between Vishay Dale Electronics, Inc. and Vishay Precision Group, Inc., as
each may be amended, restated or modified from time to time; provided, that any
such amendment, restatement or modification be consistent with the provisions of
Section 8.2.4 (License Agreements).

          Lien: with respect to any asset, any mortgage, lien, pledge, adverse
claim, charge, security interest, hypothec or other encumbrance, or any other
type of preferential arrangement that has the practical effect of creating a
security interest, in respect of such asset. For the purposes of this Agreement
and the other Loan Documents, a Borrower or any of its Subsidiaries shall be
deemed to own subject to a Lien any asset which it has acquired or holds subject
to the interest of a vendor or lessor under any conditional sale agreement,
Capital Lease or other title retention agreement relating to such asset.

          Loan Documents: this Agreement, the Notes, the Subsidiary Suretyships,
the CTL Suretyships, the Pledge Agreements, the Security Agreements and any and
all agreements, documents and instruments executed, delivered or filed pursuant
to this Agreement, as the same may be amended, restated, modified or
supplemented from time to time. For the sake of clarity, Interest Rate
Protection Agreements, documents related to Banking Services Obligations and
Letters of Credit are not Loan Documents, but obligations in respect thereof
owing to Swap Parties (in the case of Interest Rate Protection Agreements) and
the Issuing Bank and the Lenders (in the case of Letters of Credit) shall be
secured by the Collateral.

          Loan Parties: the parties to this Agreement and any of the other Loan
Documents, including the U.S. Borrower, the Canadian Borrower and any Subsidiary
Guarantor, but excluding the Agent, the Lenders, and the Issuing Bank.

          Loans: the amounts loaned to a Borrower pursuant to this Agreement.
Loans may be RC Loans, Swing Loans, U.S. Term Loans or Canadian Term Loans.

- 18 -

--------------------------------------------------------------------------------




          Master Separation and Distribution Agreement: that certain Master
Separation and Distribution Agreement, dated as of June 22, 2010, between Vishay
and Borrower.

          Material Adverse Change: any material adverse change in

               (a) the business, condition (financial or otherwise), results,
operations or properties of (i) a Borrower or (ii) the U.S. Borrower and its
Subsidiaries taken as a whole;

               (b) the binding nature, validity or enforceability of any of the
Loan Documents;

               (c) the ability of a Borrower or any of the Subsidiary Guarantors
to perform its obligations under any of the Loan Documents to which it is a
party; or

               (d) the validity, perfection, priority or enforceability of the
Liens granted to Agent in respect of the Collateral.

          Maturity Date: January 29, 2018, or such earlier date as the
Commitments shall terminate and the Loans accelerated in accordance with the
terms hereof.

          Minimum Funding Standard: the minimum funding standard within the
meaning of Section 302 of ERISA and Section 412 of the Code.

          Month: a period from and including a given day in a calendar month to
the day in the subsequent calendar month numerically corresponding to such given
day except that (a) if there is no numerical correspondent in such subsequent
calendar month, or (b) if such given day is the last day of a calendar month,
such day shall be the last day of such subsequent calendar month.

          Multiemployer Plan: a multiemployer pension plan as defined in Section
3(37) of ERISA to which the U.S. Borrower, any of its Subsidiaries or any ERISA
Affiliate is required to contribute or otherwise has any liability.

          Net Income: for any period, the aggregate net income (or loss) of the
U.S. Borrower and its Subsidiaries for such period on a Consolidated basis
determined in accordance with GAAP, provided, the following items shall be
excluded from the calculation of Net Income:

               (a) after-tax gains and losses from asset sales or abandonment or
reserves relating thereto;

               (b) the net income (but not loss) of any Subsidiary of the U.S.
Borrower to the extent that the declaration of dividends, the making of
intercompany loans or similar payments by that Subsidiary of that income is
restricted by a contract, operation of law or otherwise;

               (c) the net income of any Person, other than the U.S. Borrower or
a Subsidiary of the U.S. Borrower, except to the extent of cash dividends or
distributions paid to the Borrower or a Subsidiary of the U.S. Borrower by such
Person;

- 19 -

--------------------------------------------------------------------------------




               (d) income or loss attributable to discontinued operations
(including operations disposed of during such period whether or not such
operations were classified as discontinued); and

               (e) income attributable to insurance proceeds, condemnation
awards or litigation awards or settlements.

          Net Income Adjustment: the sum of fifty percent (50%) of the U.S.
Borrower’s Consolidated Net Income for each fiscal quarter ending after the
Effective Date (in each case, only if a positive number).

          Notes: the promissory notes delivered by a Borrower to the Lenders
(including any successors or assigns thereof) pursuant to this Agreement
(including any amendments, restatements, modifications or supplements which may
from time to time, be created in respect of such notes), and any replacement
promissory notes issued in lieu of the foregoing.

          Obligations: any and all indebtedness, obligations and liabilities of
any type or nature, direct or indirect, absolute or contingent, related or
unrelated, due or not due, liquidated or unliquidated, arising by operation of
law or otherwise, now existing or hereafter arising or created of a Borrower,
and/or any Subsidiary of a Borrower, and/or any other Person, to any Secured
Party, represented by or incurred pursuant or relating to the Loan Documents.
Without limiting the generality of the foregoing, the term “Obligations” shall
include:

               (a) principal of, and interest on the Loans and the Notes;

               (b) any and all other fees, indemnities, costs, obligations and
liabilities of the Borrower and its Subsidiaries from time to time under or in
connection with the Loan Documents;

               (c) all obligations of a Borrower owing to the Issuing Bank or
any Lender under Letters of Credit or other debt instruments issued by the
Issuing Bank or any Lender under the terms of this Agreement; and

               (d) all amounts (including post-petition interest) in respect of
the foregoing that would be payable but for the fact that the obligations to pay
such amounts are unenforceable or not allowable due to the existence of a
proceeding under any Debtor Relief Law involving a Borrower or any of its
Subsidiaries.

          OFAC: the U.S. Department of Treasury’s Office of Foreign Asset
Control.

          Officer’s Compliance Certificate: a certificate in the form of Exhibit
J.

          Organizational Documents: means, with respect to any Person other than
a natural person, the documents by which such Person was organized (such as a
certificate of incorporation, certificate of limited partnership or articles of
organization, and including any certificates of designation for preferred stock
or other forms of preferred equity) and which relate to the internal governance
of such Person (such as bylaws, a partnership agreement or an operating, limited
liability or members agreement).

- 20 -

--------------------------------------------------------------------------------




          OSHA: the Occupational Safety and Health Act, 29 U.S.C. 651 et seq.

          Other Connection Taxes: with respect to any recipient, Taxes imposed
as a result of a present or former connection between such recipient and the
jurisdiction imposing such Tax (other than connections arising from such
recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

          Other Taxes: all present or future stamp, court or documentary Taxes
or any other excise or property Taxes, charges or similar levies arising from
any payment made hereunder or under any other Loan Document or from the
execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document, except for Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 2.16.2 (Replacement of Lenders).

          Participant: the meaning assigned to such term in Subsection 11.6.4(a)
(Participations).

          PATRIOT Act: the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Public Law 107-56) (The USA PATRIOT Act).

          PBGC: Pension Benefit Guaranty Corporation, or any governmental agency
or instrumentality succeeding to the functions thereof.

          Perfection Certificate: the Perfection Certificate dated as of the
Closing Date executed by the U.S. Borrower and delivered to the Agent.

          Permitted Acquisition: an Acquisition (a) in which the U.S. Borrower
provides at least 15 Business Days’ prior written notice to the Lenders,
together with pro forma financial information and revised projections giving
effect to the Acquisition, (b) of a business that is in a Permitted Business,
(c) in compliance with applicable Laws, (d) in which the Board of Directors of
the target approves the sale, (e) where no Default or Event of Default has
occurred and is continuing before, and after giving effect to, the Acquisition
and the representations in the Loan Documents shall be correct in all material
respects at the time of such Acquisition and (f) in which, for Acquisitions with
a purchase price in excess of $5,000,000, the Borrower provides such
documentation and information as the Agent reasonably requests; provided, any
such Acquisition shall not be effected when the Leverage Ratio (on a pro forma
basis after giving effect to the Acquisition) is greater than or equal to
1.5:1.0 or when the Total Liquidity upon closing of the Acquisition is less than
$25,000,000, without the prior written consent of the Requisite Lenders.

          Permitted Businesses: owning, operating, managing and maintaining a
business engaged in the design, manufacture, marketing and delivery of sensors,
sensor-based systems and foil technology-based products, such as resisters,
resistive sensors, and sensor-based systems, all for a wide variety of
applications, and all lines of business reasonable related thereto.

- 21 -

--------------------------------------------------------------------------------




          Permitted Canadian Target Acquisition: an acquisition by the Canadian
Borrower of the assets of Target pursuant to the Target Purchase Agreement so
long as (i) the purchase price does not exceed $55,000,000, of which $15,000,000
shall be made with proceeds of the Canadian Term Loan, $20,000,000 shall be made
with proceeds of an equity investment by one or more members of the Israeli
Group, $5,000,000 shall be made with proceeds of an equity investment by the
U.S. Borrower and/or a U.S. Subsidiary Guarantor (which equity investment may be
made from cash on hand and/or proceeds of RC Loans) and the remainder made with
proceeds of the Intercompany Acquisition Loan, (ii) before and after
consummation of the acquisition , no Default or Event of Default shall have
occurred and be continuing, (iii) the conditions to the U.S. Term Loans shall
have been satisfied at least three (3) Business Days (or such shorter period as
the Agent may agree to) prior to the date of the acquisition and (iv) the Agent
shall have received such other information and documentation as it may
reasonably request (including that required to provide the Agent with a first
priority Lien on the material assets (other than real estate) acquired under the
Target Purchase Agreement (subject to Permitted Perfection Limitations).

          Permitted French Subsidiary Reorganization: the sale by the U.S.
Borrower of the stock of Vishay Measurements Group France to Vishay Advances
Technologies, Ltd.

          Permitted Israeli Debt Provisions: provisions in the documents related
to the Israeli Debt that (a) grant Liens on the assets of Persons (other than
Domestic Subsidiaries) in the Israeli Corporate Group and/or (b) prohibit
Persons (other than Domestic Subsidiaries) in the Israeli Corporate Group from
putting Liens on their assets.

          Permitted Japanese Subsidiary Reorganization: the creation of a
holding company structure for the two Japanese Subsidiaries of U.S. Borrower,
the stock of which was pledged to Agent under the terms of the Existing Credit
Agreement, by either: (i) U.S. Borrower’s contribution of the stock of VPG Alpha
Japan and Vishay Precision Foil K.K. to VPG Japan Holdco in exchange for stock
in VPG Japan Holdco; or (ii) U.S. Borrower’s sale of the shares of VPG Alpha
Japan and Vishay Precision Foil K.K. to VPG Japan Holdco under a IRC§304
transaction.

          Permitted RBC Debt Provisions: provisions in the documents related to
the RBC Debt to the extent such provisions have been approved by the Agent that
prohibit Canadian Borrower from putting Liens on its assets.

          Permitted Lien: the meaning specified in Subsection 8.2.1 (In
General).

          Permitted Perfection Limitations: the limited perfection of the Liens
on certain Collateral to the extent that (a) such Collateral consists of (i)
deposit accounts used exclusively for funding payroll or having an average
monthly balance of less than $1,000,000 in the aggregate except, in each case,
(x) any such deposit account maintained with the Agent and (y) any such deposit
account subject to the applicable PPSA for which a Lien can be perfected by
filing a financing statement or equivalent under the personal property security
laws in the applicable jurisdiction, and (ii) aircraft and motor vehicles that
require notice of a Lien on their title papers to perfect such Lien, or (b)
except in the case of any Subsidiary of the U.S. Borrower that is not organized
under the Laws of the United States or any political subdivision thereof that is
or becomes a Borrower or Subsidiary Guarantor, perfection of such Liens would
not be governed by the laws of the United States (or any state thereof) or
Canada (or any province or territory thereof) or (c) in the case of the Canadian
Borrower, or, if applicable, a Canadian Subsidiary Guarantor, perfection of such
Liens would not be governed by the laws of the United States (or any state
thereof) or Canada (or any province or territory thereof).

- 22 -

--------------------------------------------------------------------------------




          Person: any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

          Plan: an “employee pension benefit plan” (as defined in Section 3(2)
of ERISA) or an “employee welfare benefit plan” (as defined in Section 3(1) of
ERISA) which is maintained, or to which contributions are, or are required to
be, made, by the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate,
except a Multiemployer Plan.

          Pledge Agreements: the U.S. Borrower Pledge, the U.S. Subsidiary
Pledge, if applicable, the Canadian Borrower Pledge and, if applicable, the
Canadian Subsidiary Pledge, collectively.

          PPSA: the Personal Property Security Act (Ontario), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non-perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security legislation or other applicable
legislation with respect to personal property security in effect in a
jurisdiction in Canada other than Ontario, “PPSA” means the Personal Property
Security Act or such other applicable legislation in effect from time to time in
such other jurisdiction for purposes of the provisions hereof relating to such
perfection, effect of perfection or non-perfection or priority.

          Proceeds of Crime Act: the Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada), as amended from time to time, and including
all regulations thereunder.

          Prohibited Transaction: the meaning given to such term in Section 406
of ERISA, Section 4975(c) of the Code and any Treasury regulations issued
thereunder.

          Quarterly Payment Date: the last Business Day of each March, June,
September and December and, with respect to payments applicable to any Loans,
the Maturity Date and, with respect to all other amounts, the Maturity Date.

          RBC Debt: means indebtedness of Canadian Borrower incurred under the
loan agreement to be entered into between Canadian Borrower and Royal Bank of
Canada on or about January 31, 2013, as it may be amended, restated or modified
from time to time.

          RC Commitments: the meaning specified in Subsection 2.1.1 (Commitment
to Make RC Loans).

          RC Loans: the meaning specified in Subsection 2.1.1 (Commitment to
Make RC Loans).

          RCRA: the Resource Conservation and Recovery Act of 1976, as amended,
and any rules and regulations issued in connection therewith.

- 23 -

--------------------------------------------------------------------------------




          Register: the meaning specified in Subsection 11.6.3 (Register).

          Related Parties: with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and such Person’s Affiliates.

          Release: a release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment or into or out of any property, including the movement of
Hazardous Substances through or in the air, soil, surface water, groundwater or
property.

          Remedial Action: actions necessary to comply with any Environmental
Law or otherwise required by any Governmental Authority with respect to (a) the
investigation, clean up, removal, treatment or handling Hazardous Substances in
the indoor or outdoor environment; (b) the prevention of Releases or threats of
Releases or minimization of further Releases of Hazardous Substances so they do
not migrate or endanger or threaten to endanger public health or welfare or the
indoor or outdoor environment; or (c) the performance of pre-remedial studies
and investigations and post-remedial monitoring and care.

          Reorganization: any reorganization as defined in Section 4241(a) of
ERISA.

          Reportable Event: with respect to any Employee Pension Plan, an event
described in Section 4043(c) of ERISA.

          Requisite Lenders: at any time, Lenders having greater than fifty
percent (50%) of the Total Facility, provided, if there are two or more Lenders,
Requisite Lenders shall include at least two Lenders. For purposes of this
definition, “Total Facility” means, collectively, at any time, the Commitment
(whether borrowed or not), but shall exclude any Commitment of Lenders who have
forfeited their right to vote under the terms of this Agreement.

          Reserve Percentage: the maximum aggregate reserve requirement
(including all basic, supplemental, marginal and other reserves) which is
imposed on member banks of the Federal Reserve System against “Euro-currency
Liabilities” as defined in Regulation D of the Board of Governors of the Federal
Reserve System (or any successor), as such regulation may be amended from time
to time or any successor regulation, as the maximum reserve requirement
(including any basic, supplemental, emergency, special, or marginal reserves)
applicable with respect to Eurocurrency liabilities as that term is defined in
Regulation D (or against any other category of liabilities that includes
deposits by reference to which the interest rate of Eurodollar Loans is
determined), whether or not any Lender has any Eurocurrency liabilities subject
to such reserve requirement at that time.

          Restricted Payment:

               (a) any dividend or other distribution, direct or indirect, on
account of any shares of any class of Capital Stock of a Borrower or any of its
Subsidiaries, as the case may be, now or hereafter outstanding, except a
dividend payable solely in shares of Capital Stock (other than Disqualified
Stock) of a Borrower or such Subsidiary, as the case may be;

- 24 -

--------------------------------------------------------------------------------




               (b) any redemption, retirement, purchase or other acquisition,
direct or indirect, of any shares of any class of Capital Stock of a Borrower or
any of its Subsidiaries, as the case may be, now or hereafter outstanding, or of
any warrants, rights or options to acquire any such shares or interests, except
to the extent that the consideration therefor consists solely of shares of
Capital Stock (other than Disqualified Stock) of such Borrower or such
Subsidiary;

               (c) any sinking fund, other prepayment or installment payment on
account of any Capital Stock of a Borrower or any of its Subsidiaries;

               (d) any other payment, loan or advance to a shareholder or other
equity holder of a Borrower or any Subsidiary of a Borrower whether in the
capacity of such Person as a shareholder or otherwise, except salaries and other
compensation, the payment of which is not otherwise restricted under the Loan
Documents, paid in the ordinary course of business, consistent with past
practice;

               (e) any forgiveness or release without adequate consideration by
a Borrower or any Subsidiary of a Borrower of any Indebtedness or other
obligation owing to a Borrower or such Subsidiary by a shareholder or other
equity holder of a Borrower or a Subsidiary;

               (f) any payment of principal, interest, fees or other amounts in
respect of subordinated Indebtedness (for clarification, this clause does not
include the RBC Debt); or

               (g) any cash payment in respect of the Exchangeable Notes.

          Secured Obligations: collectively, (a) the Obligations, (b) any
Banking Services Obligations, (c) obligations under or arising out of Swap
Agreements that have been or will be entered into with any Swap Party from time
to time consistent with the terms of this Agreement and (d) any and all
obligations in respect of Lender Bilateral Lines.

          Secured Party: the Agent, the Lenders, the Issuing Bank, the
Indemnitees and all other Persons referred to in any of the Loan Documents as a
beneficiary of the security interest granted therein and all other holders of
Secured Obligations, including any and all Swap Parties.

          Security Agreements: means the U.S. Security Agreement or Canadian
Security Agreement, as applicable (together with such other forms of hypothec
and other security documents as may be reasonably required by the Agent to
perfect a Lien pursuant to the laws of the province of Quebec, if applicable).

          Solvent: a condition of a Person on a particular date, whereby (x) on
such date (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities, of such Person,
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured, (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay as such debts and liabilities mature, and (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital and (y) in the case of each Canadian Loan Party,
on such date, (a) each Canadian Loan Party’s property is sufficient, if disposed
of at a fairly conducted sale under legal process, to enable payment of all its
obligations, due and accruing due; (b) each Canadian Loan Party will be able to
pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities, generally become due; and (c) each Canadian Loan Party
has not ceased paying its current obligations in the ordinary course of business
as they generally become due. In computing the amount of contingent liabilities
at any time, it is intended that such liabilities will be computed at the amount
that, in light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

- 25 -

--------------------------------------------------------------------------------




          Spin-Off: The July 6, 2010 distribution by Vishay of all
then-outstanding shares of U.S. Borrower to Vishay’s stockholders in the form of
a tax-free dividend.

          Spot Currency Determination Date: the meaning specified in Section
2.19 (Determination of U.S. Dollar Equivalents).

          Spot Exchange Rate: on any date of determination, the spot selling
rate determined by the Agent which shall be the spot selling rate posted by
Reuters on its website for the sale of the applicable currency for dollars at
approximately noon, New York City time, on the prior Business Day; provided that
if, at the time of any such determination, for any reason, no such spot rate is
being quoted, at the spot exchange rate therefor as determined by the Agent, in
each case as of noon, New York City time on such date of determination thereof.

          Subsidiary: with respect to any Person (referred to in this definition
as the “parent”):

               (a) any other Person of which more than 50% of the issued and
outstanding equity having ordinary voting power to elect a majority of the Board
of Directors or other governing body is directly or indirectly owned or
controlled by such parent, or

               (b) any other Person of which more than 50% of the voting equity
interests are directly or indirectly owned or controlled by such parent.

The phrase “U.S. Borrower and its Subsidiaries” or phrases of similar import
shall include the Canadian Borrower and its Subsidiaries, unless otherwise
expressly stated.

          Subsidiary Guarantor: either a U.S. Subsidiary Guarantor or Canadian
Subsidiary Guarantor, as applicable, or collectively, the U.S. Subsidiary
Guarantors and Canadian Subsidiary Guarantors.

          Subsidiary Suretyship: the U.S. Subsidiary Suretyship and, if
applicable, any Guaranty entered into by a Canadian Subsidiary Guarantor.

          Swap Agreement: means any agreement of a Loan Party or Subsidiary
thereof with respect to any swap, forward, future or derivative transaction or
option or similar agreement involving, or settled by reference to, one or more
rates, currencies, commodities, equity or debt instruments or securities, or
economic, financial or pricing indices or measures of economic, financial or
pricing risk or value or any similar transaction or any combination of these
transactions including Interest Rate Protection Agreements.

- 26 -

--------------------------------------------------------------------------------




          Swap Party: any party to a Swap Agreement that is a Lender or an
Affiliate of a Lender (or at the time the applicable Swap Agreement was entered
into was a Lender or an Affiliate of a Lender), provided that in the case of any
such Affiliate, (a) the Agent shall have consented to such Person being a Swap
Party (which consent shall not be unreasonably withheld or delayed) and (b) such
Affiliate shall have executed and delivered to the Agent a joinder to this
Agreement (in form and substance satisfactory to the Agent) agreeing to be bound
by the provisions of this Agreement respecting the role of the Agent, including
all exculpatory provisions and indemnification provisions, as if such Affiliate
were a Lender hereunder and the obligations under the Interest Rate Protection
Agreement were Obligations hereunder or such other arrangement as Agent shall
agree to.

          Swing Lender: JPM, so long as it is a Lender, or if JPM is no longer a
Lender, then a Lender designated by the Borrower and acceptable to the Agent.

          Swing Loans: the meaning specified in Subsection 2.2.1 (Swing Loan
Advances).

          Tangible Net Worth: the excess of total assets over total liabilities,
total assets and total liabilities each to be determined in accordance with
GAAP, excluding, however, from the determination of total assets (a) goodwill,
trademarks, trade names, copyrights, patents, patent applications, licenses and
rights in any thereof, and other intangibles, (b) unamortized financing
discounts and expenses, (c) all reserves carried and not deducted from assets,
(d) treasury stock and debt or equity interests in (including capital
contributions to, and investments in) any Subsidiary of the U.S. Borrower, (e)
securities which are not readily marketable, (f) cash held in a sinking or other
analogous fund established for the purpose of redemption, retirement or
prepayment of Capital Stock or Indebtedness, (g) any write-up in the book value
of any asset resulting from a revaluation thereof subsequent to the Effective
Date, (h) any items not included in clauses (a) through (g) above which are
treated as intangibles in conformity with GAAP, and (i) the effects of the
currency translation adjustment and the pension adjustment under the additional
minimum liability section of FASB 87.

          Target: the meaning specified in the Background to this Agreement.

          TARGET: means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Agent to be a suitable replacement) for the settlement of payments in Euro.

          Target Credit Facility: the meaning specified in Subsection 4.4.3
(Target Debt).

          Target Purchase Agreement: the meaning specified in the Background to
this Agreement.

          Tax Matters Agreement: that certain Tax Matters Agreement, dated July
6, 2010, between Vishay Intertechnology, Inc. and Vishay Precision, Inc., as it
may be amended, restated or modified from time to time; provided, that any such
amendment, restatement or modification not be adverse to the interests of the
Lenders.

- 27 -

--------------------------------------------------------------------------------




          Taxes: all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax or penalties applicable thereto.

          Total Liquidity: The (i) cash on the balance sheet of the U.S.
Borrower and its Consolidated Subsidiaries, less (ii) amounts of such cash
currently held in escrow accounts, less (iii) amounts of such cash pledged to
parties other than the Agent, less (iv) amounts of such cash held in
Subsidiaries of the U.S. Borrower that are subject to agreements limiting their
ability to transfer cash to the U.S. Borrower, plus (v) the Available
Commitment.

          Transducers: Vishay Transducers Ltd., a Delaware corporation, a
wholly-owned Subsidiary of the U.S. Borrower.

          Transferee: the meaning specified in Subsection 8.7.1 (Consolidations
and Mergers).

          Transition Services Agreement: that certain Transition Services
Agreement, dated as of July 6, 2010, between Vishay Intertechnology, Inc. and
Vishay Precision Group, Inc., as it may be amended, restated or modified from
time to time; provided, that any such amendment, restatement or modification not
be adverse to the interests of the Lenders

          Unreimbursed Drawings: drawings made under Letters of Credit which,
for any reason, have not been reimbursed by or on behalf of the Borrower,
whether through borrowings of Loans hereunder or otherwise.

          Unused Commitment Fee: the meaning specified in Subsection 2.9.1
(Unused Commitment Fees).

          Unused Commitment Fee Base: the meaning specified in Subsection 2.9.1
(Unused Commitment Fees).

          U.S. Borrower: the meaning specified in the preamble to this
Agreement.

          U.S. Borrower Pledge: the meaning specified in Subsection 4.1.5(a)
(Pledge Agreements).

          U.S. Collateral: all Collateral which the U.S. Borrower or any U.S.
Subsidiary Guarantor owns or otherwise has an interest in except that, with
respect of voting Capital Stock of any Foreign Subsidiary, U.S. Collateral shall
be limited to sixty-six and a half percent (66½%) of the outstanding voting
Capital Stock of such Foreign Subsidiary.

          U.S. Loans: collectively, the RC Loans, the Swing Loans and the U.S.
Term Loans.

          U.S. Obligations: all Obligations of the U.S. Borrower, and/or any
U.S. Subsidiary Guarantor, to any Secured Party, represented by or incurred
pursuant or relating to the Loan Documents excluding any Guaranty of Canadian
Obligations.

- 28 -

--------------------------------------------------------------------------------




          U.S. Person: any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

          U.S. Security Agreement: the meaning specified in Subsection 4.1.3(a)
(Security Agreement).

          U.S. Subsidiary Guarantor: all Domestic Subsidiaries of the U.S.
Borrower that have executed a U.S. Subsidiary Suretyship, which shall include
all Domestic Subsidiaries. As of the Effective Date, the U.S. Subsidiary
Guarantors are indicated on Schedule 5.1.1.

          U.S. Subsidiary Pledge: the meaning specified in Subsection 4.1.5(b)
(Pledge Agreements).

          U.S. Subsidiary Suretyship: the meaning specified in Subsection
4.1.4(a) (Guaranty and Suretyship Agreement).

          U.S. Term Commitment: the meaning specified in Section 2.5 (Term Loan
to U.S. Borrower).

          U.S. Term Loan: the meaning specified in Section 2.5 (Term Loan to
U.S. Borrower).

          Vishay: Vishay Intertechnology, Inc., a Delaware company, the entity
from which the Borrower and its Subsidiaries were spun-off.

          VPG Alpha Japan: Alpha Electronics K.K., a company formed under the
laws of Japan.

          VPG Japan Holdco: Vishay Precision Group Japan K.K, a company formed
under the laws of Japan.

          Withdrawal Liability: any withdrawal liability as defined in Section
4201 of ERISA.

          Withholding Agent: any Loan Party and the Agent.

          Zandman Parties: (a) the estate of Dr. Felix Zandman, (b) Ruta
Zandman, (c) lineal descendants of the foregoing (d) any trusts for the benefit
of any of the foregoing, and (e) any entities owned exclusively by the
foregoing.

- 29 -

--------------------------------------------------------------------------------




     1.2 Terms Generally.

          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise (a) any reference herein to any Person shall be construed to include
such Person’s successors and assigns, (b) the words “herein,” “hereof” and
“hereunder,” and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (c) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement, (d) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, restated,
modified or supplemented from time to time and (e) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights. Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Statement of
Financial Accounting Standards 159 (or any other Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of the U.S. Borrower or any Subsidiary of the U.S. Borrower at “fair
value,” as defined therein.

          Any monetary amounts specified in this Agreement that are in
currencies other than U.S. Dollars shall mean the foreign currency equivalent of
the U.S. Dollar amount indicated, based on the Spot Exchange Rate.

ARTICLE 2
THE LOANS

     2.1 Revolving Credit Loans to U.S. Borrower.

          2.1.1 Commitment to Make RC Loans.

               (a) Subject to and upon the terms and conditions set forth in
this Agreement, the Lenders shall make advances to the U.S. Borrower until the
Maturity Date in an aggregate principal amount outstanding at any one time not
to exceed $15,000,000 (as the same may be reduced or increased pursuant to the
terms of this Agreement, the “RC Commitment”); provided, however, that (a) the
aggregate amount of the RC Commitment available for borrowing at any time shall
not exceed the Available Commitment at such time; and (b) the amount and
percentage of the RC Commitment and the Available Commitment which each Lender
is obligated to lend shall not exceed at any time the amount or percentage set
forth on Schedule 1.1 hereto (as supplemented and amended by giving effect to
the assignments contemplated in this Agreement). The RC Commitment of any Lender
is sometimes referred to herein as such Lender’s RC Commitment. Within the
limits set forth above, the U.S. Borrower may borrow under this Section 2.1,
repay or prepay such advances, and reborrow under this Section 2.1. The amounts
loaned to the U.S. Borrower pursuant to the revolving credit facility described
in this Section 2.1 are referred to as the “RC Loans.”

- 30 -

--------------------------------------------------------------------------------




               (b) Except as set forth below in this paragraph (b), all RC Loans
shall be advanced in U.S. Dollars. By written request which request shall be
delivered to the Agent at least three Business Days prior to the date of any
advance, the U.S. Borrower may request that any RC Loan be made in Euros,
Canadian Dollars, British Pounds Sterling, Japanese Yen or such other freely
convertible foreign currency as the U.S. Borrower may request and subject to
availability of each of the Lenders and so long as such Loan in such currency
would not result in additional unreimbursed Liabilities of any such Lender or be
contrary to Law applicable to any such Lender, the applicable RC Loan shall be
made in the requested currency. Any RC Loan so made in a currency other than
U.S. dollars (a “Foreign Currency Loan”) shall be repaid in the currency in
which the Loan was made; interest payments thereon shall be made in the currency
in which the Loan was made. The amount of any Foreign Currency Loan shall at all
times be deemed to equal the U.S. Dollar equivalent thereof determined using the
Spot Exchange Rate.

          2.1.2 Available RC Commitment. “Available Commitment” shall mean an
amount equal to the RC Commitment, as the same is reduced by:

               (a) voluntary reductions in the RC Commitment pursuant to
Subsection 2.1.3 (Voluntary Commitment Reductions);

               (b) the face amount of any outstanding Letters of Credit and any
Unreimbursed Drawings (if any) relating to Letters of Credit; and

               (c) the aggregate principal amount of any outstanding Swing Loans
and RC Loans.

          2.1.3 Voluntary RC Commitment Reductions. The U.S. Borrower shall have
the right at any time and from time to time upon five Business Days’ prior
written notice to the Agent to permanently reduce (on a pro rata basis among the
Lenders) or terminate the RC Commitment. Any partial reductions shall be in
minimum amounts of Five Million Dollars ($5,000,000) and in whole multiples of
One Million Dollars ($1,000,000) in excess of such minimum amount.

          2.1.4 Repayment in connection with Commitment Reductions, Certain
Currency Exchange Fluctuations and on Maturity Date. Upon the effective date of
each voluntary reduction in the RC Commitment referred to in Subsection 2.1.3
(Voluntary Commitment Reductions) and at any time that the U.S. Dollar
equivalent (at the Spot Exchange Rate) of the aggregate amount of the Foreign
Currency Loans causes the amount of RC Loans, Swing Loans and the aggregate face
amount of Letters of Credit and any Unreimbursed Drawings to exceed the amount
of the RC Commitment on any Spot Currency Determination Date, then within two
Eurocurrency Business Days of such Spot Currency Determination Date, the U.S.
Borrower shall be required to pay to the Agent for the benefit of the Lenders
the principal amount of the RC Loans and/or Swing Loans, to the extent, if any,
that (a) the aggregate principal amount of any RC Loans and Swing Loans then
outstanding plus the aggregate face amount of Letters of Credit then outstanding
plus any Unreimbursed Drawings (if any) exceeds (b) the amount of the Available
Commitment as so reduced. Accrued interest on the Loans so prepaid shall be due
and payable at the time of such prepayment, if the RC Loans are prepaid in full.
All amounts of principal, interest and fees relating to RC Loans not due and
payable before the Maturity Date are due and payable on that date.

- 31 -

--------------------------------------------------------------------------------




          2.1.5 Voluntary Prepayment. Except as otherwise provided in this
Agreement, the U.S. Borrower shall be permitted to prepay the RC Loans at any
time without penalty or premium except as otherwise provided in Subsection
2.10.5 (Breakage). In connection with each voluntary prepayment:

               (a) The U.S. Borrower shall provide the Agent with notice of its
intention to prepay,

                    (i) no later than 12:00 p.m. (Philadelphia, PA time) on the
date of prepayment in the case of Base Rate Loans,

                    (ii) no later than 12:00 p.m. (Philadelphia, PA time) three
Business Days prior to the date of prepayment in the case of LIBOR Loans
denominated in U.S. Dollars; and

                    (iii) no later than 12:00 p.m. (London, England time) three
Eurodollar Business Days prior to the date of prepayment in the case of LIBOR
Loans denominated in a currency other than U.S. Dollars.

               (b) Each prepayment of principal of a RC Loan shall be in a
minimum amount equal to One Million Dollars ($1,000,000) and integral multiples
of Two Hundred Thousand ($200,000) in excess of such minimum amount.

               (c) The U.S. Borrower shall pay accrued interest on the amount
prepaid in connection with any prepayment of the RC Loans in full.

     2.2 Swing Loans.

          2.2.1 Swing Loan Advances. Upon the terms and subject to the
conditions of this Agreement, the Swing Lender may (but is not obligated to)
make, from time to time, from and including the Effective Date to but excluding
the Maturity Date, one or more Loans (“Swing Loans”) to the U.S. Borrower, in an
aggregate outstanding principal amount not exceeding at any time $5,000,000,
provided, however, that no Swing Loan shall be made at any time in an amount in
excess of the Available Commitment. All Swing Loans shall be advanced in U.S.
Dollars.

          2.2.2 Terms of Swing Loan Borrowings. The U.S. Borrower shall give the
Swing Lender notice (which shall be irrevocable) of a request for a Swing Loan
no later than 12:00 noon (Philadelphia, PA time) on the day such Loan is
requested; if such notice is received later than 12:00 noon (Philadelphia, PA
time), then the request shall be deemed to have been made on the next Business
Day. Each Swing Loan shall be in a principal amount equal to or greater than Two
Hundred Fifty Thousand Dollars ($250,000) and shall bear interest at the
applicable rate set forth in Subsection 2.10.1 (Rates). The U.S. Borrower shall
repay the principal amount of each Swing Loan (together with all accrued
interest) no later than 3:00 p.m. (Philadelphia, PA time) on the earliest of (a)
the date that is no more than five (5) Business Days after the date that such
Loan is made, (b) the date that demand is made therefor by the Swing Lender, (c)
the Maturity Date and (d) the date specified in Subsection 2.1.4 (Repayment in
Connection with Reductions, Certain Currency Exchange Fluctuations and on
Maturity Date).

          2.2.3 Participation by Lenders. Upon demand made to the Lenders by the
Swing Lender, which demand may be made before or after an Event of Default or
Default, and before or after the maturity date of the subject Swing Loans, but
subject to the provisions of Subsection 2.2.5 (Certain Limitations), each Lender
shall promptly, irrevocably, and unconditionally purchase from the Swing Lender,
without recourse or warranty, an undivided interest and participation in the
Swing Loans then outstanding.

- 32 -

--------------------------------------------------------------------------------




          Each Lender shall effect such purchase by paying to the Swing Lender
in immediately available funds, without reduction or deduction of any kind,
including reductions or deductions for set-off, recoupment or counterclaim, an
amount equal to such Lender’s pro rata share of the principal amount of all
Swing Loans then outstanding. Each Lender’s pro rata share of the Swing Loans
shall be based on the amount of such Lender’s pro rata share of the total RC
Commitment. Thereafter, the Lenders’ respective interests in such Swing Loans,
and the remaining interest of the Swing Lender in such Swing Loans, shall in all
respects be treated as RC Loans under this Agreement, except that such Swing
Loans shall be due and payable by the U.S. Borrower on the dates referred to in
Subsection 2.2.2 (Terms of Swing Loan Borrowings).

          If any Lender does not pay any amount that it is required to pay
pursuant to this Subsection 2.2.3 promptly upon the Swing Lender’s demand
therefor, (a) the Swing Lender shall be entitled to recover such amount on
demand from such Lender, together with interest thereon, at the Federal Funds
Effective Rate for the first three Business Days, and thereafter at the Base
Rate, for each day from the date of such demand, if made prior to 2:00 p.m.
(Philadelphia, PA time) on any Business Day, or, if made at any later time, from
the next Business Day following the date of such demand, until the date such
amount is paid in full to the Swing Lender by such Lender and (b) the Swing
Lender shall be entitled to all interest payable by the U.S. Borrower on such
amount until the date on which such amount is received by the Swing Lender from
such Lender. Moreover, any Lender that shall fail to make available the required
amount shall not be entitled to vote on or consent to or approve any matter
under this Agreement and the other Loan Documents until such amount with
interest is paid in full to the Swing Lender by such Lender. Without limiting
any obligations of any Lender pursuant to this Subsection 2.2.3, if any Lender
does not pay such corresponding amount promptly upon the Swing Lender’s demand
therefor, the Swing Lender shall notify the U.S. Borrower and the U.S. Borrower
shall promptly repay such corresponding amount to the Swing Lender together with
accrued interest thereon at the applicable rate on such Swing Loans.

          2.2.4 No Set-off, Etc. Subject only to the limitations set forth in
Subsection 2.2.5 (Certain Limitations), the obligations of each Lender to make
available to the Swing Lender the amounts set forth in Subsection 2.2.3
(Participation by Lenders) shall be absolute, unconditional and irrevocable
under any and all circumstances, shall be without reduction for any set-off or
counterclaim of any nature whatsoever, may not be terminated, suspended or
delayed for any reason whatsoever, shall not be subject to qualification or
exception and shall be made in accordance with the terms of this Agreement.

          2.2.5 Certain Limitations. No Lender shall be obligated to purchase a
participation in any Swing Loan pursuant to Subsection 2.2.3 (Participation by
Lenders), if such Lender proves that (a) the conditions set forth in Subsections
4.3.1 (No Default) or 4.3.3 (Representations and Warranties) were not satisfied
at the time such Swing Loan was made (unless such condition was waived in
accordance with the terms of this Agreement) and (b) such Lender had notified
the Swing Lender in a writing received by the Swing Lender at least one Business
Day prior to the time that it made such Swing Loan that the Swing Lender was not
authorized to make such Swing Loan because such conditions were not satisfied
and stating with specificity the reason therefor.

- 33 -

--------------------------------------------------------------------------------




     2.3 Borrowing Notice.

          Each RC Loan shall be in the minimum amount of Five Hundred Thousand
Dollars ($500,000) and integral multiples of Two Hundred Thousand Dollars
($200,000) in excess of such minimum amount. To effect a funding, in addition to
any notices for Foreign Currency Loans required by this Agreement a copy of
which notices shall be sent to the European Agent in addition to all other
required recipients, if applicable, the U.S. Borrower shall give the Agent
written notice in the form attached to this Agreement as Exhibit B specifying
the type, amount and date of each intended borrowing and the manner in which the
same shall be disbursed, which notice:

               (a) in the case of RC Loans that are Base Rate Loans, shall be
given no later than 12:00 p.m. (Philadelphia, PA time) on the date of such
borrowing,

               (b) in the case of LIBOR Loans (i) that are denominated in U.S.
Dollars, shall be given no later than 12:00 p.m. (Philadelphia, PA time) at
least three Eurodollar Business Days prior to the date of such borrowing and
shall specify the Interest Period with respect to such borrowing, and (ii) that
are denominated in currencies other than U.S. Dollars, shall be given no later
than 12:00 p.m. (Philadelphia, PA time) at least four Eurodollar Business Days
prior to the date of such borrowing and shall specify the Interest Period with
respect to such borrowing, and

               (c) in the case of Swing Loans, shall be given no later than
12:00 noon (Philadelphia, PA time) on the date of such borrowing.

Notwithstanding the foregoing, the Agent may (but is not obligated to) act upon
telephone notice by the U.S. Borrower whether or not written notice is received;
provided nothing in this sentence shall relieve the U.S. Borrower from providing
written notice as provided by this Section.

          Except in the case of Swing Loans, the Agent in turn shall give prompt
written or telephonic (promptly confirmed in writing) notice to each Lender of
its pro rata share of the borrowing, the interest rate option selected and the
scheduled date of the funding. After receipt of such notice, each Lender shall
make such arrangements as are necessary to assure that its share of the funding
shall be immediately available to the Agent no later than 2:30 p.m.
(Philadelphia, PA time), on the date on which the funding is to occur. After
receipt of the funds, the Agent, subject to the satisfaction of the conditions
precedent set forth in Section 4.3 (Requirements for Each Loan/Letter of
Credit), shall disburse the amount of such funding in accordance with
instructions in the U.S. Borrower’s borrowing notice.

          The Lenders shall not be obligated to comply with a borrowing notice
if there shall then exist an Event of Default or a Default regardless of whether
the Lenders have determined to exercise their remedies arising upon the
occurrence of such Event of Default or Default.

- 34 -

--------------------------------------------------------------------------------




     2.4 Increase in RC Commitment.

          2.4.1 Request to Increase. The U.S. Borrower shall have the right to
increase the aggregate amount of the RC Commitment by an aggregate principal
amount equal to $10,000,000 by obtaining additional commitments, either from one
or more of the Lenders or another lending institution reasonably acceptable to
the Agent (a “new Lender”), subject to the following terms and conditions: (i)
any such request for an increase shall be in the aggregate principal amount of
at least $5,000,000 (ii) the U.S. Borrower may make a maximum of two (2) such
requests, (iii) any new Lender assumes all of the rights and obligations of a
“Lender” hereunder, and (iv) the procedure described in Subsection 2.4.1 has
been satisfied and provided, further the U.S. Borrower shall give the existing
Lenders at least ten Business Days’ written notice that it intends to increase
the RC Commitment (which notice shall include the amount of such proposed
increase) and U.S. Borrower shall give the existing Lenders the first
opportunity to provide such increase in the RC Commitment during such ten
Business Day period prior to agreeing to any increased RC Commitment with any
new Lender. If more than one existing Lender offers to provide the increased RC
Commitment, such increase shall be allocated amount the offering Lenders pro
rata.

          2.4.2 Modifications to this Agreement. If any modification to this
Agreement is required for such an increase, it shall be in form and substance
satisfactory to the Agent. So long as such modifications do not decrease the
interest rates or fees payable in connection with the Loans and are for the
purpose of allocating amounts ratably among the Lenders, changing the mechanics
and other necessary changes to this Agreement to make the increase effective,
each Lender hereby authorizes the Agent to enter into such amendments to this
Agreement and the other Loan Documents on their behalf as the Agent shall deem
appropriate; provided that the interests rates, Unused Commitment Fees or
Letters of Credit Fees applicable to any RC Commitments of the Lenders prior to
such modification shall not, in any event, be decreased pursuant to such
modification; and provided further that if such additional Lender is entitled to
interest rates, Unused Commitment Fees or Letters of Credit Fees in excess of
those provided for the RC Commitments outstanding at the time of such
modification, then such higher interest and fee rates shall be made to apply to
all RC Commitments of any Lender thereafter. As a condition precedent to such an
increase, the U.S. Borrower shall deliver to the Agent a certificate of each
Loan Party (in sufficient copies for each Lender) signed by an authorized
officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the U.S. Borrower, certifying that, before and after giving effect to
such increase, (A) the representations and warranties contained herein and the
other Loan Documents are true and correct in all material respects, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
as of such earlier date, and (B) no Default or Event of Default exists. On or
about the date of such increase, all outstanding Loans shall be reallocated
among the Lenders (including any new Lenders) in accordance with the Lenders’
respective revised ratable share of the RC Commitment.

- 35 -

--------------------------------------------------------------------------------




     2.5 Term Loan to U.S. Borrower.

          2.5.1 Commitment to Make U. S. Term Loans. Subject to and upon the
terms and conditions set forth in this Agreement including the conditions set
forth in Section 4.2 (Conditions Precedent to Term Loans), upon the U.S.
Borrower’s written request no later than 12:00 p.m. on the date of borrowing in
the form previously provided by the Agent to the U.S. Borrower, the Lenders
shall make an advance to the U.S. Borrower in an aggregate original principal
amount equal to $10,000,000 (the “U.S. Term Commitment”) in U.S. Dollars;
provided, however, that the amount and percentage of the U.S. Term Commitment
which each Lender is obligated to lend shall not exceed at any time the amount
or percentage set forth on Schedule 1.1 hereto (as supplemented and amended by
giving effect to the assignments contemplated in this Agreement) and provided,
further, that such advance shall be made no later than the earlier of (a) the
date that is thirty (30) days after the Effective Date and (b) the date on which
the Permitted Canadian Target Acquisition occurs. The U.S. Term Commitment of
any Lender is sometimes referred to herein as such Lender’s U.S. Term
Commitment. The U.S. Borrower may not reborrow any amounts borrowed under this
Section 2.5 once repaid or prepaid. The amounts loaned to the U.S. Borrower
pursuant to this Section 2.5 are referred to as the “U.S. Term Loans.”

          2.5.2 Repayment of U.S. Term Loans. The principal of the U.S. Term
Loans shall be due and payable in quarterly installments on each Quarterly
Payment Date commencing on March 31, 2013, in each case in a principal amount as
specified below, such that all of the U.S. Term Loans will be repaid in full on
or before the Maturity Date:

Amount of Principal Repayment (Assuming No Repayment Date       Unscheduled
Repayments) March 31, 2013 through          December 31, 2013 $500,000 quarterly
  March 31, 2014 through        December 31, 2014 $500,000 quarterly   March 31,
2015 through        December 31, 2015 $500,000 quarterly   March 31, 2016
through        December 31, 2016 $500,000 quarterly   March 31, 2017 through
       December 31, 2017 $500,000 quarterly   Maturity Date remaining unpaid
principal


All amounts of principal, interest and fees relating to U.S. Term Loans not due
and payable before the Maturity Date are due and payable on that date.

- 36 -

--------------------------------------------------------------------------------




          2.5.3 Voluntary Prepayments. The U.S. Borrower may at any time and
from time to time upon at least five Business Days’ prior written notice to the
Agent prepay the U.S. Term Loans in whole or in part in a minimum amount equal
to $500,000 or in incremental amounts equal to $100,000 in excess of such
minimum amount, without penalty or premium except as provided in Section 2.11
(Increased Costs) and Subsection 2.10.5 (Breakage). At any time that the U.S.
Borrower makes a prepayment of principal, it shall pay accrued interest on the
amount so prepaid if it is a prepayment in full of the U.S. Term Loans.
Prepayments pursuant to this Section 2.5.3 shall be applied pro rata against all
remaining loan maturities as of the date of such prepayments.

          2.5.4 Mandatory Prepayments. In the event that the conditions set
forth in Section 4.4 (Conditions Subsequent to Term Loans) are not satisfied
within three (3) Business Days (as such period may be extended by the Agent) of
the making of any of the Term Loans, then on such third Business Day (or such
later date for satisfaction of the conditions as the Agent may agree to in
accordance with Section 4.3), the U.S. Borrower shall prepay in full the
principal amount of the U.S. Term Loans, and all interest accrued thereon. Any
amounts so prepaid may not be re-borrowed.

     2.6 Term Loan to Canadian Borrower.

          2.6.1 Commitment to Make Canadian Term Loans. Subject to and upon the
terms and conditions set forth in this Agreement including the conditions set
forth in Section 4.2 (Conditions Precedent to Term Loans), upon the Canadian
Borrower’s written request no later than 12:00 p.m. on the date of borrowing in
the form previously provided by the Canadian Agent to the Canadian Borrower, the
Lenders shall make an advance to the Canadian Borrower in an aggregate original
principal amount equal to $15,000,000 (the “Canadian Term Commitment”) in U.S.
Dollars; provided, however, that the amount and percentage of the Canadian Term
Commitment which each Lender is obligated to lend shall not exceed at any time
the amount or percentage set forth on Schedule 1.1 hereto (as supplemented and
amended by giving effect to the assignments contemplated in this Agreement) and
provided, further, that such advance shall be made no later than the earlier of
(a) the date that is thirty (30) days after the Effective Date and (b) the date
on which the Permitted Canadian Target Acquisition occurs. The Canadian Term
Commitment of any Lender is sometimes referred to herein as such Lender’s
Canadian Term Commitment. The Canadian Borrower may not reborrow any amounts
borrowed under this Section 2.6 once repaid or prepaid. The amounts loaned to
the Canadian Borrower pursuant to this Section 2.6 are referred to as the
“Canadian Term Loans.”

          2.6.2 Repayment of Canadian Term Loans. The principal of the Canadian
Term Loans shall be due and payable in quarterly installments on each Quarterly
Payment Date commencing on March 31, 2013, in each case in a principal amount as
specified below, such that all of the Canadian Term Loans will be repaid in full
on or before the Maturity Date:

Amount of Principal Repayment       (Assuming No Repayment Date Unscheduled
Repayments) March 31, 2013 through        December 31, 2013 $250,000 quarterly  
March 31, 2014 through        December 31, 2014 $500,000 quarterly     March 31,
2015 through          December 31, 2015 $750,000 quarterly   March 31, 2016
through        December 31, 2016 $1,000,000 quarterly   March 31, 2017 through
       December 31, 2017 $1,250,000 quarterly   Maturity Date remaining unpaid
principal


All amounts of principal, interest and fees relating to Canadian Term Loans not
due and payable before the Maturity Date are due and payable on that date.

- 37 -

--------------------------------------------------------------------------------




          2.6.3 Voluntary Prepayments. The Canadian Borrower may at any time and
from time to time upon at least five Business Days’ prior written notice to the
Agent and the Canadian Agent prepay the Canadian Term Loans in whole or in part
in a minimum amount equal to $500,000 or in incremental amounts equal to
$100,000 in excess of such minimum amount, without penalty or premium except as
provided in Section 2.11 (Increased Costs) and Subsection 2.10.5 (Breakage). At
any time that the Canadian Borrower makes a prepayment of principal, it shall
pay accrued interest on the amount so prepaid if it is a prepayment in full of
the Canadian Term Loans. Prepayments pursuant to this Section 2.6.3 shall be
applied pro rata against all remaining loan maturities as of the date of such
prepayments.

          2.6.4 Mandatory Prepayments. In the event that the conditions set
forth in Section 4.4 (Conditions Subsequent to Term Loans) are not satisfied
within seven (7) days (as such period may be extended by the Agent) of the
making of any of the Term Loans, then on such third Business Day (or such later
date for satisfaction of the conditions as the Agent may agree to in accordance
with Section 4.3), the Canadian Borrower shall prepay in full the principal
amount of the Canadian Term Loans, and all interest accrued thereon. Any amounts
so prepaid may not be re-borrowed.

     2.7 Lenders’ Obligations Several.

          Each Lender is severally bound by this Agreement, but there shall be
no joint obligation of the Lenders under this Agreement. The failure of any
Lender to make any share of the Loans or fulfill any obligations respecting
Letters of Credit to be made or fulfilled by it on the date specified for the
Loans or such obligations shall not relieve any other Lender of its obligation
to make its share of the Loans or fulfill other obligations on such date, but
neither any Lender nor the Agent shall be responsible for the failure of any
other Lender to make a share of the Loans or fulfill other obligations to be
made or fulfilled by such other Lender.

- 38 -

--------------------------------------------------------------------------------




     2.8 Notes.

          Upon the request of any Lender, the aggregate principal amount of each
Lender’s share of the RC Commitment and RC Loans shall be evidenced by a note to
be issued by the U.S. Borrower to each Lender in substantially the form attached
to this Agreement as Exhibit A-1. Upon the request of the Swing Lender, the
Swing Loans and commitment therefor shall be evidenced by a note to be issued by
the U.S. Borrower to the Swing Lender in substantially the form attached to this
Agreement as Exhibit A-2. Upon the request of any Lender, the aggregate
principal amount of each Lender’s share of the U.S. Term Commitment and U.S.
Term Loans shall be evidenced by a note to be issued by the U.S. Borrower to
each Lender in substantially the form attached to this Agreement as Exhibit A-3.
Upon the request of any Lender, the aggregate principal amount of each Lender’s
share of the Canadian Term Commitment and Canadian Term Loans shall be evidenced
by a note to be issued by the Canadian Borrower to each Lender in substantially
the form attached to this Agreement as Exhibit A-4.

     2.9 Fees to Lenders.

          2.9.1 Unused Commitment Fees.

               (a) The U.S. Borrower shall pay to the Agent, for the account of
each of the Lenders, a commitment fee (the “Unused Commitment Fee”), which shall
accrue at the Commitment Fee Rate on the average daily Unused Commitment Fee
Base from and including the Effective Date to but excluding the date on which
all obligations under the RC Commitments have been paid in full and the RC
Commitments have been terminated. Accrued Unused Commitment Fees shall be
payable in arrears on each Quarterly Payment Date (for the quarter then most
recently ended) and on the date on which the RC Commitments terminate,
commencing on the first such date to occur after the Effective Date. All Unused
Commitment Fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).

               (b) “Unused Commitment Fee Base” means an amount at any time
equal to (a) the amount of the RC Commitment less (b) the sum of the aggregate
principal amount of outstanding RC Loans and the face amount of outstanding
Letters of Credit. Outstanding Swing Loans shall not reduce the Unused
Commitment Fee Base. The term “Commitment Fee Rate” when used with respect to
the average daily Unused Commitment Fee Base shall mean the following:

If the Then the Leverage Ratio is: Commitment Fee Rate is: <0.75 to 1.00      
0.30%   >0.75 to 1.00 and   0.40% <1.50 to 1.00   >1.50 to 1.00 0.50%


          The Commitment Fee Rate shall be determined using the Leverage Ratio
on the Officer’s Compliance Certificate delivered on the Effective Date from the
date hereof until the delivery of the Officer’s Compliance Certificate for the
period ending March 31, 2013 pursuant to Subsection 6.1.3 (Delivery of Officer’s
Compliance Certificates). Thereafter, the Commitment Fee Rate shall be adjusted
three Business Days after the Officer’s Compliance Certificate is delivered
pursuant to Subsection 6.1.3 (Delivery of Officer’s Compliance Certificates),
provided, however, at any time that the U.S. Borrower shall have not delivered
such certificate at the time specified in Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates), until such time as such certificate is so
delivered to the Agent, the Commitment Fee Rate shall be the highest rate set
forth above.

- 39 -

--------------------------------------------------------------------------------




          2.9.2 Letter of Credit Fees. The U.S. Borrower shall pay to the Agent
for the account of the Issuing Bank and/or Lenders, as applicable, such letter
of credit fees as are described in Article 3 (Letters of Credit).

          2.9.3 Other Fees. The Borrowers shall pay such other fees as the
Borrowers have otherwise agreed to pay to the Agent, the Issuing Bank, and/or
the Lenders.

     2.10 Interest.

          2.10.1 Rates. The Loans (other than Swing Loans) shall bear interest
at the applicable Borrower’s option (subject to the limitation and conditions
set forth in this Section 2.10) at the Base Rate plus the Applicable Margin or
at the Adjusted LIBOR plus the Applicable Margin. Interest on Base Rate Loans
shall be payable quarterly on each Quarterly Payment Date, commencing with the
first Quarterly Payment Date after the Effective Date. Interest on LIBOR Loans
shall be payable on the last day of each Interest Period, provided that if the
Interest Period is six Months or longer, interest shall be payable on the
ninetieth day of the Interest Period, every ninetieth day thereafter until the
end of the Interest Period and on the last day of the Interest Period. Swing
Loans shall bear interest at the Base Rate plus Applicable Margin for RC Loans.
Accrued interest on Swing Loans shall be payable at the earlier of (a) the date
the principal amount of such Swing Loans are payable and (b) on the Quarterly
Payment Date. All computations of interest shall be made on the basis of a
360-day year and the actual number of days elapsed. Changes in the rate of
interest resulting from changes in the Base Rate shall take place immediately
without notice or demand of any kind.

          2.10.2 Applicable Margin. Except as set forth in Subsection 2.10.3
(Adjustments to Applicable Margin), (a) the term “Applicable Margin” when used
with respect to the Base Rate shall mean 0.25%, and (b) the term “Applicable
Margin” when used with respect to Adjusted LIBOR shall mean the following:

Adjusted LIBOR       Applicable Margin Leverage Ratio for LIBOR Loans <0.75 to
1.00 2.00%   >0.75 to 1.00 and 2.50% <1.50 to 1.00   >1.50 to 1.00 3.00%


- 40 -

--------------------------------------------------------------------------------




          2.10.3 Adjustments to Applicable Margin. From the Effective Date until
the financial statements and Officer’s Compliance Certificate for the period
ending March 31, 2013 are delivered to the Agent pursuant to Subsection 6.1.3
(Delivery of Officer’s Compliance Certificates), the Applicable Margin for Base
Rate Loans shall be 0.25% and the Applicable Margin for LIBOR Loans shall be
2.50%. Thereafter, the Applicable Margin shall be adjusted three Business Days
after the delivery of the Officer’s Compliance Certificate delivered pursuant to
Subsection 6.1.3 (Delivery of Officer’s Compliance Certificates), provided,
however, at any time that the applicable Borrower shall have not delivered such
certificate at the time specified in Subsection 6.1.3 (Delivery of Officer’s
Compliance Certificates), until such time as such certificate is so delivered to
the Agent, the Applicable Margin shall be the maximum amount for the applicable
type of Loan set forth above and, provided further, if the applicable Borrower
incorrectly reports or calculates the Leverage Ratio, the Agent, in its sole
discretion, may change interest retroactively based on the Applicable Margin
that should have been in effect for such period that the Leverage Ratio was
incorrectly reported or calculated. The foregoing shall not limit any rights of
the Lenders to receipt of the Default Rate, if applicable.

          2.10.4 LIBOR Election.

               (a) Unless otherwise elected by the applicable Borrower, all
Loans shall be Base Rate Loans.

               (b) The U.S. Borrower may, upon at least three Eurodollar
Business Days’ prior written notice to the Agent (in the form attached to this
Agreement as Exhibit B for new advances and in the form attached to this
Agreement as Exhibit C to convert or continue existing Loans), and subject to
and upon the terms and conditions set forth in this Agreement, elect to borrow
money that will bear interest based on Adjusted LIBOR plus the Applicable Margin
or to convert a portion of the U.S. Loans to bear interest based on Adjusted
LIBOR plus the Applicable Margin. Any such election may be made with respect to
a principal amount designated in such notice and equal to at least One Million
Dollars ($1,000,000) and integral multiples of Two Hundred Thousand Dollars
($200,000) in excess of such minimum, for the Interest Period next ensuing,
which shall equal one, three, or six Months, as designated by the U.S. Borrower
in its notice.

               (c) The Canadian Borrower may, upon at least three Eurodollar
Business Days’ prior written notice to the Agent and the Canadian Agent (in the
form attached to this Agreement as Exhibit B for new advances and in the form
attached to this Agreement as Exhibit C to convert or continue existing Loans),
and subject to and upon the terms and conditions set forth in this Agreement,
elect to borrow money that will bear interest based on Adjusted LIBOR plus the
Applicable Margin or to convert a portion of the Canadian Loans to bear interest
based on Adjusted LIBOR plus the Applicable Margin. Any such election may be
made with respect to a principal amount designated in such notice and equal to
at least One Million Dollars ($1,000,000) and integral multiples of Two Hundred
Thousand Dollars ($200,000) in excess of such minimum, for the Interest Period
next ensuing, which shall equal one, three, or six Months, as designated by the
Canadian Borrower in its notice.

               (d) No Borrower may convert any outstanding Loans to LIBOR Loans
if at the time of such conversion there shall exist a Default or an Event of
Default.

               (e) If an interest rate based on Adjusted LIBOR plus the
Applicable Margin is elected, such interest rate shall remain in effect for the
Interest Period selected and such interest rate shall not otherwise be converted
to another interest rate prior to the expiration of the Interest Period except
as otherwise required by this Subsection 2.10.4. If an Interest Period for any
LIBOR Loan would otherwise commence on a day that is not a Eurodollar Business
Day, such Interest Period shall commence on the next Eurodollar Business Day. 

- 41 -

--------------------------------------------------------------------------------




               (f) Each LIBOR Loan shall, on the last day of the applicable
Interest Period, automatically convert into a Base Rate Loan unless, at least
three Eurodollar Business Days prior thereto, the Agent has received a notice in
the form attached hereto as Exhibit C that the applicable Borrower has elected
to continue such Loan as a LIBOR Loan.

               (g) No Borrower may elect an interest rate based on Adjusted
LIBOR if such election would require the Agent and Canadian Agent, together, to
administer concurrently a combination of elective rates of interest based on
Adjusted LIBOR and/or a combination of Interest Periods that exceed an aggregate
of five.

               (h) No Interest Period may be elected that would end later than
the Maturity Date.

          2.10.5 Breakage. In the event that a Borrower makes a prepayment of
any LIBOR Loans on a day other than the last day of the applicable Interest
Period, including any such prepayment as a result of an assignment required by
Subsection 2.16.2 (Replacement of Lenders), or fails to borrow a LIBOR Loan, or
fails to convert a Loan to a LIBOR Loan on the date specified in the applicable
notice, such Borrower will pay to the Agent or Canadian Agent, as applicable,
upon demand, for the account of the affected Lenders, any cost, loss or expense
incurred as a result thereof. Each affected Lender shall certify the amount of
such cost, loss or expense (but excluding loss of profit) to such Borrower,
which certification and statement shall be conclusive in the absence of manifest
error.

          2.10.6 Default Rate; Late Fee. Anything in this Agreement to the
contrary notwithstanding, upon the occurrence of an Event of Default (whether or
not the Agent has accelerated payment of the Notes), or after maturity or
judgment has been rendered on the Notes, the Borrower’s right to select interest
rate options shall cease and the unpaid principal of the Loans shall, upon
written notice from the Agent (which notice may be retroactive to the Event of
Default), bear interest at the Base Rate plus the Applicable Margin for Base
Rate Loans plus two percent (2%) (the “Default Rate”).

          2.10.7 Source of Funds. Although each Lender may elect to purchase in
the London Inter-Bank Eurocurrency Market one or more Eurodollar Deposits in
order to fund or maintain its funding of LIBOR Loans hereunder, it is
acknowledged that the provisions of this Agreement relating to such funding are
included only for the purpose of determining the rate of interest to be paid and
any other amounts owing under this Agreement in connection with such election,
and each Lender shall be entitled to fund and maintain its funding of all or any
part of that portion of the principal amount of the Loans in any manner it sees
fit. Nonetheless, all such determinations shall be made as if each Lender had
actually funded and maintained its LIBOR Loans through the purchase of
Eurodollar Deposits.

- 42 -

--------------------------------------------------------------------------------




          2.10.8 Interest Due with Certain Repayments and Prepayments. In
addition to payments of accrued interest as provided in Subsection 2.10.1
(Rates), accrued interest on the following repayments and prepayments shall be
due and payable at the time of such repayments and prepayments:

               (a) all repayments and prepayments of Swing Loans; and

               (b) all repayments and prepayments of Loans on the Maturity Date
(whether such date is the originally contemplated Maturity Date or an earlier
date on which the Commitment is terminated);

          it being understood that this Subsection 2.10.8 does not interfere
with the obligation of the Borrowers pursuant to Subsection 2.10.5 (Breakage)
with respect to any such repayment or prepayment.

          2.10.9 Interest Act (Canada). For purposes of disclosure pursuant to
the Interest Act (Canada), the annual rates of interest or fees to which the
rates of interest or fees provided in this Agreement and the other Loan
Documents (and stated herein or therein, as applicable, to be computed on the
basis of 360 days or any other period of time less than a calendar year) are
equivalent are the rates so determined multiplied by the actual number of days
in the applicable calendar year and divided by 360 or such other period of time,
respectively.

          2.10.10 Limitation on Canadian Interest. If any provision of this
Agreement or any of the other Loan Documents would obligate any Canadian Loan
Party to make any payment of interest or other amount payable to the Lenders in
an amount or calculated at a rate which would be prohibited by law or would
result in a receipt by the Lenders of interest at a criminal rate (as such terms
are construed under the Criminal Code (Canada)), then, notwithstanding such
provisions, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by the
Lenders of interest at criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (1) firstly, by reducing the amount or rate of
interest required to be paid to the Lenders under this Section, and (2)
thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to the Lenders which would constitute “interest” for
purposes of Section 347 of the Criminal Code (Canada). Notwithstanding the
foregoing, and after giving effect to all adjustments contemplated thereby, if
the Lenders shall have received an amount in excess of the maximum permitted by
that section of the Criminal Code (Canada), the Canadian Loan Parties shall be
entitled, by notice in writing to the Agent, to obtain reimbursement from the
Lenders in an amount equal to such excess and, pending such reimbursement, such
amount shall be deemed to be an amount payable by the Lenders to the Canadian
Borrower. Any amount or rate of interest referred to in this Section shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that the
applicable Loan remains outstanding on the assumption that any charges, fees or
expenses that fall within the meaning of “interest” (as defined in the Criminal
Code (Canada)) shall, if they relate to a specific period of time, be prorated
over that period of time and otherwise be pro-rated over the period from the
Effective Date to the Maturity Date and, in the event of a dispute, a
certificate of a Fellow of the Canadian Institute of Actuaries appointed by the
Agent shall be conclusive for the purposes of such determination.

- 43 -

--------------------------------------------------------------------------------




     2.11 Increased Costs; Unavailability.

          2.11.1 Increased Costs Generally. If any Change in Law or any
determination to comply with a Borrower’s request to fund Loans in currencies
other than U.S. Dollars shall:

               (a) impose, modify or deem applicable any reserve, special
deposit, compulsory loan, insurance charge or similar requirement against assets
of, deposits with or for the account of, or credit extended or participated in
by, any Lender (except any reserve requirement reflected in the Adjusted LIBOR)
or the Issuing Bank;

               (b) subject any Lender or the Issuing Bank to any tax of any kind
whatsoever with respect to this Agreement, any Letter of Credit, any
participation in a Letter of Credit or any LIBOR Loan made by it, or change the
basis of taxation of payments to such Lender or the Issuing Bank in respect
thereof (except for Indemnified Taxes or Other Taxes covered by Section 2.15
(Taxes) and the imposition of, or any change in the rate of, any Excluded Tax
payable by such Lender or the Issuing Bank); or

               (c) impose on any Lender or the Issuing Bank or the London
interbank market any other condition, cost or expense affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan), or to increase the cost to such Lender or the Issuing Bank
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or any other amount)
then, upon request of such Lender or the Issuing Bank, the applicable Borrower
will pay to such Lender or the Issuing Bank, as the case may be, such additional
amount or amounts as will compensate such Lender or the Issuing Bank, as the
case may be, for such additional costs incurred or reduction suffered.

          2.11.2 Capital Requirements. If any Lender or the Issuing Bank
determines that any Change in Law affecting such Lender or the Issuing Bank or
any lending office of such Lender or such Lender’s or the Issuing Bank’s holding
company, if any, regarding capital requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit held by, such Lender, or the Letters
of Credit issued by the Issuing Bank, to a level below that which such Lender or
the Issuing Bank or such Lender’s or the Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or the Issuing Bank’s policies and the policies of such Lender’s or the
Issuing Bank’s holding company with respect to capital adequacy), then from time
to time the applicable Borrower will pay to such Lender or the Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or the Issuing Bank or such Lender’s or the Issuing Bank’s holding
company for any such reduction suffered.

- 44 -

--------------------------------------------------------------------------------




          2.11.3 Certificates for Reimbursement. A certificate of a Lender or
the Issuing Bank setting forth the amount or amounts necessary to compensate
such Lender or the Issuing Bank or its holding company, as the case may be, as
specified in Subsections 2.11.1 (Increased Costs Generally) or 2.11.2 (Capital
Requirements) and delivered to the applicable Borrower shall be conclusive
absent manifest error. The applicable Borrower shall pay such Lender or the
Issuing Bank, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.

          2.11.4 Delay in Requests. Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.11 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation, provided that the applicable Borrower shall not be required
to compensate a Lender or the Issuing Bank pursuant to this Section 2.11 for any
increased costs incurred or reductions suffered more than six months prior to
the date that such Lender or the Issuing Bank, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

          2.11.5 Inability to Determine LIBOR. In the event that the Agent, the
Canadian Agent or the Requisite Lenders shall have determined that for any
reason it has become impossible or impracticable to determine the Adjusted LIBOR
(or the Adjusted LIBOR for any specified Interest Periods), the Agent shall
promptly give notice of such determination to the Borrowers. In that case, no
part of the Loans shall thereafter be available at the Adjusted LIBOR (or at the
Adjusted LIBOR for the specified Interest Period) until the Agent determines
that the circumstances described above cease to exist.

          2.11.6 Laws Affecting LIBOR Availability. If any Lender shall
determine that it has become unlawful or impossible for such Lender (or any of
its lending offices) to make or maintain LIBOR Loans (or LIBOR Loans of a
specified duration) due to (a) the introduction of, or any change in, any Law or
any change in the interpretation or administration thereof by any Governmental
Authority, or (b) compliance by any Lender (or any of its lending offices) with
any request or directive (whether or not having the force of law) of any such
Governmental Authority, such Lender shall promptly give notice thereof to the
Agent and the Agent shall promptly give notice thereof to the Borrowers and the
other Lenders. Thereafter, until the Agent notifies the Borrowers that such
circumstances no longer exist, (i) the obligations of the Lenders to make such
LIBOR Loans (or LIBOR Loans of the specified duration) and the right of the
Borrowers to convert any Loan or continue any Loan as such shall be suspended
and thereafter the Borrowers may select only Base Rate Loans (or LIBOR Loans of
other durations) hereunder, and (ii) if any Lender may not lawfully continue to
maintain a Loan as a LIBOR Loan to the end of the then current Interest Period
applicable thereto, the applicable Loan shall immediately be converted to a Base
Rate Loan.

     2.12 Purpose.

          2.12.1 The proceeds of the RC Loans shall be used by the U.S. Borrower
to finance acquisitions, investments and Capital Expenditures permitted under
this Agreement, and for working capital needs and general corporate purposes of
the U.S. Borrower and the Subsidiary Guarantors.

- 45 -

--------------------------------------------------------------------------------




          2.12.2 The proceeds of the U.S. Term Facility shall be used by the
U.S. Borrower to make the Intercompany Acquisition Loan.

          2.12.3 The proceeds of the Canadian Term Loan shall be used by the
Canadian Borrower to acquire the assets of Target pursuant to the Target
Purchase Agreement.

     2.13 Mechanics of Payments: Borrower Payments.

          2.13.1 Manner of Making Payments. All payments on account of principal
of and interest on the Loans, the Unused Commitment Fee, and all other amounts
otherwise payable to the Lenders under this Agreement (other than payments in
respect of Swing Loans which shall be made directly to the Swing Lender and
payments in respect of the Canadian Term Loan which shall be made directly to
the Canadian Agent) shall be made to the Agent. All payments shall be made by
the applicable Borrower to the Agent (or Swing Lender or Canadian Agent, as
applicable), in Dollars (unless otherwise expressly specified) in immediately
available funds, without counterclaim or setoff or other payment; provided,
however, that payments shall be made, free and clear of, and without any
deduction or withholding for, any taxes only to the extent provided for in
Section 2.15 (Taxes). Unless otherwise specified, all payments by the Borrowers
shall be made by 12:00 noon (Philadelphia, PA time) on the due date for such
payment (and if by wire transfer, in accordance with the instructions on the
signature page to this Agreement), or by the Agent debiting an account of the
applicable Borrower with the Agent. The failure by a Borrower to make a payment
by 12:00 noon (Philadelphia, PA time) shall not constitute an Event of Default
if such payment is made on the due date; however, any payment made after such
time on such due date shall be deemed made on the next Business Day for the
purpose of interest and reimbursement calculations.

          2.13.2 Payments by Borrower; Presumptions by Agent. Unless the Agent
or Canadian Agent, as applicable, shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Agent or Canadian
Agent, as applicable, for the account of the Lenders or the Issuing Bank (such
payment being a “Borrower Required Payment”) that such Borrower will not make
the Borrower Required Payment, the Agent or Canadian Agent, as applicable, may
assume that such Borrower has made the Borrower Required Payment on such date in
accordance herewith and may, in reliance upon such assumption (but shall not be
required to), distribute to the Lenders or the Issuing Bank, as the case may be,
the amount due. In such event, if the applicable Borrower has not in fact made
such Borrower Required Payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Agent or Canadian Agent, as
applicable, forthwith on demand the amount so distributed to such Lender or the
Issuing Bank, with interest thereon, for each day from and including the date
such amount is distributed to it but excluding the date of payment to the Agent
or Canadian Agent, as applicable, at the greater of the Federal Funds Effective
Rate and a rate determined by the Agent or Canadian Agent, as applicable, in
accordance with banking industry rules on interbank compensation.

- 46 -

--------------------------------------------------------------------------------




          2.13.3 Disbursements from Agent to Lenders. The Agent or Canadian
Agent, as applicable, shall promptly remit to each Lender its pro rata share of
payments received pursuant to Subsection 2.13.1 (Manner of Making Payments) in
immediately available funds, except that all reimbursement payments in respect
of losses, out-of-pocket expenses, funding losses or like matters shall be
retained by the Agent or Canadian Agent, as applicable, or remitted to the
Lenders according to their respective appropriate entitlement to such
reimbursement and except as otherwise provided with respect to Defaulting
Lenders. Unless otherwise provided in this Agreement or the other Loan
Documents, payments from the Borrowers shall be applied first to fees, then to
interest (to the extent then payable), then to principal of Base Rate Loans, and
then to principal of LIBOR Loans (and among such LIBOR Loans, first to those
with the earliest expiring Interest Periods).

          2.13.4 Authorization to Deduct Funds and Make Loans in Satisfaction of
Obligations. At any time that a Borrower is required to make a payment of
principal, interest, reimbursement obligations in respect of Letters of Credit,
fees, costs, expenses or other amounts pursuant to the terms of this Agreement
or the other Loan Documents and, in any case, fails to do so, in addition to
other rights and remedies of the Agent, the Canadian Agent and Lenders
hereunder, under the other Loan Documents and at Law, each Borrower hereby
authorizes the Agent or the Canadian Agent, as applicable, and the Lenders (at
their option, after receipt of notice from the Agent or Canadian Agent to do so)
to cause the aforesaid payments to be made first by drawing under the credit
facilities provided under this Agreement, and then after the occurrence and
during the continuance of an Event of Default (if there is no availability under
the Commitment) by deducting funds from the balance of any of the Borrower’s
accounts maintained with the Agent or Canadian Agent, as applicable, or by
making additional loans (and any such loans shall be subject to interest at the
Default Rate and shall be part of the Obligations secured by all of the security
interests granted pursuant to the Loan Documents); provided, however, that
notwithstanding the making by the Lenders of any of the aforesaid payments as
set forth in this sentence, the failure of the applicable Borrower to make any
of the aforesaid payments when due shall constitute an Event of Default. The
Agent, Canadian Agent and the Lenders may cause payments to be made pursuant to
this Subsection 2.13.4, in their sole discretion, regardless of the existence of
an Event of Default and whether or not the aggregate amount of the outstanding
Loans, after giving effect to such payments, exceeds the amount of the
Commitments. Notwithstanding the foregoing, the Lenders shall have no obligation
to make any additional loans to the Borrowers pursuant to this Subsection
2.13.4.

          2.13.5 Sharing of Payments by Lenders. If any Lender shall, by
exercising any right of setoff or counterclaim or otherwise, obtain payment in
respect of any principal of or interest on any of its Loans or other obligations
hereunder resulting in such Lender’s receiving payment of a proportion of the
aggregate amount of its Loans and accrued interest thereon or other such
obligations greater than its pro rata share thereof as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Agent or Canadian
Agent, as applicable, of such fact, and (b) purchase (for cash at face value)
participations in the Loans and such other obligations of the other Lenders, or
make such other adjustments as shall be equitable, so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective Loans
and other amounts owing them, provided that

- 47 -

--------------------------------------------------------------------------------




               (a) if any such participations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations
shall be rescinded and the purchase price restored to the extent of such
recovery, without interest, and

               (b) the provisions of this Subsection 2.13.5 shall not be
construed to apply to (x) any payment made by a Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Loans or participations in Letters of Credit to any assignee or
participant, other than to the Borrower or any Subsidiary thereof (as to which
the provisions of this Subsection 2.13.5 shall apply).

          Each Borrower and each Loan Party consents to the foregoing and
agrees, to the extent they it effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the applicable Borrower’s and each Loan Party’s rights of
setoff and counterclaim with respect to such participation as fully as if such
Lender were a direct creditor of such Borrower and each Loan Party in the amount
of such participation.

          2.13.6 Payments Due on Non-Business Days. Subject to Subsection 2.10.4
(LIBOR Election) as to payments with respect to Adjusted LIBOR, if any payment
under the Loan Documents becomes due on a day that is not a Business Day, the
due date of such payment shall be extended to the next succeeding Business Day,
and such extension of time shall be included in computing interest and fees in
connection with such payment.

          2.13.7 Judgment Currency Conversion.

               (a) The obligations of the Loan Parties hereunder and under the
other Loan Documents to make payments in US Dollars (the “Obligation Currency”)
shall not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Agent or Canadian Agent, as applicable, or a Lender of
the full amount of the Obligation Currency expressed to be payable to the Agent,
Canadian Agent or Lender under this Agreement or the other Loan Documents. If,
for the purpose of obtaining or enforcing judgment against any Loan Party in any
court or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (such other currency being
hereinafter referred to as the “Judgment Currency”) an amount due in the
Obligation Currency, the conversion shall be made, at the Agent’s or Canadian
Agent’s, as applicable, quoted rate of exchange prevailing, in each case, as of
the Business Day immediately preceding the day on which the judgment is given
(such Business Day being hereinafter referred to as the “Judgment Currency
Conversion Date”).

               (b) If there is a change in the rate of exchange prevailing
between the Judgment Currency Conversion Date and the date of actual payment of
the amount due, the Loan Parties each covenant and agree to pay, or cause to be
paid, such additional amount, if any (but in any event not a lesser amount), as
may be necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date. Any amount due from a Loan Party under this Section shall be due as a
separate debt and shall not be affected by judgment being obtained for any other
amounts due under or in respect of any of the Loan Documents.

- 48 -

--------------------------------------------------------------------------------




               (c) For purposes of determining the prevailing rate of exchange,
such amounts shall include any premium and costs payable in connection with the
purchase of the Obligation Currency.

     2.14 Mechanics of Payments; Lender Payments.

          2.14.1 Funding by Lenders; Presumption by Agent. Unless the Agent or
Canadian Agent, as applicable, shall have received notice from a Lender prior to
proposed the date on which it is scheduled to fund any amount hereunder to the
Agent or Canadian Agent any amount payable by a Lender under this Agreement
(such payment being a “Lender Required Payment”) that such Lender will not make
available to the Agent or Canadian Agent its Lender Required Payment, the Agent
or Canadian Agent, as applicable, may assume that such Lender has made its
Lender Required Payment available on such date in accordance with Section 2.3
(Borrowing Notice) and may, in reliance upon such assumption (but shall not be
required to), make available to the applicable Borrower a corresponding amount.
In such event, if a Lender has not in fact made its Lender Required Payment to
the Agent or Canadian Agent, as applicable, then the applicable Lender and the
applicable Borrower severally agree to pay to the Agent or Canadian Agent, as
applicable, forthwith on demand such corresponding amount with interest thereon,
for each day from and including the date such amount is made available to the
applicable Borrower to but excluding the date of payment to the Agent or
Canadian Agent, at (i) in the case of a payment to be made by such Lender, the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
or Canadian Agent, as applicable, in accordance with banking industry rules on
interbank compensation and (ii) in the case of a payment to be made by a
Borrower, the Base Rate plus Applicable Margin. If a Borrower and such Lender
shall pay such interest to the Agent or Canadian Agent for the same or an
overlapping period, the Agent or Canadian Agent, as applicable, shall promptly
remit to such Borrower the amount of such interest paid by such Borrower for
such period. If such Lender pays its Lender Required Payment to the Agent or
Canadian Agent, then the amount so paid shall constitute such Lender’s Loan
included in the applicable borrowing. Any payment by a Borrower shall be without
prejudice to any claim such Borrower may have against a Lender that shall have
failed to make its Lender Required Payment to the Agent or Canadian Agent, as
applicable. Any Lender that fails to make a Lender Required Payment upon receipt
of notice therefor shall not be entitled to vote on any matters that it
otherwise would be entitled to vote on under this Agreement until it makes such
payment.

     2.15 Taxes.

          2.15.1 Payments Free of Taxes. Any and all payments by or on account
of any obligation of a Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes, provided that if a Withholding Agent shall be required by
applicable law (as determined in the good faith of the Withholding Agent) to
deduct or withhold any Indemnified Taxes from such payments, then (i) the sum
payable shall be increased as necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.15) the applicable recipient receives an amount equal to the sum
it would have received had no such deductions been made, and (ii) such
Withholding Agent shall make such deduction or withholding and timely pay the
full amount deducted to the relevant Governmental Authority in accordance with
applicable law.

- 49 -

--------------------------------------------------------------------------------




          2.15.2 Payment of Other Taxes by the Borrowers. Without limiting the
provisions of Subsection 2.15.1 (Payments Free of Taxes), each Loan Party shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Agent timely reimburse it for the
payment of any Other Taxes.

          2.15.3 Indemnification by the Borrowers. Each Borrower shall indemnify
the Agent, each Lender and the Issuing Bank, within 30 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section 2.15) paid by the Agent, such Lender or the Issuing Bank, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
applicable Borrower by a Lender or the Issuing Bank (with a copy to the Agent),
or by the Agent on its own behalf or on behalf of a Lender or the Issuing Bank,
shall be conclusive absent manifest error.

          2.15.4 Indemnification by the Lenders. Each Lender shall severally
indemnify the Agent, within 30 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Agent for such Indemnified Taxes and
without limiting the obligation of the Loan Parties to do so), (ii) any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
11.6.4 (Successors and Assigns – Participations) relating to the maintenance of
a Participant Register and (iii) any Excluded Taxes attributable to such Lender,
in each case, that are payable or paid by the Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Agent shall be conclusive absent
manifest error. Each Lender hereby authorizes the Agent to set off and apply any
and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this Subsection 2.15.4.

          2.15.5 Evidence of Payments. As soon as practicable after any payment
of Indemnified Taxes by a Loan Party to a Governmental Authority, such Loan
Party shall deliver to the Agent the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment, a copy of the
return reporting such payment or other evidence of such payment reasonably
satisfactory to the Agent.

- 50 -

--------------------------------------------------------------------------------




          2.15.6 Status of Lenders. Any Lender that is entitled to an exemption
from or reduction of withholding tax with respect to payments made hereunder or
under any other Loan Document shall deliver to such Borrower (with a copy to the
Agent), on or prior to the date it becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request by such Borrower or the
Agent), such properly completed and executed documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding. In addition, any Lender, if requested by the
applicable Borrower or the Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by such Borrower or the
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.

          Without limiting the generality of the foregoing, in the event that
the applicable Borrower is a U.S. Person, any Lender shall deliver to such
Borrower and the Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Lender becomes a Lender under
this Agreement (and from time to time thereafter upon the reasonable request of
the Borrower or the Agent, but only if such Lender is legally entitled to do
so), whichever of the following is applicable:

               (a) duly completed and executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding tax
pursuant to the “business profits” or “other income” article of such tax treaty,

               (b) duly completed and executed originals of IRS Form W-8ECI,

               (c) in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or (C) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (y) duly completed and executed originals of IRS Form W-8BEN, or

               (d) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in U.S. federal withholding tax duly
completed, together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower or the Agent to determine the
withholding or deduction required to be made.

- 51 -

--------------------------------------------------------------------------------




          2.15.7 Treatment of Certain Refunds. If the Agent, the Canadian Agent,
a Lender or the Issuing Bank determines, in its sole discretion, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section 2.15 (including by the payment of additional amounts pursuant to
this Section 2.15), it shall pay to the indemnifying party within 30 days of
receipt an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid under this Section 2.15 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses of
such indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund), provided that the
indemnifying party upon the request of the indemnified party, agrees to repay
the amount paid over to the indemnifying party pursuant to this Subsection (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the indemnified party in the event the indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this Subsection 2.15.7, in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Subsection 2.15.7 the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Subsection shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes which it deems confidential) to the indemnifying party or
any other Person.

          2.15.8 Survival. Without prejudice to the survival of any other
agreement of the Borrowers hereunder, the agreements and obligations of the
Borrowers contained in this Section 2.15 shall survive the payment in full of
the Obligations and the termination of the Commitments.

     2.16 Mitigation Obligations; Replacement of Lenders.

          2.16.1 Designation of a Different Lending Office. If any Lender
requests compensation under Section 2.11 (Increased Costs; Unavailability), or
requires a Borrower to pay any additional amount to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.15
(Taxes), then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 2.11
(Increased Costs; Unavailability) or Section 2.15 (Taxes), as the case may be,
in the future and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The
applicable Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

          2.16.2 Replacement of Lenders. If any Lender requests compensation
under Section 2.11 (Increased Costs; Unavailability), or if a Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.15 (Taxes), or if
any Lender becomes a Defaulting Lender, or if any Lender does not approve an
Amendment to this Agreement or any other Loan Document which is approved by the
Requisite Lenders and which is required to also be approved by such Lender to be
effective pursuant to Section 11.5 (Amendments, Waivers and Consents), then the
U.S. Borrower may, at its sole expense and effort, upon notice to such Lender
and the Agent, require such Lender to assign and delegate, without recourse (in
accordance with and subject to the restrictions contained in, and consents
required by, Section 11.6 (Successors and Assigns)), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that

- 52 -

--------------------------------------------------------------------------------




               (a) the U.S. Borrower shall have paid to the Agent the assignment
fee specified in Section 11.6 (Successors and Assigns),

               (b) such Lender shall have received payment of an amount equal to
the outstanding principal of its Loans and participations in Letters of Credit,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder and under the other Loan Documents (including any amounts under
Subsection 2.10.5 (Breakage)) from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or the U.S. Borrower (in
the case of all other amounts),

               (c) in the case of any such assignment resulting from a claim for
compensation under Section 2.11 (Increased Costs; Unavailability) or payments
required to be made pursuant to Section 2.15 (Taxes), such assignment will
result in a reduction in such compensation or payments thereafter, and

               (d) such assignment does not conflict with applicable law.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling a Borrower to require such assignment and delegation
cease to apply.

     2.17 Defaulting Lenders.

          Notwithstanding any provision of this Agreement to the contrary, if
any Lender becomes a Defaulting Lender, then the following provisions shall
apply for so long as such Lender is a Defaulting Lender:

               (a) the Unused Commitment Fee payable pursuant to Subsection
2.9.1 (Unused Commitment Fees) shall cease to accrue on the unfunded portion of
the Commitment of such Defaulting Lender;

               (b) the Commitment of such Defaulting Lender shall not be
included in determining whether all Lenders or the Requisite Lenders have taken
or may take any action hereunder (including any consent to any amendment or
waiver pursuant to Section 11.5), provided that except as expressly provided
otherwise and except as a result of such Defaulting Lender having a greater or
lesser Commitment than other affected Lenders, any waiver, amendment or
modification that reduces the principal amount due to the Defaulting Lender or
extends any scheduled principal payment due to the Defaulting Lender or
increases the Commitment of the Defaulting Lender shall require its consent to
the same extent as if it were not a Defaulting Lender;

               (c) if any Swing Loans or Letters of Credit are outstanding at
the time a Lender is a Defaulting Lender, the U.S. Borrower shall within one
Business Day following notice by the Agent (i) prepay such outstanding Swing
Loans or, if agreed by the Swing Lender, cash collateralize the outstanding
Swing Loans of the Defaulting Lender on terms satisfactory to the Swing Lender
and (ii) cash collateralize such Defaulting Lender’s outstanding Letters of
Credit in accordance with the procedures set forth in Section 3.1.9 (Cash
Collateral Account) for so long as such Letters of Credit are outstanding;

- 53 -

--------------------------------------------------------------------------------




               (d) so long as any Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that 100% of the related exposure will be covered by the Commitments
of the non-Defaulting Lenders and/or cash collateral will be provided by the
U.S. Borrower in accordance with Section 3.1.9 (Cash Collateral Account),
satisfactory to such Issuing Bank;

               (e) any amount payable to such Defaulting Lender hereunder
(whether on account of principal, interest, fees or otherwise and including any
amount that would otherwise be payable to such Defaulting Lender, but excluding
Section 2.16.2 (Replacement of Lenders)) shall, in lieu of being distributed to
such Defaulting Lender, be retained by the Agent in a segregated account and,
subject to any applicable requirements of law, be applied at such time or times
as may be determined by the Agent (i) first, to the payment of any amounts owing
by such Defaulting Lender to the Agent hereunder, (ii) second, pro rata, to the
payment of any amounts owing by such Defaulting Lender to each Issuing Bank or
Swing Lender hereunder, (iii) third, if so determined by the Agent or requested
by any Issuing Bank or Swing Lender, to be held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swing Loan or Letter of Credit, (iv) fourth, to
the funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Agent, (v) fifth, if so determined by the Agent, held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any Loans
under this Agreement, (vi) sixth, to the payment of any amounts owing to the
Lenders or any Issuing Bank or Swing Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender or such Issuing Bank or
Swing Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement, (vii) seventh, to the
payment of any amounts owing to a Borrower as a result of any judgment of a
court of competent jurisdiction obtained by such Borrower against such
Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement, and (viii) eighth, to such Defaulting Lender
or as otherwise directed by a court of competent jurisdiction;

               (f) The Agent may, (but only with the consent of the U.S.
Borrower (not to be unreasonably withheld or delayed) so long as no Default or
Event of Default shall then have occurred and be continuing) without the consent
of any Lenders, reduce the amount of the Defaulting Lender’s Commitment from
time to time (but not below the amount of its outstanding Loans) without making
a pro rata reduction; and

               (g) The Swing Lender may make Swing Loans and the Issuing Bank
may issue Letters of Credit in amounts that exclude the amount of the Commitment
of any Defaulting Lender and may seek reimbursement from Lenders in such amounts
as reflect the pro rata Commitments of the Lenders other than Defaulting Lenders
as if the Defaulting Lenders were not Lenders hereunder.

          Any or all of the provisions of this Section 2.17 may be utilized in
the discretion of the Agent.

- 54 -

--------------------------------------------------------------------------------




     2.18 Additional U.S. Borrowers.

          2.18.1 Request for Additional Borrowers. Provided there exists no
Default or Event of Default, the U.S. Borrower may from time to time, request
that one or more of its wholly-owned Domestic Subsidiaries be made additional
borrowers under this Agreement and the Loan Documents with respect to the RC
Loans and RC Commitment. At the time of sending such notice, the U.S. Borrower
(in consultation with the Agent) shall specify the time period within which each
Lender is requested to respond (which shall in no event be less than ten (10)
Business Days from the date of delivery of such notice to the Lenders).

          2.18.2 Lender Elections to Accept Additional U.S. Borrower. Each
Lender desiring to accept such additional U.S. Borrower (which determination
shall be in the sole and absolute discretion of such Lender) shall notify the
Agent in writing within such time period that it agrees to the addition of such
Domestic Subsidiary as a U.S. Borrower hereunder. In the event that all Lenders
provide such notice to the Agent within the time period specified, the
designated Domestic Subsidiary shall become a U.S. Borrower hereunder pursuant
to and subject to the terms of this Section 2.18.

          2.18.3 Execution of Documentation by Additional U.S. Borrower. Any
Domestic Subsidiary sought to be added as an additional U.S. Borrower under the
Loan Documents pursuant to Subsection 2.18.1 (Request for Additional U.S.
Borrowers) and approved by the Lenders pursuant to clause Subsection 2.18.2
(Lender Election to Accept Additional U.S. Borrower) above shall execute such
additional documentation as the Agent may request, which shall include, but is
not limited to, joinders to this Agreement and the U.S. Security Agreement.
Further, in the event that an additional U.S. Borrower is designated in
accordance with the terms hereof, each Lender authorizes the Agent to execute,
on their behalf, such amendments and supplements to this Agreement and the other
Loan Documents as the Agent shall deem necessary or desirable. The U.S. Borrower
and any additional U.S. Borrowers designated pursuant to the terms of this
Section 2.18 (Additional U.S. Borrowers) shall be jointly and severally liable
and all obligations of such Person hereunder, under the other Loan Documents or
arising in connection herewith or therewith shall be included as Obligations and
Secured Obligations.

     2.19 Determination of U.S. Dollar Equivalents. The “Spot Currency
Determination Date” shall be the date that the Agent determines the U.S. Dollar
equivalents of any Loan denominated in a currency other than U.S. Dollars and
provides notice of such determination to the applicable Borrower and may
include:

               (a) the date two (2) Business Days prior to the date of such
borrowing or, if applicable, the date of conversion/continuation of any
borrowing into a currency other than U.S. Dollars,

               (b) the last Eurodollar Business Day of every month; and

               (c) any other Business Day elected by the Agent in its discretion
or upon instruction by the Required Lenders.

- 55 -

--------------------------------------------------------------------------------




ARTICLE 3
LETTERS OF CREDIT

     3.1 Letters of Credit.

          3.1.1 Commitment to Issue Letters of Credit. Subject to the
requirements set forth below, the U.S. Borrower may use a portion of the RC
Commitment, which portion shall not exceed $10,000,000 (the “Letter of Credit
Sublimit”), for the purpose of causing the Issuing Bank to issue standby Letters
of Credit denominated in Dollars for the account of the U.S. Borrower, U.S.
Subsidiary Guarantors and/or the Canadian Borrower, provided that (a) the U.S.
Borrower executes and delivers, and if the Letter of Credit is for the account
of the Canadian Borrower or a U.S. Subsidiary Guarantor, then such Person also
so executes and delivers as a co-applicant, a letter of credit application and
reimbursement agreement in a form acceptable to the Issuing Bank and complies
with any conditions to the issuance of such Letter of Credit (including the
payment of any applicable fees) set forth therein; (b) the Issuing Bank approves
the form of such Letter of Credit; (c) such Letter of Credit bears an expiration
date not later than the earlier of (i) one year after the date of issuance and
(ii) 30 days prior to the Maturity Date; provided that any Letter of Credit with
a one-year tenor may provide for the automatic renewal thereof for additional
one-year periods (which shall in no event extend beyond the date referred to in
clause (ii) above); (d) the Issuing Bank receives a request for issuance three
Business Days prior to the date of issuance (unless the Issuing Bank, in its
sole and absolute discretion, agrees to shorter notice in any instance); (e) the
purpose of such Letter of Credit shall be acceptable to the Issuing Bank; and
(f) the conditions set forth in Section 4.3 (Requirements for Each Loan/Letter
of Credit) are fulfilled to the satisfaction of the Issuing Bank as of the date
of the issuance of such Letter of Credit. Notwithstanding anything in this
Article 3, the Issuing Bank shall be under no obligation to issue any Letter of
Credit if there is a Defaulting Lender, unless the Issuing Bank has entered into
arrangements satisfactory to the Issuing Bank with the U.S. Borrower or such
Defaulting Lender to eliminate the Issuing Bank’s risk with respect to such
Defaulting Lender.

          3.1.2 Reimbursement Obligations. The U.S. Borrower is, and, as
applicable, the Canadian Borrower and the U.S. Borrower jointly and severally
are, or the U.S. Subsidiary Guarantor that is co-applicant and the U.S. Borrower
jointly and severally are, absolutely, unconditionally and irrevocably obligated
to reimburse the Issuing Bank for all amounts drawn under each Letter of Credit.
In the event that the Canadian Borrower is a co-applicant on any Letter of
Credit and there is an enforceable primary obligation of the Canadian Borrower
to reimburse the Issuing Bank for any drawings under such Letter of Credit, the
U.S. Borrower shall not be obligated to pay any reimbursement obligations in
respect of such Letter of Credit until the Canadian Borrower fails to make the
payment when due; provided, however, the Issuing Bank shall not be required to
make any demands or exercise any rights or remedies relative to the Canadian
Borrower prior to the time that the U.S. Borrower’s obligations to pay are
effective; and provided, further, the Canadian Borrower shall be unconditionally
liable for all reimbursement obligations in respect of all Letters of Credit for
which it is a co-applicant. Nothing in the preceding sentence shall limit any
obligations of the U.S. Borrower in respect of any RC Loans made pursuant to
this Agreement, including those deemed requested by the U.S. Borrower pursuant
to this Section 3.1. For the avoidance of doubt, Canadian Borrower shall have no
obligations with respect to any Letters of Credit on which it is not a
co-applicant. If any draft is presented under a Letter of Credit, and payment is
made by the Issuing Bank, the U.S. Borrower or applicable co-applicant shall
promptly reimburse the Issuing Bank in accordance with the terms of the
applicable reimbursement agreement entered into in connection therewith. If the
Issuing Bank is not so reimbursed on such date as is provided in the applicable
reimbursement agreement, then if the payment is required to be made at any time
on or before the Maturity Date, then payment by the Issuing Bank of such draft
be deemed to constitute a request for a RC Loan (which is a Base Rate Loan)
hereunder the proceeds of which are used to reimburse the Issuing Bank (without
regard to any required notice periods, Available Commitment amount or minimum
advance requirements, all of which are waived for this purpose) and interest
shall accrue from the date the Issuing Bank makes payment on such draft under
such Letter of Credit provided, however, if there is not then an Available
Commitment in an amount at least equal to the amount of the draw, the U.S.
Borrower, shall repay the excess amount of the Loan within one Business Day
after the date that the Issuing Bank notifies the U.S. Borrower of such deemed
Loan. The U.S. Borrower and the Canadian Borrower further agree that the Issuing
Bank may reimburse itself for such drawing at any time when there is no
Available Commitment from the balance in any other account of the U.S. Borrower
or if the Canadian Borrower or a U.S. Subsidiary Guarantor is a co-applicant,
then from any account of the Canadian Borrower or U.S. Subsidiary Guarantor, as
applicable, maintained with the Issuing Bank.

- 56 -

--------------------------------------------------------------------------------




          3.1.3 Limitation on Amount. The Issuing Bank shall not be obligated or
permitted under this Section 3.1 to issue any Letter of Credit to the extent
that the sum of (a) the amount that would be available to be drawn under the
proposed Letter of Credit plus (b) the sum of all amounts available to be drawn
under outstanding Letters of Credit plus (c) any Unreimbursed Drawings would
exceed the lesser of (i) the Letter of Credit Sublimit and (ii) the excess of
the RC Commitment over the aggregate principal amount of the RC Loans and Swing
Loans then outstanding.

          3.1.4 Obligations Absolute. The U.S. Borrower’s and, if applicable,
the Domestic Subsidiary’s or the Canadian Borrower’s obligations under this
Section 3.1 (including any obligations to repay draws under Letters of Credit
issued hereunder) shall be absolute and unconditional under any and all
circumstances and irrespective of the occurrence of any Default or Event of
Default or any condition precedent whatsoever or any setoff, counterclaim or
defense to payment that such Person may have or have had against the Issuing
Bank, the Agent, any Lender or any beneficiary of a Letter of Credit. Each such
Person further agrees that the Issuing Bank, the Agent and the Lenders shall not
be responsible for, and such Person’s reimbursement obligations shall not be
affected by, among other things, the validity or genuineness of documents or of
any endorsements thereon, even if such documents should in fact prove to be in
any or all respects invalid, fraudulent or forged, or any dispute between or
among such Person’s, the beneficiary of any Letter of Credit or any financial
institution or other party to which any Letter of Credit may be transferred or
any claims or defenses whatsoever of such Person against the beneficiary of any
Letter of Credit or any such transferee. The Issuing Bank, the Agent and the
Lenders shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. Any action taken or
omitted by the Issuing Bank under or in connection with each Letter of Credit
and the related drafts and documents shall be binding upon the U.S. Borrower
and, as applicable, the Canadian Borrower or U.S. Subsidiary Guarantor that is a
co-applicant on such Letter of Credit and shall not result in any liability on
the part of the Issuing Bank.

- 57 -

--------------------------------------------------------------------------------




          3.1.5 Reliance by Issuing Bank. The Issuing Bank shall be entitled to
rely, and shall be fully protected in relying upon, any Letter of Credit, draft,
writing, resolution, notice, consent, certificate, affidavit, letter, cablegram,
telegram, telecopy, telex or teletype message, statement, order or other
document believed by it to be genuine and correct and believed by it to have
been signed, sent or made by the proper Person(s) and upon advice and statements
of legal counsel, independent accountants and other experts selected by the
Issuing Bank and the Agent.

          3.1.6 Fees. The U.S. Borrower shall pay to the Agent for the account
of the Lenders a fee equal to the product of (a) the Applicable Margin for RC
Loans bearing interest at a rate based on Adjusted LIBOR multiplied by (b) the
average daily undrawn face amount of each outstanding Letter of Credit (the
“Letter of Credit Fees”). In addition, the U.S. Borrower shall pay to the
Issuing Bank, for its own account, a fronting fee equal to 0.125% per annum of
the face amount of all outstanding Letters of Credit (to the extent such face
amount is undrawn) (a “Fronting Fee”). All Letter of Credit Fees shall be
payable quarterly in arrears on each Quarterly Payment Date based on the number
of days that a Letter of Credit is outstanding during such quarter (calculated
on the basis of a 360-day year). All Fronting Fees shall be payable at the time
of issuance and any extension. The U.S. Borrower shall also pay to the Issuing
Bank all of the Issuing Bank’s standard fees and charges for the opening,
amendment, modification, presentation or cancellation of a Letter of Credit and
otherwise in respect of a Letter of Credit and the U.S. Borrower and, as
applicable, the Canadian Borrower and/or U.S. Subsidiary Guarantor shall execute
all of the Issuing Bank’s standard agreements in connection with the issuance of
the Letter of Credit.

          3.1.7 Participation by Lenders.

               (a) Effective immediately upon the issuance of each Letter of
Credit and without further action on the part of the Issuing Bank, the Issuing
Bank shall be deemed to have granted to each Lender, and each Lender shall be
deemed to have irrevocably purchased and received from the Issuing Bank, without
recourse or warranty, an undivided interest and participation in such Letter of
Credit to the extent of each Lender’s percentage of the RC Commitment. Further,
each Lender acknowledges and agrees that it shall be absolutely liable, to the
extent of its percentage of the RC Commitment, to fund on demand or reimburse
the Issuing Bank on demand for the amount of each draft paid by the Issuing Bank
under each Letter of Credit to the extent that such amount is not immediately
reimbursed by the U.S. Borrower or, if applicable, the Canadian Borrower or U.S.
Subsidiary Guarantor.

               (b) In furtherance of the provisions of the preceding paragraph
(a), the Issuing Bank shall notify the Agent promptly upon a draw under a Letter
of Credit that is not promptly reimbursed by the U.S. Borrower or co-applicant
thereof. The Agent shall give written, telecopied or telegraphic notice to each
of the other Lenders of its pro rata share of such draw and the scheduled date
thereof. After receipt of such notice, and whether or not an Event of Default or
Default then exists and whether or not there shall then be any Available
Commitment, each Lender shall make available to the Agent such Lender’s share of
such draw in immediately available funds (in Dollars) to the Agent no later than
12:00 noon (Philadelphia, PA time) on the date specified in the Agent’s notice.
The failure of the Issuing Bank or the Agent to give timely notice pursuant to
this Subsection 3.1.7 shall not affect the right of the Issuing Bank to
reimbursement from the Lenders. Any amount paid by Agent and Lenders pursuant to
a draw made under a Letter of Credit shall constitute an RC Loan and shall be
repaid pursuant to the provisions respecting RC Loans, provided that if an Event
of Default or Default exists at the time of a draw, the U.S. Borrower and, if
applicable, the U.S. Subsidiary Guarantor and/or the Canadian Borrower shall
immediately reimburse the amount of such draw to the Agent for the benefit of
the Lenders.

- 58 -

--------------------------------------------------------------------------------




          3.1.8 Standard of Conduct. The Issuing Bank shall be entitled to
administer each Letter of Credit in the ordinary course of business and in
accordance with its usual practices, modified from time to time as it deems
appropriate under the circumstances, and shall be entitled to use its discretion
in taking or refraining from taking any action in connection herewith as if it
were the sole party involved. Any action taken or omitted to be taken by the
Issuing Bank under or in connection with any Letter of Credit shall not create
for the Issuing Bank any resulting liability to any other Lender.

          3.1.9 Cash Collateral Account. In the event that (a) the excess of (i)
the amount of the RC Commitment over (ii) the aggregate principal amount of RC
Loans and Swing Loans then outstanding is less than (b) the aggregate undrawn
and unexpired face amount of any outstanding Letters of Credit (to the extent
such face amount is undrawn) and the aggregate amount of any Unreimbursed
Drawings for any reason (whether because the RC Commitment has been reduced or
terminated or otherwise), the U.S. Borrower shall forthwith pay to the Agent an
amount equal to the excess of the amount described in clause (b) above over the
amount described in clause (a) above. Such amount shall be applied first,
against any Unreimbursed Drawings and second, against the unpaid principal
amount of any RC Loans then outstanding, and the remainder shall be maintained
by the Agent in a cash collateral account in the name of and for the benefit of
the Agent and the Lenders to secure the repayment of the U.S. Borrower’s
obligation to reimburse the Lenders for drafts drawn or that may be drawn under
outstanding Letters of Credit until the earlier of (1) such time as all
outstanding Letters of Credit have expired or been cancelled and (2) the excess
of the amount described in clause (b) above over the amount described in clause
(a) above no longer exists.

          3.1.10 Obligations Secured. The obligations of the U.S. Borrower to
the Issuing Bank, the Agent and the Lenders in respect of Letters of Credit
shall be guaranteed pursuant to the Loan Documents and shall be secured by the
U.S. Collateral.

          3.1.11 Canadian Borrower’s Obligations. For the sake of clarity, the
Canadian Borrower shall be not be obligated for any Loan Party’s obligations in
respect of any Letters of Credit generally; however, it shall be liable for any
Letters of Credit as to which it is a co-applicant.

- 59 -

--------------------------------------------------------------------------------




ARTICLE 4
CONDITIONS

     4.1 Conditions to Effectiveness.

          This Agreement (giving effect to the amendment and restatement of the
Existing Credit Agreement) shall become effective upon the fulfillment, to the
satisfaction of the Agent, the Lenders and Issuing Bank (unless otherwise
specified), of the following conditions on or before the date hereof (the date
of such fulfillment being the “Effective Date”).

          4.1.1 Execution of this Agreement. The U.S. Borrower, the Canadian
Borrower, each Lender, the Issuing Bank, the Agent, the European Agent and the
Canadian Agent shall each have duly executed and delivered this Agreement.

          4.1.2 Notes. The U.S. Borrower and the Canadian Borrower shall have
delivered duly executed Notes to each of the Lenders that requests a Note.

          4.1.3 Security Agreement.

               (a) The U.S. Borrower and each U.S. Subsidiary Guarantor shall
have executed and delivered to the Agent an amended and restated Security
Agreement (as amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof, the “U.S. Security Agreement”) in
substantially the form attached to this Agreement as Exhibit D-1, together with
(i) such Uniform Commercial Code financing statements as are necessary to
perfect the security interests created by such U.S. Security Agreement (to the
extent not previously delivered) and (ii) a power of attorney duly executed by
the U.S. Borrower and each U.S. Subsidiary Guarantor in substantially the form
attached as Annex B to the U.S. Security Agreement.

               (b) The Canadian Borrower and, if any, each Canadian Subsidiary
Guarantor shall have executed and delivered to the Agent a Security Agreement
(as amended, restated, modified or supplemented from time to time in accordance
with the terms hereof and thereof, the “Canadian Security Agreement”) in
substantially the form attached to this Agreement as Exhibit D-2, together with
(i) such PPSA filings as are necessary to perfect the security interests created
by such Canadian Security Agreement and (ii) a power of attorney duly executed
by the Canadian Borrower and, if any, each Canadian Subsidiary Guarantor in
substantially the form attached as Annex B to the Canadian Security Agreement.

          4.1.4 Guaranty and Suretyship Agreement.

               (a) Each U.S. Domestic Subsidiary of the U.S. Borrower shall have
executed and delivered to the Agent an amended and restated Guaranty and
Suretyship Agreement (as amended, restated, modified or supplemented from time
to time in accordance with the terms hereof and thereof, the “U.S. Subsidiary
Suretyship”) in substantially the form attached to this Agreement as Exhibit
E-1.

- 60 -

--------------------------------------------------------------------------------




               (b) The U.S. Borrower and each U.S. Domestic Subsidiary of the
U.S. Borrower shall have executed and delivered to the Agent a Guaranty and
Suretyship Agreement (as amended, restated, modified or supplemented from time
to time in accordance with the terms hereof and thereof, the “CTL Suretyship”)
with respect to the Canadian Secured Obligations in substantially the form
attached to this Agreement as Exhibit E-2.

          4.1.5 Pledge Agreements.

               (a) The U.S. Borrower shall own directly all of the Capital Stock
and other equity of the Subsidiaries specified as being owned by it on Schedule
5.1.2 hereto and the U.S. Borrower shall have executed and delivered to the
Agent an amended and restated Pledge Agreement (as amended, restated, modified
or supplemented from time to time in accordance with the terms hereof and
thereof, the “U.S. Borrower Pledge”) in substantially the form attached to this
Agreement as Exhibit F-1, together with the stock and other certificates,
assignment powers (duly executed in blank and undated) and financing statements
required thereunder.

               (b) The U.S. Subsidiary Guarantors shall own directly all of the
Capital Stock and other equity of the Subsidiaries specified as being owned by
them on Schedule 5.1.2 hereto, and such U.S. Subsidiary Guarantors shall have
executed and delivered to the Agent an amended and restated Pledge Agreement (as
amended, restated, modified and supplemented from time to time in accordance
with the terms hereof and thereof, “U.S. Subsidiary Pledge”) in substantially
the form attached to this Agreement as Exhibit F-2, together with the stock and
other certificates, assignment powers (duly executed in blank and undated) and
financing statements required thereunder.

          4.1.6 Target Purchase Agreement. The Lenders shall have received a
certified copy of the Target Purchase Agreement, duly executed by the parties
thereto (together with all exhibits and schedules thereto and all waivers and
modifications thereto), which shall be in full force and effect and be
reasonably satisfactory to the Lenders.

          4.1.7 Payment of Fees and Costs. The Borrowers shall have paid all of
the fees required to be paid to the Agent and the other Lenders on the Effective
Date and all other fees, costs, expenses and other amounts due and payable under
this Agreement and the other documents contemplated herein, including the
reasonable fees and out-of-pocket expenses of counsel for the Agent in
connection with the negotiation, preparation, execution, and delivery of this
Agreement and the other documents contemplated herein.

          4.1.8 Corporate Proceedings. All corporate, partnership and other
legal proceedings and all instruments and documents in connection with the
transactions contemplated by this Agreement and other Loan Documents (including
certified Organizational Documents, resolutions and incumbency certificates)
shall be reasonably satisfactory in form and substance to the Agent and its
counsel, and the Agent and its counsel shall have received all information and
copies of all documents and records of all corporate, limited liability,
partnership and other legal proceedings which the Agent or its counsel has
reasonably requested, such documents where appropriate to be certified by the
proper corporate, partnership, governmental or other authorities, and in form
and substance reasonably satisfactory to the Agent.

- 61 -

--------------------------------------------------------------------------------




          4.1.9 Consents and Approvals. All corporate, governmental and judicial
consents, approvals and waivers and other third party consents, approvals and
waivers necessary in connection with this Agreement and the Loans or other
related transactions, shall have been obtained and, if applicable, become final
and nonappealable, and shall remain in full force and effect, without the
imposition of any conditions that are not acceptable to the Lenders.

          4.1.10 Material Adverse Change; Compliance with Law.

               (a) No Material Adverse Change shall have occurred since the date
of the financial statements delivered for the fiscal year ended December 31,
2011.

               (b) The U.S. Borrower and its Subsidiaries shall be in
substantial compliance with all Laws, including Environmental Laws.

          4.1.11 Opinions of Counsel. The Agent shall have received the
following favorable opinions of counsel as to the transactions contemplated
hereby addressed to the Agent, the Issuing Bank and the Lenders and dated as of
the Effective Date, in form and content satisfactory to the Agent, the Issuing
Bank and the Lenders:

               (a) Pepper Hamilton LLP, counsel to the U.S. Borrower, its
Subsidiaries and the other Loan Parties;

               (b) Roland Desilets, Esquire, in-house counsel to the U.S.
Borrower, its Subsidiaries and the other Loan Parties; and

               (c) Goodmans LLP, counsel to the Canadian Borrower.

          4.1.12 Officer’s Compliance Certificate. There shall have been
delivered to each Lender an Officer’s Compliance Certificate, dated as of the
Effective Date, demonstrating pro forma compliance with the financial covenants
set forth in Article 7 (Financial Covenants) and certifying as to the truth of
the representations and warranties contained in this Agreement or otherwise made
in writing in connection herewith and the absence of any Default and Event of
Default as of such date.

          4.1.13 Good Standing. The Agent shall have received (a) good standing
certificates of a recent date for each of the U.S. Borrower, the U.S. Subsidiary
Guarantors and the Canadian Borrower, evidencing its good standing under the
laws of the state of its incorporation or formation and (b) good standing
certificates or foreign qualification filings acceptable to Agent of a recent
date for each of the U.S. Borrower, the U.S. Subsidiary Guarantors and the
Canadian Borrower, evidencing its good standing under the laws of the states in
which it is qualified to do business.

          4.1.14 Lien Searches. The Borrower shall have delivered to the Agent
Uniform Commercial Code, tax and judgment lien searches of a recent date, in
such offices as are acceptable to the Agent, together with United States Patent
and Trademark Office and United States Copyright Office searches of a recent
date, in each case, with respect to the Borrower and each of the Subsidiary
Guarantors, showing no Liens except Permitted Liens.

- 62 -

--------------------------------------------------------------------------------




          4.1.15 Patriot Act. The Agent shall have received all documentation
and other information required by bank regulatory authorities under applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and Canadian equivalent, as reasonably requested by the Agent.

          4.1.16 Evidence of Insurance. The Agent shall have received evidence
of the insurance required by Section 8.13 (Insurance), together with the lender
loss payable and/or additional insured clauses and endorsements required
thereby. Such evidence shall consist of a certified copy of the insurance
policy, a declarations page of the insurance policy with a lender loss payee
endorsement, an Accord 27 or 28 version 10/03 or prior, or such other evidence
as the Agent may reasonably request.

          4.1.17 Upfront Fee. The Agent shall have received the upfront fee as
described in the term sheet for this Agreement.

          4.1.18 Intellectual Property Collateral Agreements.

               (a) The Agent shall have received an intellectual property
collateral agreement (as amended, restated, modified or supplemented from time
to time in accordance with the terms hereof and thereof, the “U.S. Intellectual
Property Collateral Agreement”) for filing at the U.S. Patent and Trademark
Office with respect to any registered patents or trademarks of the U.S. Borrower
or other Loan Parties to the extent that an effective filing respecting the same
is not on record.

               (b) The Agent shall have received an intellectual property
collateral agreement (as amended, restated, modified or supplemented from time
to time in accordance with the terms hereof and thereof, the “Canadian
Intellectual Property Collateral Agreement”) for filing at the Canadian
Intellectual Property Office with respect to any registered patents or
trademarks of the Canadian Borrower or any Canadian Subsidiaries.

          4.1.19 Other Requirements. The Agent shall have received such
additional information and material as the Agent or any Lender may reasonably
request.

For the sake of clarity, unless and until the conditions in this Section 4.1 are
satisfied or waived to the satisfaction of the Lenders and this Agreement
becomes effective, the Existing Credit Agreement remains in full force and
effect without modification.

     4.2 Conditions Precedent to Term Loans.

          Notwithstanding anything to the contrary set forth herein, the
obligation of the Lenders to make each of the U.S. Term Loan and the Canadian
Term Loan hereunder are subject to the satisfaction of the following conditions
precedent on the date on which the U.S. Term Loan and the Canadian Term Loan are
made:

          4.2.1 Acquisition. The Target Purchase Agreement (including the
schedules thereto) shall not have been altered, amended or otherwise changed or
supplemented or any provision waived or consented to in any manner that is
materially adverse to the Lenders without the prior written consent of the
Lenders.

- 63 -

--------------------------------------------------------------------------------




          4.2.2 Representations and Warranties. Each of the representations and
warranties of the U.S. Borrower and the Canadian Borrower made in the Loan
Documents shall be true and correct in all respects (or in all material respects
if any such representation or warranty is not by its terms already qualified as
to materiality) as of the date such U.S. Term Loan and Canadian Term Loan are
made as if made on and as of such date, except that if a representation or
warranty is as of a specific date, it shall be true and correct in all respects
(or in all material respects if any such representation or warranty is not by
its terms already qualified as to materiality) as of such date.

          4.2.3 Corporate Structure. The U.S. Borrower shall own directly or
indirectly all of the Capital Stock of the Canadian Borrower.

          4.2.4 Due Diligence. The Lenders shall have completed and be
reasonably satisfied with their business, accounting, legal, tax and regulatory
due diligence review of the Target.

          4.2.5 Opinion of Counsel. The Agent shall have received from Goodmans
LLP, counsel to the Canadian Borrower, a favorable opinion of counsel as to the
security granted by the Canadian Borrower addressed to the Agent, the Issuing
Bank and the Lenders and dated as of the date on which the U.S. Term Loan and
the Canadian Term Loan are made, in form and content satisfactory to the Agent,
the Issuing Bank and the Lenders. Subject to the consent of the Agent, the
opinions of counsel from Goodmans LLP required by Subsection 4.1.11 and this
Subsection 4.2.5 may be combined in a single opinion of counsel.

          4.2.6 Lien Searches. The U.S. Borrower and the Canadian Borrower shall
have delivered to the Agent PPSA searches and other applicable lien searches of
a recent date, in such offices as are acceptable to the Agent, in each case,
with respect to the Target, showing no Liens except Permitted Liens and the
Liens under the Target Credit Facility which are to be released at the time of
the Permitted Canadian Target Acquisition.

          4.2.7 Other Requirements. The Agent shall have received such
additional information and material as the Agent or any Lender may reasonably
request.

     4.3 Requirements for Each Loan/Letter of Credit.

          The Lenders shall not be required to make any Loans (including RC
Loans, Swing Loans, U.S. Term Loans and Canadian Term Loans) to the Borrower,
and the Issuing Bank shall not be required to issue any Letters of Credit,
unless each of the following conditions are fulfilled to the satisfaction of the
Agent or the Issuing Bank, as applicable.

          4.3.1 No Default. There shall not, either prior to or after giving
effect to each such funding or Letter of Credit, exist a Default or Event of
Default.

          4.3.2 Borrowing Notice/Request for Letter of Credit. The Agent shall
have timely received a borrowing notice pursuant to Section 2.3 (Borrowing
Notice) or the Issuing Bank shall have received a timely request for a Letter of
Credit pursuant to Subsection 3.1.1 (Commitment to Issue Letters of Credit) and
all accompanying documentation required thereby.

- 64 -

--------------------------------------------------------------------------------




          4.3.3 Representations and Warranties. Each of the representations and
warranties of the Borrowers made in the Loan Documents shall be true and correct
in all respects (or in all material respects if any such representation or
warranty is not by its terms already qualified as to materiality) as of the date
of each such Loan or Letter of Credit (both immediately prior to and after
giving effect to such Loan or Letter of Credit) as if made on and as of such
date, except that if a representation or warranty is as of a specific date, it
shall be true and correct in all respects (or in all material respects if any
such representation or warranty is not by its terms already qualified as to
materiality) as of such date.

          4.3.4 Method of Certifying Certain Conditions. The request for, and
acceptance of, each Loan and each Letter of Credit by the U.S. Borrower or
Canadian Borrower shall be deemed a representation and warranty by such Borrower
that the conditions specified in Subsections 4.3.1 (No Default) and 4.3.3
(Representations and Warranties) have been satisfied.

     4.4 Conditions Subsequent to Term Loans.

          Notwithstanding anything to the contrary set forth herein, the
Borrowers shall satisfy each of the following conditions no later than seven (7)
days (as such period may be extended by the Agent) after the making of any of
the Term Loans. The failure to satisfy such conditions within the specified time
shall result in a mandatory prepayment of the Term Loans pursuant to Subsection
2.5.4 (Term Loan to U.S. Borrower - Mandatory Prepayments) and Subsection 2.6.4
(Term Loan to Canadian Borrower - Mandatory Prepayments). If such mandatory
prepayments are made in accordance with the preceding sentence, the failure to
satisfy the following conditions shall not be a Default or Event of Default,
provided, if the conditions are not timely satisfied and the Borrowers shall not
have made the required prepayments in accordance with the preceding sentence,
then the Borrowers’ failure to satisfy the conditions in this Section 4.4 will
constitute an Event of Default.

          4.4.1 Acquisition. The Agent shall have received certified copies of
the Acquisition Documents, duly executed by the parties thereto (together with
all exhibits and schedules thereto and all waivers and modifications thereto),
which shall be in full force and effect and be reasonably satisfactory to the
Agent. The Target Purchase Agreement (including the exhibits thereto) shall not
have been altered in any manner that is materially adverse to the Lenders
without the prior written consent of the Agent. The transactions contemplated by
the Acquisition Documents shall have been consummated in accordance with the
Acquisition Documents and the “Closing” (as defined in the Target Purchase
Agreement) shall have occurred, which shall constitute a Permitted Canadian
Target Acquisition. The Agent shall have received a certificate from Canadian
Newco, dated as of the date of the consummation of the Target Acquisition, as to
the consummation of the Target Purchase Agreement and as to satisfaction of the
conditions in this Section 4.4.

          4.4.2 Representations and Warranties. Each of the representations and
warranties of the U.S. Borrower and the Canadian Borrower made in the Loan
Documents shall be true and correct in all respects (or in all material respects
if any such representation or warranty is not by its terms already qualified as
to materiality) as of the date of the Permitted Canadian Target Acquisition as
if made on and as of such date, except that if a representation or warranty is
as of a specific date, it shall be true and correct in all respects (or in all
material respects if any such representation or warranty is not by its terms
already qualified as to materiality) as of such date.

- 65 -

--------------------------------------------------------------------------------




          4.4.3 Target Debt. The Agent shall have received satisfactory evidence
that: (a) all outstanding amounts under the Credit Facility Agreement, dated
December 1, 2009, between Target, as borrower, and Royal Bank of Canada, as
lender (the “Target Credit Facility”), except for the letters of credit referred
to on Schedule 4.4.3 which remain outstanding, shall have been paid in full, (b)
all indebtedness of Target to Endevor Corporation shall have been paid in full
and (c) satisfactory arrangements shall have been made for the termination of
all Liens granted in connection with the indebtedness referred to in the
preceding subclauses (a) and (b).

          4.4.4 Consents and Approvals. All corporate, governmental and judicial
consents, approvals and waivers and other third party consents, approvals and
waivers necessary in connection with the transactions contemplated by the
Acquisition Documents shall have been obtained and, if applicable, become final
and nonappealable, and shall remain in full force and effect, without the
imposition of any conditions that are not acceptable to the Agent.

          4.4.5 Canadian Collateral. All action necessary or which the Agent may
reasonably request to provide the Agent with a first priority Lien on the
material assets (other than real estate) of the Canadian Borrower acquired
pursuant to the Acquisition Documents, subject to Permitted Perfection
Limitations, shall have been taken and such Lien shall be in full force and
effect.

          4.4.6 Other Requirements. The Agent shall have received such
additional information and material as the Agent or any Lender may reasonably
request.

ARTICLE 5
REPRESENTATIONS AND WARRANTIES

          In order to induce the Issuing Bank and the Lenders to enter into this
Agreement and to make the Loans and other extensions of credit contemplated by
this Agreement, the Borrowers hereby make the following representations and
warranties (which are unaffected by any investigation of the Agent, the Issuing
Bank or any Lender).

     5.1 Status.

          5.1.1 Organization and Qualification. Each of the U.S. Borrower and
its Subsidiaries is a duly organized and validly existing corporation,
partnership or limited liability company, as applicable, under the laws of the
respective jurisdictions indicated on Schedule 5.1.1 and each is in good
standing under the laws of its jurisdiction of incorporation or formation, as
the case may be. The U.S. Borrower has perpetual existence, and, as applicable,
each of the U.S. Borrower and its Subsidiaries has the corporate, partnership or
limited liability company, as applicable, power and authority to own its
property and assets and to transact the business in which it is engaged or
presently proposes to engage. Neither the U.S. Borrower nor any of its
Subsidiaries has failed to qualify to do business in any state or jurisdiction
where the failure to so qualify would reasonably be expected to result in a
Material Adverse Change. As of the Effective Date, the U.S. Borrower and its
Domestic Subsidiaries are qualified to do business as a foreign corporation,
partnership, or limited liability company, as applicable, in the states listed
on Schedule 5.1.1.

- 66 -

--------------------------------------------------------------------------------




          5.1.2 Stock Ownership. Schedule 5.1.2 correctly lists as to each Loan
Party and each of its direct Subsidiaries on the Effective Date:

               (a) its name,

               (b) the jurisdiction of its incorporation or formation and the
organizational number issued by such jurisdiction, if any,

               (c) the classes of Capital Stock issued by each Loan Party and
each of its direct Subsidiaries and the principal characteristics of each such
class, and

               (d) the names of each of the equity holders and the number and
percentage of the issued and outstanding shares or other equity interests of
each class (and certificate numbers by which such shares or other equity
interests are designated, if applicable) owned by each of such holders.

               All the outstanding shares of Capital Stock of each Loan Party
and each of its direct Subsidiaries are validly issued, fully paid and
nonassessable, and all such shares and other equity interests indicated on
Schedule 5.1.2 as owned by the Persons indicated on Schedule 5.1.2 are so owned
beneficially and of record by such Person, free and clear of any Lien, except
for Liens created pursuant to the Loan Documents or otherwise indicated on
Schedule 5.1.2. Schedule 5.1.2 also correctly lists as to each Loan Party and
each of its direct Subsidiaries any options, warrants or other securities issued
by each Loan Party and each of its direct Subsidiaries and the identity of each
holder of any such option, warrant or other security. Except as set forth on
Schedule 5.1.2, there are no preemptive rights, offers, options, rights,
agreements or commitments of any kind (contingent or otherwise) relating to the
issuance, conversion, registration, voting, sale or transfer of any equity
interests or other securities of each Loan Party and each of its direct
Subsidiaries (including the Capital Stock of each Loan Party and each of its
direct Subsidiaries) or obligating any Loan Party, any of their direct
Subsidiaries or any other Person to purchase or redeem any such equity interests
or other securities pursuant to the Organizational Documents or any agreement or
other instrument to which any Loan Party or any of their direct Subsidiaries is
a party or by which any of them may be bound.

          5.1.3 Organizational Chart. As of the Effective Date, the
organizational chart of the U.S. Borrower and all of its Subsidiaries on
Schedule 5.1.3 is true and correct in all material respects. As of the Effective
Date, the U.S. Borrower does not have any Subsidiaries and does not presently
operate all or any portion of its business through any other Persons, other than
as disclosed in the organizational chart on Schedule 5.1.3. As of the Effective
Date, the Canadian Borrower does not have any Subsidiaries and does not operate
all or any portion of its business through any other Persons, it being
understood that the Canadian Borrower uses sales agents in other countries, and
has a representative office in China for marketing purposes.

- 67 -

--------------------------------------------------------------------------------




     5.2 Power and Authority; Enforceability.

          Each Loan Party has the corporate, partnership or other similar power
to execute, deliver and carry out the terms and provisions of the Loan Documents
to which it is a party, and each such Person has taken all necessary corporate,
partnership or other similar action (including any consent of stockholders or
partners required by Law or by their respective Organizational Documents) to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party. The Loan Documents, when executed and delivered by each Loan
Party that is a party thereto, constitute or will constitute the authorized,
valid and legally binding obligations of such Person enforceable in accordance
with their respective terms, except as such enforceability may be limited by
applicable Debtor Relief Laws and by general principles of equity.

     5.3 No Violation of Agreements; Absence of Conflicts.

          The execution and delivery of the Loan Documents, the consummation of
the transactions contemplated by the Loan Documents and compliance with the
terms and provisions of the Loan Documents, will not:

               (a) require any consent or approval, governmental or otherwise,
not already obtained,

               (b) violate any Law or judgment respecting, as applicable, the
U.S. Borrower or any of its Subsidiaries,

               (c) conflict with, result in a breach of, or constitute a default
under, as applicable, the Organizational Documents of the U.S. Borrower or any
of its Subsidiaries or the Canadian Borrower or any of its Subsidiaries, or
under any indenture, agreement, license or other instrument to which the U.S.
Borrower or any of its Subsidiaries or the Canadian Borrower or any of its
Subsidiaries is a party or by which any of them or their respective properties
may be bound, or

               (d) except with respect to a Lien in favor of the Agent for the
benefit of the Secured Parties, result in, or require the creation or imposition
of, any Lien upon or with respect to any property now owned or hereafter
acquired by, as applicable, the U.S. Borrower or any of its Subsidiaries or the
Canadian Borrower or any of its Subsidiaries.

     5.4 Recording, Enforceability and Consent.

          Assuming the due recording of the UCC-1 financing statements, the PPSA
financing statements and the Intellectual Property Collateral Agreements
delivered in connection herewith, no consent, approval or authorization of any
Person, or recording, filing, registration, notice or other similar action with
or to any Person, is required in order to ensure the legality, validity, binding
effect or enforceability of any of the Loan Documents as against all Persons,
except such consents, approvals, authorizations and actions as are identified on
Schedule 5.4 hereto, all of which have been obtained and remain in effect. No
material consent, approval or authorization of any Person that has not been
obtained is required for the continued conduct by the U.S. Borrower or any of
its Subsidiaries of their respective businesses as presently conducted or as
presently proposed to be conducted.

- 68 -

--------------------------------------------------------------------------------




     5.5 Lines of Business.

          The U.S. Borrower and its Subsidiaries are engaged only in Permitted
Businesses.

     5.6 Security Interest in Collateral.

          Each Loan Party has delivered, or caused to be delivered, to the Agent
all UCC-1 or, as applicable, PPSA financing statements in recordable form that
may be necessary to perfect the security interests granted pursuant to the Loan
Documents to the extent that such security interests may be perfected by filing.
Subject to Section 8.30 (Post-Closing Covenants) and Permitted Perfection
Limitations, each Loan Party has delivered, or caused to be delivered, to the
Agent all instruments, documents, certificates and investment property necessary
to perfect the security interests granted pursuant to the Loan Documents, to the
extent such security interests may be perfected by delivery. Subject to Section
8.30 (Post-Closing Covenants) and Permitted Perfection Limitations, upon the
filing of such UCC-1 or, as applicable, PPSA financing statements in the offices
specified thereon and the recordation of the Intellectual Property Collateral
Agreements in the United States Patent and Trademark Office, no further action,
including any filing or recording of any document or the obtaining of any
consent, is necessary in order to establish, perfect and maintain the Agent’s
first priority security interests in the personal property of the Loan Parties
(for the benefit of the Secured Parties) purported to be created by the Pledge
Agreements and the Security Agreements, except for the periodic filing of
continuation statements with respect to such UCC-1 and, as applicable, PPSA
financing statements. The Perfection Certificate is true and correct in all
material respects as of, and there have been no changes thereto prior to, the
Effective Date.

     5.7 Litigation; Compliance with Laws; OFAC Requirements.

               (a) There are no claims, investigations, actions, suits,
protests, reconsiderations or proceedings (collectively, “litigation”) pending,
or to the knowledge of the U.S. Borrower or any of its Subsidiaries, threatened,
against or affecting, as applicable, the U.S. Borrower or any of its
Subsidiaries before any court or Governmental Authority or arbitral tribunal
which (i) to the extent for money damages, are not fully covered by insurance
(subject to usual deductibles and exclusions in an aggregate amount not
exceeding $1,000,000), and (ii) which, to the extent not for money damages,
would reasonably be expected to result in a Material Adverse Change or (iii)
which allege the invalidity of or dispute any terms of the Loan Documents and,
to the knowledge of the U.S. Borrower and its Subsidiaries, there is no basis
for any of the foregoing. Schedule 5.7 lists all litigation as of the Effective
Date in which the amount in controversy exceeds $2,000,000 or which would
reasonably be expected to result in a Material Adverse Change.

               (b) The U.S. Borrower and each Subsidiary is in compliance in all
material respects with all Laws including the federal securities Laws of the
Unites States of America.

- 69 -

--------------------------------------------------------------------------------




     5.8 No Burdensome Agreements; Material Agreements.

          Neither the U.S. Borrower nor any of its Subsidiaries is a party to
any agreement or instrument or subject to any corporate or other restrictions
that, assuming compliance by such Persons with the terms of such agreements or
instruments, would reasonably be expected to result in a Material Adverse
Change. The U.S. Borrower and its Subsidiaries have such good and enforceable
agreements with third parties as are necessary to conduct their respective
businesses as presently conducted or as contemplated to be conducted. The
material agreements of the U.S. Borrower and the U.S. Subsidiary Guarantors as
of the Effective Date are listed on Schedule 5.8 hereto.

     5.9 Condition of Property.

          The properties, equipment and systems of, as applicable, the U.S.
Borrower and its Subsidiaries are in good repair, working order and operating
condition, reasonable wear and tear excepted, and are and will be in compliance
in all material respects with all standards or rules imposed by any Governmental
Authority.

     5.10 Licenses; Intellectual Property.

          The U.S. Borrower and each of its Subsidiaries owns or is the licensee
of all patents, trademarks, service marks, trade names, trade dress, trade
secrets, domain names, copyrights, franchises, licenses and authorizations,
governmental or otherwise, and all other rights, priorities or privileges
relating to Intellectual Property necessary for the conduct of their respective
businesses as presently conducted or as presently proposed to be conducted,
without any known material conflict with the rights of any other Person. No
settlement agreements, consents, licenses, judgments, orders, forbearance to sue
or similar obligations limit or restrict the U.S. Borrower’s or any of its
Subsidiaries’ rights in and to such patents, trademarks, service marks, trade
names, trade dress, trade secrets, domain names, copyrights, franchises,
licenses and authorizations, or such other rights, priorities or privileges
relating to Intellectual Property. No claim or proceeding, or to the knowledge
of the Borrowers, threat of claim or proceeding, has been asserted by any Person
against the U.S. Borrower or any of its Subsidiaries, relating to the use, right
to use or ownership of any Intellectual Property used or presently proposed to
be used in the conduct of their respective businesses, or challenging or
questioning the validity or effectiveness of any Intellectual Property used or
presently proposed to be used in the conduct of their respective businesses. The
U.S. Borrower and its Subsidiaries have taken all commercially reasonable steps
to maintain the confidentiality of their trade secrets and, to the Borrowers’
knowledge, there has been no misappropriation of any of such trade secrets by
any Person. Schedule 5.10 attached hereto correctly lists, as of the Effective
Date, all patents, registered trademarks, registered service marks, domain
names, registered copyrights, franchises and licenses, including all material
governmental licenses, of the U.S. Borrower and each Subsidiary Guarantor. All
material copyrights, if any, are registered with the United States Copyright
Office and, if applicable, the Canadian Intellectual Property Office. Any
applied for or registered patent, trademark, service mark, trade dress, domain
name or copyright, owned or licensed by the Loan Parties has been duly
maintained and has not been cancelled, allowed to expire, surrendered, or
abandoned, except as noted on Schedule 5.10. All registered trademarks, service
marks, trade dress, domain names and copyrights and all issued patents listed on
Schedule 5.10 are subsisting and in full force and effect, except as noted on
Schedule 5.10. The Borrowers and each Subsidiary Guarantor have in place systems
that are at least consistent with industry standards to protect their rights in
the Intellectual Property used in their businesses.

- 70 -

--------------------------------------------------------------------------------




     5.11 Title to Properties; Liens.

          The U.S. Borrower and each of its Subsidiaries has good and marketable
title to its properties and assets, including the properties and assets
reflected in the financial statements referred to in Subsection 5.13.1
(Financial Statements) (except properties and assets disposed of since the date
thereof in accordance with Subsection 8.7.2 (Sales and Other Dispositions)), and
none of such properties or assets is subject to any Liens except Permitted
Liens. The U.S. Borrower and each of its Subsidiaries enjoys peaceful and
undisturbed possession under all leases necessary in any material respect for
the operation of such properties and assets, and all such leases are valid and
subsisting and in full force and effect. Each of the U.S. Borrower and each of
its Subsidiaries has obtained all material easements and material equipment
rental or other material agreements necessary for the operation of its business
as now conducted or presently proposed to be conducted.

     5.12 Reserved.

     5.13 Financial Statements and Projections.

          5.13.1 Financial Statements. Each of the financial statements
delivered pursuant to Subsections 6.1.1 (Delivery of Quarterly Financial
Statements) and 6.1.2 (Delivery of Annual Financial Statements; Accountants’
Certification) (including the equivalent sections of the Existing Credit
Agreement) have been prepared in accordance with GAAP applied on a consistent
basis throughout the period specified and present fairly in all material
respects the financial position of the U.S. Borrower and its Subsidiaries as of
the date specified and the results of operations and statements of cash flow for
the period specified subject, in the case of quarterly financial statements
delivered pursuant to Subsection 6.1.2 and monthly financial statements
delivered pursuant to Subsection 6.1.1 to usual year-end adjustments and the
absence of footnotes.

          5.13.2 Target Financial Statements. Each of the financial statements
delivered pursuant to Subsection 6.1.4 (Delivery of Target Financial Statements)
have been or, as applicable, will be prepared in accordance with ASPE applied on
a consistent basis throughout the period specified and present fairly in all
material respects the financial position of the Canadian Borrower and its
Subsidiaries as of the date specified and the results of operations and
statements of cash flow for the period specified subject, in the case of
quarterly financial statements, to usual year-end adjustments and the absence of
footnotes.

          5.13.3 Undisclosed Liabilities. Neither the U.S. Borrower nor any of
its Subsidiaries has any material liabilities, contingent or otherwise, other
than as disclosed in the financial statements referred to in Subsection 5.13.1
(Financial Statements) and there are not now and not anticipated any material
unrealized losses of the U.S. Borrower or any of its Subsidiaries.

- 71 -

--------------------------------------------------------------------------------




          5.13.4 Absence of Material Adverse Change. Since December 31, 2011,
there has been no event, circumstance, condition or development that has
resulted in, or would reasonably be expected to result in, a Material Adverse
Change.

          5.13.5 Projections. As of the date of such projections, the operating
projections submitted on behalf of the Borrowers to the Lenders prior to the
date of this Agreement present to the best of the Borrowers’ knowledge and
belief based on the assumptions set forth in such projections, the expected
results of operations and sources and uses of cash of the U.S. Borrower and its
Subsidiaries for the periods covered by such projections.

     5.14 Tax Returns and Payments; Other Fees.

               (a) All federal and other material tax returns, reports and
statements required by Law to be filed (including extensions) by or in respect
of the U.S. Borrower and its Subsidiaries and their assets have been filed. All
federal and other material taxes, assessments and other governmental charges
levied upon the U.S. Borrower and each of its Subsidiaries and any of their
respective properties, assets, income or franchises that are due and payable
have been paid, other than those presently payable without penalty or interest
and other than any charge or claim being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and for which any
reserve or other appropriate provision, if any, as shall be required by GAAP or
ASPE, as applicable, has been made therefor and, if the filing of a bond or
other indemnity is necessary to avoid the creation of a Lien against any of the
assets of the U.S. Borrower or any of its Subsidiaries, such bond has been filed
or indemnity posted.

               (b) The U.S. Borrower and each of its Subsidiaries has paid all
franchise, license and other fees and charges that have become due pursuant to
any franchise or permit in respect of its business and has made appropriate
provision as is required by GAAP or ASPE, as applicable, for any such fees and
charges which have accrued.

     5.15 Fiscal Year.

          The fiscal year of the U.S. Borrower and each of its Subsidiaries ends
December 31.

     5.16 Federal Reserve Regulations.

          Neither the U.S. Borrower nor any of its Subsidiaries is engaged
principally or as one of its important activities in the business of extending
credit for the purpose of purchasing or carrying any “margin security” or
“margin stock” as defined in Regulations T, U and X of the Board of Governors of
the Federal Reserve System. None of the proceeds of any of the Loans shall be
used to purchase or carry, or to reduce or retire or refinance any credit
incurred to purchase or carry, any “margin security” or “margin stock,” or to
extend credit to others for the purpose of purchasing or carrying any “margin
security” or “margin stock.” Neither the U.S. Borrower nor any of its
Subsidiaries, nor any Person acting on any of its behalf, has taken or will take
any action which might cause this Agreement or the Notes to violate Regulation
T, U or X or any other regulation of the Board of Governors of the Federal
Reserve System, as now or hereafter in effect.

- 72 -

--------------------------------------------------------------------------------




     5.17 Investment Company Act.

          Neither the U.S. Borrower nor any of its Subsidiaries is an
“investment company,” or a company “controlled” by an “investment company,”
within the meaning of the Investment Company Act of 1940, as amended.

     5.18 Compliance with ERISA and Canadian Pension Laws.

          5.18.1 Plans. None of the U.S. Borrower, any of its Subsidiaries nor
any ERISA Affiliate maintains or contributes to, or has any liability with
respect to any Employee Pension Plan, (including, but not limited to, the Vishay
Retirement Plan or Multiemployer Plan, (contractual or otherwise) The U.S.
Borrower has furnished to the Agent a copy of the most recent actuarial report
for each Employee Pension Plan that is a defined benefit plan as defined in
Section 3(35) of ERISA, and that is subject to the Minimum Funding Standards,
and for any Plan that is a funded employee welfare benefit plan, and each such
report is accurate in all material respects.

          5.18.2 Favorable Determination Letters. Each Plan, which is intended
to be qualified within the meaning of Section 401(a) of the Code, has received a
favorable determination letter from the Internal Revenue Service with respect to
all plan document qualification requirements for which the remedial amendment
period under Section 401(b) of the Code has closed, any plan document amendments
required by such determination letter were made as and when required by such
determination letter, and nothing has occurred, whether by action or failure to
act, since the date of such letter which would prevent any such plan from
remaining so qualified.

          5.18.3 Compliance. Each Plan has been operated in all material
respects in compliance with the requirements of the Code, ERISA and other
applicable law and the terms of each Plan.

          5.18.4 Absence of Certain Conditions. Except as specifically disclosed
on Schedule 5.18: (a) there has been no transaction in connection with which the
U.S. Borrower, its Subsidiaries or their respective ERISA Affiliates could be
subject to either a material civil penalty assessed pursuant to Section 502(i)
of ERISA or a material tax penalty imposed pursuant to Section 4975 of the Code;
(b) no Employee Pension Plan is in at-risk status as defined in Section 430(i)
of the Code, there is no Accumulated Funding Deficiency (for plan years
beginning before 2008) or failure to meet the Minimum Funding Standard (for plan
years beginning after 2007)) with respect to any Employee Pension Plan, and
there has been no waived funding deficiency within the meaning of Section 303 of
ERISA or Section 412 of the Code with respect to any Employee Pension Plan; (c)
no liability to the PBGC has been or is reasonably expected to be incurred with
respect to any Employee Pension Plan except for required premium payments to the
PBGC; (d) there has been (i) no Reportable Event with respect to any Employee
Pension Plan, and (ii) no event or condition which presents a material risk of
termination of any Employee Pension Plan by the PBGC, in either case involving
conditions which could result in any liability to the PBGC; (e) none of the U.S.
Borrower, its Subsidiaries or any ERISA Affiliate (i) has any unfulfilled
obligation to contribute to any Multiemployer Plan, (ii) has incurred or
reasonably expects to incur Withdrawal Liability with respect to any
Multiemployer Plan, (iii) has received any notification that a Multiemployer
Plan is in Reorganization or is subject to Section 305 of ERISA or Section 432
of the Code, or (iv) knows of, or reasonably expects, any Multiemployer Plan to
be in Reorganization or to be subject to the requirements of Sections 305 of
ERISA or 432 of the Code; (f) there is no material liability, and no
circumstances exist pursuant to which any such material liability could
reasonably be imposed on U.S. Borrower, any of its Subsidiaries or any ERISA
Affiliate under Sections 4980B, 4980D or 5000 of the Code or Sections 409 and
502(l) of ERISA; (g) there is no Plan (that is an “employee welfare benefit
plan,” as defined in Section 3(1) of ERISA) providing for retiree health (other
than to comply with COBRA) and/or life insurance or death benefits; (h) none of
the U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate is subject to
the Early Warning Program of the PBGC (as described in PBGC Technical Update
00-3) or has been contacted by the PBGC in connection with the PBGC’s Early
Warning Program; and (i) there is no outstanding material liability attributable
to any employee pension benefit plan (as defined in Section 3(2) of ERISA)
subject to Title IV of ERISA or any multiemployer plan (as defined in Section
3(37) of ERISA) which was previously maintained by or to which contributions
were made or required to be made by the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate, or any entity that heretofore was an ERISA Affiliate.

- 73 -

--------------------------------------------------------------------------------




          5.18.5 Absence of Certain Liabilities. No liability (whether or not
such liability is being litigated) has been asserted against the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate in connection with any Employee
Pension Plan or any Multiemployer Plan by the PBGC other than for required
premium payments to the PBGC, by a trustee appointed pursuant to Section 4042(b)
or (c) of ERISA, or by a sponsor or an agent of a sponsor of a Multiemployer
Plan, and no lien has been attached and no Person has threatened to attach a
lien on any of the U.S. Borrower’s, any of its Subsidiaries’ or any ERISA
Affiliate’s property as a result of failure to comply with ERISA or as a result
of the termination of any Plan.

          5.18.6 Employee Matters Agreement. The Employee Matters Agreement,
entered into by Vishay Intertechnology, Inc. and the U.S. Borrower, and
particularly Section 3.3 thereof dealing with the Vishay Retirement Plan, has
not been amended since June 22, 2010, the date it was entered into.

          5.18.7 Canadian Pension and Benefits. The Canadian Pension Plans are
duly registered under the ITA and all other applicable laws which require
registration. Each Canadian Loan Party and each of its Subsidiaries has complied
with and performed, in all material respects, all of its obligations under and
in respect of the Canadian Pension Plans and Canadian Benefit Plans under the
terms thereof, any funding agreements and all applicable laws. All employer and
employee payments, contributions or premiums to be remitted, paid to or in
respect of each Canadian Pension Plan or Canadian Benefit Plan have been paid in
a timely fashion in accordance with the terms thereof, any funding agreement and
all applicable laws. To the knowledge of the Borrowers, there have been no
improper withdrawals or applications of the assets of the Canadian Pension Plans
or the Canadian Benefit Plans. There has been no termination of any Canadian
Pension Plan and, to the knowledge of the Borrowers, no facts or circumstances
have occurred or existed that could result, or be reasonably anticipated to
result, in the declaration of a termination of any Canadian Pension Plan by any
Governmental Authority under applicable Requirements of Law. None of the
Canadian Pension Plans is a defined benefit plan.

- 74 -

--------------------------------------------------------------------------------




     5.19 Accuracy and Completeness of Disclosure.

          Neither this Agreement nor any other document, certificate or
instrument delivered to the Agent or the Lenders by or on behalf of the U.S.
Borrower or any of its Subsidiaries in connection with this Agreement contains
any untrue statement of a material fact or omits to state a material fact
necessary in order to make the statements contained in this Agreement and in
such other documents, certificates or instruments not misleading in light of the
circumstances under which such statements were made.

     5.20 Adequacy of Capital; Solvency.

          The proceeds of the Loans, together with the proceeds of Indebtedness
permitted under Section 8.1 (Indebtedness) and the cash flow from the operations
of the Loan Parties, will be sufficient to enable the Loan Parties to operate
their respective businesses as presently conducted or as presently proposed to
be conducted. Each of the Loan Parties is Solvent and will be Solvent after
giving effect to the transactions contemplated by this Agreement, including the
Permitted Canadian Target Acquisition and the funding of the Canadian Term Loan.

     5.21 Absence of Restrictive Provisions.

          Other than the restrictions contained in this Agreement and the
Permitted Israeli Debt Provisions, and with respect to clause (b) below the
Permitted RBC Debt Provisions, neither the U.S. Borrower nor any of its
Subsidiaries is subject or party to any agreement, lien or encumbrance,
Organizational Document, regulatory or other provision (except for applicable
statutory corporate law) restricting, directly or indirectly,

               (a) the payment of dividends or distributions by a Subsidiary of
the U.S. Borrower or the making of advances or other cash payments by any such
Subsidiary, in each case to, the U.S. Borrower or any of its Subsidiaries, or

               (b) the ability of the U.S. Borrower or any of its Subsidiaries
to create, incur, assume or permit to exist any Lien on or with respect to any
property or asset of, the U.S. Borrower or any of its Subsidiaries.

     5.22 Environmental Compliance.

          Except where the following individually or in the aggregate would not
reasonably be expected to result in liability (for clean up or otherwise) in
excess of $2,000,000:

               (a) None of the real property currently or previously owned or
leased by the U.S. Borrower or any of its Subsidiaries, or their assets has ever
been used by previous owners or operators, or has ever been used by the U.S.
Borrower or any of its Subsidiaries, to treat, produce, store, handle, transfer,
process, transport, dispose or otherwise Release any Hazardous Substances in
violation of any Environmental Law.

               (b) There is no condition that exists on the real property owned
or occupied by the U.S. Borrower or any of its Subsidiaries that requires
Remedial Action.

- 75 -

--------------------------------------------------------------------------------




               (c) Neither the U.S. Borrower nor any of its Subsidiaries has
been notified of, or has actual knowledge of any notification having been filed
with regard to, a Release on or about or into any real property now or
previously owned or occupied by the U.S. Borrower or any of its Subsidiaries, or
their assets.

               (d) Except as set forth on Schedule 5.22(d), neither the U.S.
Borrower nor any of its Subsidiaries has received a summons, citation, notice of
violation, administrative order, directive, letter or other communication,
written or oral, from any Governmental Authority concerning any intentional or
unintentional action or omission related to the generation, storage,
transportation, handling, transfer, disposal or treatment of Hazardous
Substances in violation of any Environmental Law.

               (e) There are no “friable” (as that term is defined in
regulations under the Federal Clean Air Act) asbestos or asbestos-containing
materials which have not been encapsulated in accordance with accepted
guidelines promulgated by the United States Environmental Protection Agency
existing in any real property owned or leased by the U.S. Borrower or any of its
Subsidiaries.

               (f) No equipment containing polychlorinated biphenyls, including
electrical transformers, is located on any real property owned or leased by the
U.S. Borrower or any of its Subsidiaries in levels that exceed those permitted
by any and all Governmental Authorities with jurisdiction over such premises and
which are not properly labeled in accordance with requisite standards.

               (g) Each of the tanks on any real property owned or leased by the
U.S. Borrower or any of its Subsidiaries has been registered and tested to the
extent required by, and in accordance with, any applicable Environmental Laws,
and there is no evidence of leakage from any such tanks. All tanks that have
been removed or abandoned on any real property owned or leased by the U.S.
Borrower or any of its Subsidiaries have been closed in accordance with
applicable standards under Environmental Laws.

     5.23 Labor Matters.

          Each of the U.S. Borrower and its Subsidiaries has a stable work force
in place and is not, as of the Effective Date, party to any collective
bargaining agreement nor has any labor union been recognized as the
representative of its employees except for standard work councils or similar
quasi-union bodies in the U.S. Borrower’s Foreign Subsidiaries and as set forth
on Schedule 5.23. There are no strikes or other labor disputes pending or, to
the Borrowers’ knowledge, threatened against the U.S. Borrower or any of its
Subsidiaries. Hours worked and payments made to the employees of the U.S.
Borrower and its Subsidiaries have not been in violation of the Fair Labor
Standards Act or any other applicable law dealing with such matters. The working
conditions of employees of the U.S. Borrower and its Subsidiaries are in
compliance in all material respects with OSHA and any other applicable Law. All
payments due from the U.S. Borrower and its Subsidiaries, or for which any
material claim may be made against any of them on account of wages and employee
and retiree health and welfare insurance and other benefits have been paid or
accrued as a liability on their books in accordance with GAAP, as the case may
be. The consummation of the transactions contemplated by the Loan Documents will
not give rise to a right of termination or right of renegotiation on the part of
any union under any collective bargaining agreement to which the U.S. Borrower
or any of its Subsidiaries is a party or by which the U.S. Borrower or any of
its Subsidiaries is bound.

- 76 -

--------------------------------------------------------------------------------




     5.24 Brokers.

          No finder or broker acting on behalf of the U.S. Borrower or any of
its Subsidiaries has brought about the obtaining, making or closing of the
Loans, and neither the U.S. Borrower nor any of its Subsidiaries, has or will
have any obligation to any Person in respect of any finder’s or brokerage fees
in connection therewith.

     5.25 Existing Indebtedness.

          Schedule 5.25 lists all Indebtedness of the U.S. Borrower and its
Subsidiaries as of the Effective Date (other than the Loans or obligations that
individually do not exceed $25,000 in principal amount), and provides the
following information with respect to each item of such Indebtedness: the
obligor, each guarantor and each other Person similarly liable in respect
thereof, the holder thereof, the aggregate amount of all commitments thereunder
(and the allocation of such commitments, if any, as among revolving credit
Indebtedness, term notes or similar Indebtedness and other credits such as
letter of credit or banker’s acceptance facilities), the approximate outstanding
amount thereunder (and under each individual facility thereunder), and a
description of the collateral securing such Indebtedness, if any. Except as
disclosed in Schedule 5.25, as of the Effective Date, neither the U.S. Borrower
nor any of its Subsidiaries will be in default and no waiver of any such default
will be in effect, in the payment of any principal or interest on any such
Indebtedness and no event or condition will exist as of the Effective Date with
respect to any such Indebtedness that would permit (or that with notice or the
lapse of time, or both, would permit) one or more Persons to cause such
Indebtedness to become due and payable before its regularly scheduled dates of
payment.

     5.26 Foreign Assets Control Regulations, Etc.

          Neither the making of the Loans hereunder or the use of proceeds
thereof will violate the Trading with the Enemy Act, as amended, or any of the
foreign assets control regulations of the United States Treasury Department or
any enabling legislation or executive order relating thereto. No Group Member is
a Person described or designated in the Specially Designation Nationals and
Blocked Persons List of the Office of Foreign Assets Control or in Section 1 of
the Anti-Terrorism Order (“Designated Person”). No Loan Party engages in any
dealings or transactions with any such Designated Person. Each Loan Party is in
compliance, in all material respects, with the USA Patriot Act (Title III of
Pub.L. 107-56 (signed into law October 26, 2001)).

     5.27 Supply Agreements.

          The U.S. Borrower and its Subsidiaries have sufficient sources of
supply of components and other raw materials to conduct their business
consistent with past practice and as currently required.

- 77 -

--------------------------------------------------------------------------------




ARTICLE 6
REPORTING REQUIREMENTS AND NOTICES

     The Borrowers covenant that from the date of this Agreement, and for so
long as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
they shall comply with each of the reporting and notice requirements set forth
in this Article 6.

     6.1 Financial Data and Reporting Requirements; Notice of Certain Events.

          6.1.1 Delivery of Quarterly Financial Statements. As soon as
practicable and in any event within forty-five (45) days after the close of each
of the first three quarters of each fiscal year of the U.S. Borrower, the U.S.
Borrower shall deliver to the Lenders a management-prepared Consolidated and
Consolidating balance sheet, statement of income and changes in retained
earnings, and statement of cash flows of the U.S. Borrower and its Subsidiaries
as at the end of and for (a) the period commencing at the end of the previous
fiscal year and ending with the end of such quarter and (b) the period
commencing at the end of the previous fiscal quarter and ending with the end of
such currently reported quarter, setting forth in comparative form the
corresponding figures for the appropriate periods of the preceding fiscal year
and the corresponding figures in the projections previously delivered, certified
by the Chief Executive Officer or Chief Financial Officer of the U.S. Borrower
as (i) having been prepared in accordance with GAAP (with any changes in
accounting policies discussed in reasonable detail) and (ii) presenting fairly
the financial position and results of operations of the U.S. Borrower and its
Subsidiaries as at the date and for the period specified (subject to normal
recurring year-end audit adjustments), it being understood that footnotes may be
omitted.

          6.1.2 Delivery of Annual Financial Statements; Accountants’
Certification. As soon as practicable and in any event within ninety (90) days
after the close of each fiscal year of the U.S. Borrower, the U.S. Borrower
shall deliver to the Lenders:

               (a) an audited Consolidated (and management-prepared
Consolidating) balance sheet, statement of income and changes in retained
earnings, and statement of cash flows of the U.S. Borrower and its Subsidiaries,
as at the end of and for the fiscal year just closed in reasonable detail and
certified (without any qualification, modification or exception) by Ernst &
Young LLP, Deloitte & Touche LLP, PricewaterhouseCoopers LLP, KPMG LLP or other
nationally-recognized independent certified public accountants selected by the
Borrower,

               (b) when and if applicable, an attestation report of such
independent certified public accountants as to the U.S. Borrower’s internal
controls pursuant to Section 404 of Sarbanes-Oxley expressing no concern that
would result in such firm’s inability to issue an audit opinion without
limitation, qualification or modification; and

          6.1.3 Delivery of Officer’s Compliance Certificates. As soon as
practicable after the close of each quarter of each fiscal year of the U.S.
Borrower and in any event no later than the date on which financial statements
are required to be delivered for each such quarter or year, as provided in
Subsections 6.1.1 (Delivery of Quarterly Financial Statements) or 6.1.2
(Delivery of Annual Financial Statements; Accountants’ Certification), the U.S.
Borrower shall deliver to the Lenders an Officer’s Compliance Certificate
certified by the Chief Executive Officer or Chief Financial Officer of the U.S.
Borrower (a) demonstrating compliance with the financial covenants set forth in
Article 7 (Financial Covenants) and (b) certifying that, as at the date of such
certificate, there existed no Event of Default and no Default, or, if any such
Event of Default or Default existed, specifying the nature thereof, the period
of existence thereof and what action the U.S. Borrower proposes to take or has
taken with respect thereto.

- 78 -

--------------------------------------------------------------------------------




          6.1.4 Delivery of Target Financial Statements. Within 90 days after
the consummation of the Target Purchase Agreement, the Canadian Borrower shall
deliver to the Lenders (a) an audited Consolidated balance sheet, statement of
income and changes in retained earnings and a statement of cash flows of the
Target for the fiscal year ended April 30, 2012, certified (without
qualification or exception) by KPMG LLP, and (b) a reviewed Consolidated and
Consolidating balance sheet, statement of income and changes in retained
earnings for the Target and its Subsidiaries for the quarters ending after April
30, 2012 and before the Effective Date, certified (subject to normal year-end
audit adjustments) by the Chief Executive Officer or Chief Financial Officer of
the Canadian Borrower as (i) having been prepared in accordance with ASPE and
(ii) presenting fairly the financial position and results of operations of the
Target as at the end of such quarters.

          6.1.5 Reserved.

          6.1.6 SEC Filings, Etc. Promptly upon receipt or transmission thereof,
as applicable, the U.S. Borrower shall deliver to the Lenders:

               (a) at any time when the U.S. Borrower or any of its Subsidiaries
is subject to the reporting requirements of the Securities Exchange Act of 1934,
all letters of comment or material correspondence sent to the U.S. Borrower or
any of its Subsidiaries by any securities exchange or the Securities and
Exchange Commission in relation to the affairs of the U.S. Borrower or any of
its Subsidiaries,

               (b) all regular and periodic reports and all registration
statements and prospectuses, if any, filed by the U.S. Borrower or any of its
Subsidiaries with any securities exchange or with the Securities and Exchange
Commission or any governmental authority succeeding to any of its functions,

               (c) all financial statements, reports, notices and proxy
statements sent or made available generally by the U.S. Borrower or any of its
Subsidiaries to other lenders to such Persons (if any) and their other
respective bondholders or security holders (or any trustee or other
representative of any of the foregoing) and any non-routine notices or other
non-routine correspondence from such lenders, bondholders or security holders
(or trustee or other representative of such Persons), and

               (d) all press releases and other statements made available by the
U.S. Borrower or any of its Subsidiaries to the public concerning material
developments in their respective businesses.

- 79 -

--------------------------------------------------------------------------------




     6.2 Notice of Defaults.

          The U.S. Borrower shall immediately give written notice to the Lenders
(a) of any Default or Event of Default, (b) that any Lender has given notice to
any Borrower or taken any other action with respect to a claimed Default or
Event of Default under this Agreement, or (c) that any Person has given any
notice of or taken any other action with respect to a claimed default or event
or condition of the type referred to in Subsection 9.1.3 (Cross Default to
Indebtedness), specifying the nature and period of existence of any such Default
or Event of Default, or specifying the notice given or action taken by such
Lender or Person and the nature of such claimed Default, Event of Default, event
or condition, and what action such Borrower has taken, is taking or proposes to
take with respect thereto.

     6.3 Notice of Disputes and Other Matters.

          The U.S. Borrower shall promptly give written notice to the Agent of
the following matters:

          6.3.1 Certain Litigation. Any actions, proceedings or claims commenced
or asserted against the U.S. Borrower or any of its Subsidiaries in which the
amount involved is $5,000,000 or more and that is not fully covered by
insurance, or which, if not solely a claim for monetary damages, would
reasonably be expected to, if adversely determined, result in a Material Adverse
Change;

          6.3.2 Conditions Affecting Collateral. (a) Any of the following
conditions: (i) movement of any U.S. Collateral to a location not identified in
the Perfection Certificate; (ii) acquisition of property by the U.S. Borrower or
any U.S. Subsidiary Guarantor not subject to a valid and perfected first
priority Lien pursuant to the Loan Documents (subject to Permitted Liens); (iii)
any change of name, type of business entity or jurisdiction of registration or
any change of address of the chief executive office of the U.S. Borrower or any
U.S. Subsidiary Guarantor; or (iv) any other circumstance that would reasonably
be expected to have an adverse effect on the attachment, perfection or
enforcement of the Agent’s security interest in the U.S. Collateral;

               (b) Any of the following conditions: (i) movement of any Canadian
Collateral to a location not identified in the Canadian Security Agreement; (ii)
acquisition of property by the Canadian Borrower or, if any, any Canadian
Subsidiary Guarantor not subject to a valid and perfected first priority Lien
pursuant to the Loan Documents (subject to Permitted Liens); (iii) any change of
name, type of business entity or jurisdiction of registration or any change of
address of the chief executive office of the Canadian Borrower or any Canadian
Subsidiary Guarantor; or (iv) any other circumstance that would reasonably be
expected to have an adverse effect on the attachment, perfection or enforcement
of the Agent’s security interest in the Canadian Collateral;

          6.3.3 Material Adverse Change. Any Material Adverse Change or the
existence of any facts or circumstances or the occurrence or failure to occur of
any event which would reasonably be expected to result in a Material Adverse
Change;

- 80 -

--------------------------------------------------------------------------------




          6.3.4 Representations and Warranties. Any changes in facts or
circumstances on which the representations and warranties set forth in this
Agreement are made that makes such representations and warranties false or
misleading in any material respect;

          6.3.5 Intellectual Property. Without limiting any other notice
obligation of the Borrowers with respect to any Collateral, any of the following
conditions: (i) any changes in and to the ownership of, or rights to use, any
material Intellectual Property owned or licensed by the Borrowers or any
Subsidiary Guarantor; (ii) any material change in the status of any trademark,
service mark, trade dress, domain names, or copyright application or
registration, or any patent application or letters patent (provided, that any
Loan Party may abandon or allow to lapse any immaterial Intellectual Property in
its business judgment without notice to Agent) that constitutes Collateral;
(iii) the receipt of any knowledge regarding any infringement or
misappropriation of any material Intellectual Property owned or licensed by a
Borrower or any Subsidiary Guarantor by any Person; (iv) the receipt of any
written claim, demand or threat, or the institution of any proceeding, relating
to any material Intellectual Property owned or licensed by a Borrower or any
Subsidiary Guarantor; or (v) any other material adverse change affecting or
relating in any way to any Intellectual Property owned or licensed by a Borrower
or any Subsidiary Guarantor;

          6.3.6 Notice of Claims Under Certain Documents. A claim made or a
written notice of an alleged breach or default by any party to any of the
following documents: (a) the License Agreements, (b) the Tax Matters Agreement,
(c) the Transition Services Agreement and (d) the Acquisition Documents; and

          6.3.7 Notice of Changes to the Acquisition Documents. The Canadian
Borrower shall give prompt notice to the Lenders if there are any modifications,
waivers or amendments to the Target Purchase Agreement or any other material
change to any material Acquisition Document.

     6.4 ERISA Notices.

          The U.S. Borrower shall deliver to the Agent:

               (a) promptly, and in any event within ten (10) Business Days,
after the receipt thereof, copies of all reports and notices which the U.S.
Borrower, any of its Subsidiaries or any ERISA Affiliate receives from the PBGC,
the IRS or the DOL, and at the request of Lender, copies of all annual reports
for Employee Pension Plans filed with the DOL or IRS, and

               (b) as soon as possible and in any event within ten (10) Business
Days after U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate knows
or has reason to know that (i) any Reportable Event has occurred or is
reasonably expected to occur with respect to any Employee Pension Plan, (ii)
there has been an unpaid “minimum required contribution” as defined in Section
430 of the Code and Section 303 of ERISA or an application has been made to the
Secretary of the Treasury for a waiver or modification of the Minimum Funding
Standard or an extension of any amortization period under Section 412 of the
Code with respect to an Employee Pension Plan, (iii) proceedings have been
instituted or are reasonably expected to be instituted under Title IV of ERISA
to terminate any Employee Pension Plan, (iv) any Employee Pension Plan is or is
reasonably expected to be in at-risk status under Section 430 of the Code, (v)
any Withdrawal Liability from a Multiemployer Plan has been or will be incurred
by U.S. Borrower, any of its Subsidiaries or any ERISA Affiliate, (vi) any
Multiemployer Plan is or is reasonably expected to be in Reorganization, in
endangered or critical status as defined in Section 432 of the Code and Section
305 of ERISA, terminated, partitioned or declared insolvent, (vii) an action has
been instituted pursuant to Section 515 of ERISA to collect a delinquent
contribution to a Multiemployer Plan, (viii) any event, transaction or condition
has occurred or will occur that could reasonably be expected to result in the
imposition of a lien under Part 3 of Subtitle B of Title I of ERISA or Title IV
of ERISA, (ix) any Prohibited Transaction or other transaction, event or
condition has occurred or will occur with respect to a Plan that could
reasonably be expected to result in the U.S. Borrower, any of its Subsidiaries
or any ERISA Affiliate incurring a material liability or becoming subject to a
material penalty or excise tax, (x) the PBGC has contacted the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate with respect to the PBGC’s Early
Warning Program, or (xi) the Employee Matters Agreement, entered into by Vishay
Intertechnology, Inc. and the U.S. Borrower, and particularly Section 3.3
thereof dealing with the Vishay Retirement Plan, is amended by the parties
thereto, a certificate of the Chief Executive Officer or Chief Financial Officer
of the U.S. Borrower setting forth the details as to such event, transaction or
condition and the action the U.S. Borrower has taken, is taking or proposes to
take with respect thereto and with respect to (i) and (ii) above, with copies of
any notices and applications.

- 81 -

--------------------------------------------------------------------------------




     6.5 Miscellaneous.

          With reasonable promptness, each Borrower shall deliver such other
information respecting the business, operations and financial condition of
itself and its Subsidiaries or the Target or Acquisition Documents as the Agent
or any Lender may from time to time reasonably request.

     6.6 Authorization of Third Parties to Deliver Information.

          Any opinion, report or other information delivered to the Agent, the
Issuing Bank or any Lender pursuant to the Loan Documents is hereby deemed to
have been authorized and directed by a Borrower to be delivered for the benefit,
and reliance thereupon, of such recipient.

ARTICLE 7
FINANCIAL COVENANTS

          The Borrowers covenant that from the date of this Agreement and for so
long as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
it shall comply with each of the financial covenants set forth in this Article
7.

     7.1 Tangible Net Worth.

          The U.S. Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Tangible Net Worth of not less than $118,000,000 plus the Net Income
Adjustment. This covenant shall be tested on the last day of each fiscal quarter
of the U.S. Borrower and its Consolidated Subsidiaries.

- 82 -

--------------------------------------------------------------------------------




     7.2 Fixed Charges Coverage Ratio.

          The U.S. Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Fixed Charges Coverage Ratio of at least 1.5 to 1.0. This covenant is
to be tested on the last day of each fiscal quarter of the U.S. Borrower and its
Consolidated Subsidiaries.

     7.3 Leverage Ratio.

          The U.S. Borrower and its Subsidiaries on a Consolidated basis shall
maintain a Leverage Ratio of no more than 2.50 to 1.00. This covenant shall be
tested on the last day of each fiscal quarter of the U.S. Borrower and its
Consolidated Subsidiaries.

     7.4 Additional Provisions Respecting Calculation of Financial Covenants.

          Except as otherwise provided in this Agreement, the following
provisions shall apply.

          7.4.1 For purposes of the calculation of financial covenants set forth
in this Article 7, the Agent may rely upon the figures set forth in the
Consolidated financial statements of the Borrower most recently delivered
pursuant to this Agreement even where this Agreement may refer to a period ended
on, or most recently prior to, a specified date of determination.

          7.4.2 Calculations of EBITDA made pursuant to this Article 7 shall
give effect, on a pro forma basis, to all Acquisitions and dispositions made
during the quarter or year to which the required compliance relates, as if such
Acquisition or disposition had been consummated on the first day of the
applicable period, provided, that items of revenue and expense shall be based on
actual amounts and not adjusted to give effect to potential savings and similar
adjustments. Calculation of EBITDA in connection with Acquisitions and
dispositions shall be based on the results of operations and financial position
of the U.S. Borrower and its Subsidiaries set forth on the most recently
delivered financial statements, adjusted, in the case of an Acquisition, to give
effect to any additional Indebtedness incurred in connection therewith and to
include the results of operations and, to the extent relevant, financial
position of the target during the applicable period, and in the case of a
disposition, to give effect to any repayment of Indebtedness in connection
therewith and to exclude the results of operations and, to the extent relevant,
financial position for the applicable period of the assets so disposed of.

          7.4.3 (a) Notwithstanding the definition of “GAAP” in Section 1.1
(Defined Terms), or any provision to the contrary in this Agreement, the
financial covenants set forth in this Article 7 shall be calculated for all
purposes (including for purposes of determining the Applicable Margin) in
accordance with generally accepted accounting principles on December 31, 2011
(“Closing Date GAAP”) subject to the following provisions of this Subsection
7.4.3.

               (b) If, after the date of this Agreement, there are any changes
to GAAP that would affect the calculation of the financial covenants, and if the
Borrower so requests, the Agent (or in the alternative, the Requisite Lenders)
may:

                    (i) approve the request of the Borrower to change the basis
for calculating the financial covenants from Closing Date GAAP to Closing Date
GAAP as modified to incorporate the change or changes in GAAP requested by the
Borrower, after which time, Closing Date GAAP shall be deemed to be Closing Date
GAAP as so adjusted (“Adjusted GAAP”); and

- 83 -

--------------------------------------------------------------------------------




                    (ii) in connection with any such change to Adjusted GAAP, if
the Agent deems it to be appropriate, it may adjust one or more of the financial
covenants set forth in this Article 7 (and, without limiting the generality of
the foregoing, the set points for determining Applicable Margin, Unused
Commitment Fee or any other amount derived from the ratios referred to in the
financial covenants) or the method of calculating such financial covenants for
all purposes (including for purposes of determining Applicable Margin) in such
manner as is necessary or desirable to carry out the initial intent of the
parties with respect to such covenants (and pricing, as applicable) as
originally drafted.

               (c) At any time that GAAP changes, the Borrower may initiate a
request pursuant to the preceding paragraph (b), it being understood that the
right to make such a request is not a one-time right. If Closing Date GAAP has
already been adjusted to be Adjusted GAAP at the time of any such request and if
the Agent (or Requisite Lenders) agrees to such further adjustments, then
Adjusted GAAP shall thereafter be deemed to incorporate such further
adjustments.

          7.4.4 At any time that Closing Date GAAP (or Adjusted GAAP, as
applicable) is not the same as GAAP, the Borrower shall deliver, together with
the Officer’s Compliance Certificate pursuant to Subsection 6.1.3 (Delivery of
Officer’s Compliance Certificates), a reconciliation of each of the component
figures used in determining compliance with the financial covenants (based on
Closing Date GAAP or Adjusted GAAP, as applicable) and the corresponding amounts
shown on the financial statements delivered pursuant to Section 6.1 (Financial
Data and Reporting Requirements; Notice of Certain Events) (based on GAAP). If
so requested by the Agent, the Borrower shall also provide a confirmation of
such reconciliation by the Borrower’s independent certified public accountants.

ARTICLE 8
BUSINESS COVENANTS

          The Borrowers covenant that from the date of this Agreement, and for
so long as any of the Obligations remain unpaid, any Letters of Credit remain
outstanding, the Lenders have an unexpired Commitment to lend hereunder or the
Issuing Bank has an unexpired commitment to issue Letters of Credit hereunder,
it shall comply with each of the covenants set forth in this Article 8.

     8.1 Indebtedness.

          8.1.1 In General. The Borrowers shall not, and shall not permit any of
their Subsidiaries to, directly or indirectly, create, incur, assume, guarantee,
permit to exist or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness other than each of the following:

               (a) obligations under Interest Rate Protection Agreements
permitted under clause (d) of Section 8.3 (Investments);

- 84 -

--------------------------------------------------------------------------------




               (b) obligations under the Loan Documents and Letters of Credit;

               (c) obligations in an aggregate principal amount not to exceed
$5,000,000 in respect of Capital Lease Obligations;

               (d) obligations owing to the U.S. Borrower or to a U.S.
Subsidiary Guarantor from the U.S. Borrower or a U.S. Subsidiary Guarantor;

               (e) obligations owing to the Canadian Borrower or to a Canadian
Subsidiary Guarantor from the Canadian Borrower or a Canadian Subsidiary
Guarantor;

               (f) The Israeli Debt, and a Guaranty by the U.S. Borrower of such
Israeli Debt, provided that such Guaranty shall be subordinated to the Secured
Obligations on terms satisfactory to the Agent, and provided, further, that no
Indebtedness may be incurred by the Israeli Corporate Group in reliance on this
Subsection 8.1.1(f) if there shall, at such time, be any outstanding loans or
advances to any member of the Israeli Corporate Group in reliance on Subsection
8.3(h);

               (g) Indebtedness of the U.S. Borrower in the form of notes under
the 2010 Note Instrument in an aggregate principal amount not to exceed
$9,958,460; provided that the Indebtedness incurred in reliance on this
Subsection 8.1.1(g) shall be unsecured at all times;

               (h) Indebtedness of VPG Alpha Japan in an aggregate principal
amount not to exceed JPY 118,000,000 (One Hundred Eighteen Million Japanese
Yen);

               (i) Indebtedness in the form of Investments made in compliance
with clauses (a), (b), (h), (r) and (w) of Section 8.3 (Investments);

               (j) Indebtedness of Subsidiaries of the U.S. Borrower that are
not Subsidiary Guarantors to Subsidiaries of the U.S. Borrower that are not
Subsidiary Guarantors;

               (k) Indebtedness of Subsidiaries of the U.S. Borrower that are
not Subsidiary Guarantors under local overdraft protection facilities;

               (l) Indebtedness for borrowed money of the U.S. Borrower or the
U.S. Subsidiary Guarantors owing to Subsidiaries of the U.S. Borrower that are
not Loan Parties so long as such Indebtedness is subordinated to the
Obligations, in each case as evidenced by a promissory note (i) prior to the
Effective Date, as described in Schedule 8.1.1(l), a copy of which notes shall
be delivered to the Agent, or (ii) (x) in substantially the form as attached
hereto as Exhibit G, which shall provide, among other things, that no payments
may be made thereunder at any time that (1) the Leverage Ratio of the U.S.
Borrower and its Subsidiaries on a Consolidated basis exceeds 1.50 to 1.00 or
(2) the result of (A) the amount of cash on the balance sheet of the U.S.
Borrower and the U.S. Subsidiary Guarantors collectively, minus (B) amounts of
such cash held in escrow accounts, minus (C) amounts of such cash pledged to
parties other than the Agent, plus (D) the Available Commitment is less than
$25,000,000, and (y) a copy of which shall be delivered to the Agent;

- 85 -

--------------------------------------------------------------------------------




               (m) Indebtedness for borrowed money of the Canadian Borrower or,
if applicable, the Canadian Subsidiary Guarantors owing to Subsidiaries of the
U.S. Borrower that are not Loan Parties so long as such Indebtedness is
subordinated to the Canadian Obligations, in each case as evidenced by a
promissory note (1) in substantially the form as attached hereto as Exhibit H,
which shall provide, among other things, that no payments may be made thereunder
at any time that (x) the Leverage Ratio of the U.S. Borrower and its
Subsidiaries on a Consolidated basis exceeds 1.50 to 1.00 or (y) the result of
(i) the amount of cash on the balance sheet of each of the Loan Parties,
collectively, minus (ii) amounts of such cash held in escrow accounts, minus
(iii) amounts of such cash pledged to parties other than the Agent, plus (iv)
the Available Commitment is less than $25,000,000 and (2) a copy of which shall
be delivered to the Agent;

               (n) other Indebtedness (which, for the sake of clarity, may
include the RBC Debt) not exceeding $7,500,000 in the aggregate principal amount
at any time;

               (o) the Intercompany Acquisition Loan; and

               (p) obligations under Lender Bilateral Lines not exceeding
$5,000,000 in aggregate principal amount at any one time.

          8.1.2 Limitation on Incurrence. In addition to the limitations on the
incurrence or existence of Indebtedness referred to above, no Indebtedness may
be incurred by a Borrower or any of its Subsidiaries unless immediately before
and after giving effect to the incurrence of such Indebtedness, no Default or
Event of Default shall have occurred and be continuing.

     8.2 Liens; and Licenses.

          8.2.1 In General. The Borrowers shall not, and shall not permit any of
their Subsidiaries to, directly or indirectly, create, incur, assume or permit
to exist any Lien on or with respect to any property or assets of a Borrower or
any Subsidiary of a Borrower, except each of the following (the items referred
to in clauses (a) through (e) are, collectively, the “Permitted Liens”):

               (a) Liens created in favor of the Agent for the benefit of the
Secured Parties pursuant to the Loan Documents;

               (b) Liens, if any, in favor of the Issuing Bank to cash
collateralize or otherwise secure the obligations of a Defaulting Lender to fund
risk participations under this Agreement.

               (c) Liens for taxes, assessments or other governmental charges
the payment of which is not yet due or the payment of which is not at the time
required by Section 8.10 (Payment of Taxes and Claims);

               (d) statutory Liens of landlords or mortgagees of landlords and
deposits to secure the performance of leases in the ordinary course of business,
and Liens of carriers, warehousemen, mechanics and materialmen and other like
Liens incurred in the ordinary course of business for sums not yet due or the
payment of which is not at the time required by Section 8.10 (Payment of Taxes
and Claims);

- 86 -

--------------------------------------------------------------------------------




               (e) leases or subleases granted to others, easements,
rights-of-way, restrictions and other similar charges or encumbrances on real
property, in each case incidental to, and not interfering with, the ordinary
conduct of the business of the applicable Borrower or any of its Subsidiaries;

               (f) Capital Leases incurred in compliance with paragraph (c) of
Subsection 8.1.1 (In General), provided that no such security interest shall
extend to or cover any property other than the leased property;

               (g) Liens on assets of the Israeli Corporate Group securing
Indebtedness incurred in compliance with Subsection 8.1.1(f);

               (h) Liens set forth on Schedule 8.2 and extensions or
replacements thereof;

               (i) pledges or deposits in connection with workers’ compensation,
unemployment insurance and other social security or social welfare legislation;

               (j) usual and customary deposits to secure the performance of
bids, trade contracts (other than for borrowed money), leases, statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature incurred in the ordinary course of business of the Loan Parties;

               (k) Liens on equipment and real estate of Persons that become
Subsidiaries of a Borrower after the date of this Agreement, provided that such
Liens existed at the time the respective corporations became a Subsidiary of a
Borrower and were not created in anticipation thereof, provided further that:
(i) any such Lien does not cover any property or assets after the time such
company becomes a Subsidiary which were not covered immediately prior thereto
and (ii) the applicable Borrower has complied with Section 5.15 hereof; and

               (l) Liens on assets of Foreign Subsidiaries (other than the
Canadian Borrower and, if any, the Canadian Subsidiary Guarantors) created to
secure Indebtedness permitted under Section 8.1.1, provided that such Liens do
not attach to any assets located in the United States of America or Canada.

          8.2.2 Negative Pledge. The Borrowers shall not, and shall not permit
any of their Subsidiaries to, agree with any Person to restrict or place
limitations on the right of a Borrower or any of its Subsidiaries to create,
incur, assume or permit to exist any Lien on or with respect to any property or
asset of a Borrower or any of its Subsidiaries, except for Permitted Israeli
Debt Provisions, Permitted RBC Debt Provisions and reasonable and customary
limitations imposed in documents creating Liens permitted pursuant to Subsection
8.2.1(l).

          8.2.3 Licenses. The Borrowers shall not, and shall not permit any of
their Subsidiaries to, license or sublicense any of its Intellectual Property or
general intangibles except for licenses entered into the ordinary course of
Borrowers’ and Subsidiaries’ Permitted Business.

- 87 -

--------------------------------------------------------------------------------




          8.2.4 License Agreements. The Borrowers shall not, and shall not
permit any of their Subsidiaries to, amend, restate or modify the License
Agreements in a manner that is adverse to the interests of the Lenders.

     8.3 Investments, Loans, Acquisitions, Etc.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, make or permit to exist any Investment
or make any Acquisition, except that the Borrowers and their Subsidiaries may
permit to exist and, so long as no Default or Event of Default then exists or
would be caused thereby, the Borrowers and their Subsidiaries may make, any of
the following Investments:

               (a) Investments by the U.S. Borrower or U.S. Subsidiary
Guarantors in the U.S. Borrower or the U.S. Subsidiary Guarantors or the
creation by the U.S. Borrower or U.S. Subsidiary Guarantors of new direct or
indirect wholly-owned Subsidiaries that become U.S. Subsidiary Guarantors in
accordance with the provisions of Section 8.27 (Certain Obligations Respecting
Subsidiaries);

               (b) Investments by the Canadian Borrower or Canadian Subsidiary
Guarantors in the Canadian Borrower or the Canadian Subsidiary Guarantors or the
creation by the Canadian Borrower or Canadian Subsidiary Guarantors of new
direct or indirect wholly-owned Subsidiaries that become Canadian Subsidiary
Guarantors in accordance with the provisions of Section 8.27 (Certain
Obligations Respecting Subsidiaries);

               (c) (i) Investments by a Subsidiary of a Borrower that is not a
Subsidiary Guarantor in other Subsidiaries of the U.S. Borrower that are not
Loan Parties (and, to the extent provided for in Subsection 8.1.1(l) or (m), in
Subsidiary Guarantors), and (ii) Acquisitions by Subsidiaries of U.S. Borrower
that are not Subsidiary Guarantors from Subsidiaries of the U.S. Borrower that
are not Subsidiary Guarantors;

               (d) Investments under Interest Rate Protection Agreements or
other Swap Agreements entered into in the ordinary course of business for the
purpose of minimizing risk and not for speculative purposes;

               (e) Investments in marketable, direct obligations of the United
States of America, its agencies and instrumentalities maturing within 365 days
of the date of purchase;

               (f) Investments in commercial paper issued by corporations, each
of which shall have a net worth of at least $100 million and each of which
conducts a substantial part of its business in the United States of America,
maturing within 270 days from the date of the original issue thereof, and which
at the time of acquisition has the highest rating by Moody’s Investors Service,
Inc. or Standard and Poor’s Corporation;

               (g) Investments in bankers’ acceptances, and certificates of
deposit maturing within 365 days of the date of purchase that are issued by, or
time deposits maintained with, a commercial bank organized under the laws of the
United States of America or any state thereof or any country that is a member of
the Organization of Economic Cooperation and Development or a political
subdivision of any such country, having capital, surplus and undivided profits
totaling more than $100 million and that have the highest rating by Moody’s
Investors Service, Inc. or Standard and Poor’s Corporation;

- 88 -

--------------------------------------------------------------------------------




               (h) Investments in the form of loans and advances by a Borrower
or a Subsidiary Guarantor in Subsidiaries of the U.S. Borrower that are not Loan
Parties; provided that (i) no Default or Event of Default has occurred and is
continuing or would be caused thereby, (ii) any such loan or advance in excess
of $500,000 is evidenced by a promissory note that is promptly pledged to the
Agent, and (iii) except for the loans made prior to the Effective Date and set
forth on Schedule 8.3(h), if any such loan or advance would result in there
being more than $2,500,000 of intercompany loans by Loan Parties to any such
non-guarantor Subsidiary of the U.S. Borrower outstanding at the time of its
issuance, then on or before the time of such loan or advance, such Borrower or
Subsidiary Guarantor making the loan or advance must obtain a written opinion of
counsel addressed to such party and to the Agent, on behalf of the Lenders, in
form and substance acceptable to the Agent, specifying that the promissory note
to be delivered pursuant to clause (ii) above is enforceable against the issuer
thereof and may be pledged to the Agent, which opinion may be rendered by
in-house counsel of the issuer, provided, further, that no loans or advances to
the Israeli Corporate Group may be made in reliance of this Subsection 8.3(h)
unless and until all third-party Indebtedness incurred by any member of the
Israeli Corporate Group has been repaid in full and no additional Indebtedness
has been incurred by the Israeli Corporate Group and provided, further, that at
any time that the Available Commitment is less than or equal to $12,500,000, the
amount of $2,500,000 in clause (iii) above shall be decreased to $1,000,000;

               (i) Permitted Acquisitions;

               (j) Other Investments up to $5,000,000;

               (k) Investments in “money market funds” within the meaning of
Rule 2a-7 of the Investment Company Act of 1940, as amended;

               (l) other short-term Investments utilized by Foreign Subsidiaries
in accordance with normal investment practices for cash management in
Investments of a type analogous to the foregoing clauses (e) through (g) and
(l);

               (m) Investments received in connection with the bankruptcy or
reorganization of, or settlement of delinquent accounts and disputes with,
customers and suppliers, in each case, in the ordinary course of business;

               (n) Investments in connection with any Banking Services
Obligations;

               (o) trade credit extended on usual and customary terms in the
ordinary course of business;

               (p) loans to shareholders, directors or officers in an aggregate
amount for all such loans not to exceed $500,000 at any one time outstanding;

- 89 -

--------------------------------------------------------------------------------




               (q) advances to employees to meet expenses incurred by such
employees in the ordinary course of business in an aggregate amount or all such
advances not to exceed $500,000 at any one time outstanding;

               (r) loans, advances or capital contributions made by any Borrower
or Subsidiary Guarantors to or in the Subsidiaries of such Borrower or
Subsidiary Guarantor that are not Subsidiary Guarantors in an aggregate amount
for all such loans, advances and capital contributions not to exceed $5,000,000;
provided that for the purposes of this Subsection 8.3(r), the “amount” of any
capital contribution made by any Person or Persons (collectively, the
“Investors”) in any other Person or Persons (collectively, the “Recipient”)
shall be (A) the amount of capital contributions made in the Recipient, directly
or indirectly, by the Investor less (B) the amount of any dividends and
distributions made by such Recipient (directly or indirectly) to such Investor
with respect to such investment; provided further, that for the purposes of this
Subsection 8.3(r), the “amount” of any loans or advances made by any Investors
in any Recipients shall be (A) the principal amount of the loans or advances
made to the Recipient by the Investor less (B) the amount of any repayment or
prepayment of principal made by such Recipient to such investor with respect to
such loans or advances;

               (s) the Permitted Canadian Target Acquisition;

               (t) the equity investments in the Canadian Borrower contemplated
by the definition of Permitted Canadian Target Acquisition;

               (u) the Intercompany Acquisition Loan;

               (v) the Permitted Japanese Subsidiary Reorganization;

               (w) loans, advances or capital contributions made by the U.S.
Borrower or U.S. Subsidiary Guarantors to or in the Canadian Borrower in an
aggregate amount for all such loans, advances and capital contributions not to
exceed $15,000,000; provided, that the “amount” of any capital contribution,
loans or advances shall be determined in accordance with the two provisos in
subclause (r) above; and

               (x) the Permitted French Subsidiary Reorganization.

     8.4 Restricted Payments.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart
any sum or property for any Restricted Payment, except for (i) Restricted
Payments declared and paid by direct or indirect wholly-owned Subsidiaries of
the U.S. Borrower to the U.S. Borrower and other direct or indirect wholly-owned
Subsidiaries of the U.S. Borrower and (ii) payments of interest on the
Exchangeable Notes; provided, the Canadian Borrower shall make no Restricted
Payment except to the U.S. Borrower, U.S. Subsidiary Guarantors or, after the
Canadian Term Loan has been repaid in full and the Canadian Term Commitments
have been terminated, Vishay PM Group Ltd.; provided, further, that no U.S.
Subsidiary Guarantor may make a Restricted Payment to a Subsidiary of the U.S.
Borrower that is not a U.S. Subsidiary Guarantor and no Canadian Subsidiary
Guarantor may make a Restricted Payment to a Subsidiary of the U.S. Borrower
that is not a Subsidiary Guarantor or Borrower.

- 90 -

--------------------------------------------------------------------------------




     8.5 Sale-Leasebacks.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, sell or otherwise transfer, in one or
more related transactions, any property (whether real, personal or mixed) and
thereafter rent or lease such transferred property or substantially identical
property.

     8.6 Transactions with Affiliates.

          Other than as set forth on Schedule 8.6, the Borrowers shall not, and
shall not permit any of their Subsidiaries to, directly or indirectly, engage in
any transaction with any Affiliate on terms that are less favorable to such
Borrower or such Subsidiary than those that might be obtained at the time from
unaffiliated third parties, provided that the foregoing restrictions shall not
apply to (a) transactions exclusively among the U.S. Borrower and the U.S.
Subsidiary Guarantors, (b) transactions exclusively among the Canadian Borrower
and the Canadian Subsidiary Guarantors, (c) transactions exclusively among
Subsidiaries of the U.S. Borrower that are not Subsidiary Guarantors, (d)
Restricted Payments, to the extent permitted under Section 8.4 (Restricted
Payments), (e) the Intercompany Acquisition Loan and the other investments
referred to in the definition of Permitted Canadian Target Acquisition, and (f)
usual and customary indemnification obligations in the Organizational Documents
of the U.S. Borrower and its Subsidiaries for acts and omissions of their
officers and directors.

     8.7 Mergers and Dispositions.

          8.7.1 Consolidations and Mergers. The Borrowers shall not, and shall
not permit any of their Subsidiaries to, directly or indirectly:

               (a) consolidate with or merge into any other Person (other than
solely for the purpose of redomestication within a state of the United States so
long as such entity complies with any and all applicable notice requirements in
connection with such redomestication under the Loan Documents and takes such
action as may be necessary to ensure that its equity and assets are subject to a
first-priority Lien in favor of the Agent, subject to Permitted Liens), except
that a Subsidiary of the U.S. Borrower may consolidate with or merge into the
U.S. Borrower or a wholly-owned Subsidiary of the U.S. Borrower and a Subsidiary
of the Canadian Borrower may consolidate with or merge into the Canadian
Borrower or a wholly-owned Subsidiary of the Canadian Borrower; provided, that
(i) if a Subsidiary of the U.S. Borrower that is not a U.S. Subsidiary Guarantor
merges or consolidates with a U.S. Subsidiary Guarantor, the U.S. Subsidiary
Guarantor shall be the surviving Person, (ii) if any Subsidiary of the U.S.
Borrower merges or consolidates with the U.S. Borrower, the U.S. Borrower shall
be the surviving Person, (iii) if a Subsidiary of the U.S. Borrower that is not
a U.S. Subsidiary Guarantor or Canadian Subsidiary Guarantor merges or
consolidates with a Canadian Subsidiary Guarantor, the Canadian Subsidiary
Guarantor shall be the surviving Person unless the merger is with the Canadian
Borrower and (iv) if any Subsidiary of the U.S. Borrower that is not a U.S.
Subsidiary Guarantor merges or consolidates with the Canadian Borrower, the
Canadian Borrower shall be the surviving Person and (v) no Domestic Subsidiary
may merge into a Foreign Subsidiary (including a merger into the Canadian
Borrower).

- 91 -

--------------------------------------------------------------------------------




               (b) permit any Person that is not a Subsidiary of the U.S.
Borrower to consolidate with or merge into it except in connection with a
Permitted Acquisition; or

               (c) enter into any winding-up, liquidation, dissolution, division
or similar transaction except that (x) a Subsidiary of the U.S. Borrower may be
dissolved following the transfer of all of its assets to the U.S. Borrower or
one or more wholly-owned Domestic Subsidiaries and (y) a Canadian Subsidiary may
be dissolved following the transfer of all of its assets to the Canadian
Borrower (the transferee described in (x) or (y), a “Transferee”), subject to
the conditions that (i) both before and after the transfer and subsequent
dissolution, no Event of Default or Default shall exist, and (ii) if the
Subsidiary that is winding-up, liquidating, dissolving dividing or engaging in a
similar transaction is a Subsidiary Guarantor, then all of the equity of the
Transferee shall have been pledged to the Agent pursuant to the Pledge
Agreements, and (iii) all of the material assets of the Transferee shall have
been pledged as security pursuant to the applicable Security Agreement, and (iv)
the Transferee (unless it is a Borrower) if it has received assets from a
Subsidiary Guarantor shall be party to one or more Subsidiary Suretyships.

          8.7.2 Sales and Other Dispositions. The Borrowers shall not, and shall
not permit any of their Subsidiaries to, directly or indirectly, sell, lease,
abandon or otherwise transfer or dispose of any of its assets or property of any
nature except:

               (a) sales of inventory in the ordinary course of its business;

               (b) transfers of assets by (i) the U.S. Borrower or a Subsidiary
of the U.S. Borrower to the U.S. Borrower or a wholly-owned Subsidiary of the
U.S. Borrower or (ii) the Canadian Borrower or a Subsidiary of the Canadian
Borrower to the Canadian Borrower or a wholly-owned Subsidiary of the Canadian
Borrower, so long as, with respect to transfers by a Borrower or a Subsidiary
Guarantor, such assets remain subject to a valid, perfected first priority Lien
in favor of the Agent, subject only to Permitted Liens;

               (c) transfers of equipment that is obsolete or no longer used or
useful in the business of the applicable Borrower or any of its Subsidiaries and
having an aggregate sales price not exceeding $5,000,000 for all such sales
after the Effective Date;

               (d) abandonment or lapse of immaterial Intellectual Property in
its business judgment;

               (e) the Permitted Japanese Subsidiary Reorganization; and (f) the
Permitted French Subsidiary Reorganization.

     8.8 Existence.

          The Borrowers shall at all times preserve and keep in full force and
effect (a) their organizational existence and (b) subject to the provisions of
Subsection 8.7.1 (Consolidations and Mergers), the corporate, partnership or
other existence of each of their Subsidiaries, and the good standing of such
Persons in all states in which they are formed or required to qualify to do
business, except, as to qualification only, where the failure to keep in full
force and effect any such good standing would not reasonably be expected to
result in a Material Adverse Change.

- 92 -

--------------------------------------------------------------------------------




     8.9 Compliance with Law.

          The Borrowers shall, and shall cause each of each of their
Subsidiaries to, comply in all material respects with all Laws, and obtain or
maintain all permits, franchises and other governmental authorizations and
approvals necessary for the ownership, acquisition and disposition of their
respective properties and the conduct of their respective businesses. The
Borrowers shall take all reasonable steps necessary to keep all licenses
necessary or desirable for the operations of their respective businesses as
conducted on, or contemplated to be conducted on, the Effective Date in full
force and effect.

     8.10 Payment of Taxes and Claims.

          The Borrowers shall, and shall cause each of their Subsidiaries to,
pay all federal and other material taxes, assessments and other governmental
charges imposed upon it or any of its properties or assets or in respect of any
of its franchises, business, income or profits before any penalty or interest
accrues thereon, and all claims (including claims for labor, services, materials
and supplies) for sums that have become due and payable and that by Law have or
might become a Lien upon any of its properties or assets, provided that no such
charge or claim need be paid if being contested in good faith by appropriate
proceedings promptly initiated and diligently conducted and if such reserve or
other appropriate provision, if any, as shall be required by GAAP or ASPE, as
applicable, shall have been made therefor and, if the filing of a bond or other
indemnity is necessary to avoid the creation of a Lien against any of the assets
of the applicable Borrower or any of its Subsidiaries, such bond shall have been
filed or indemnity provided.

     8.11 Tax Consolidation.

          Except as set forth on Schedule 8.12, no Borrower will file or consent
to or permit the filing of any consolidated income tax return on behalf of it or
any of its Subsidiaries with any Person (other than a consolidated return of the
U.S. Borrower and its Subsidiaries). The Borrowers will not, and will not permit
any of their Subsidiaries to, enter into any agreement with any Person which
would cause a Borrower or any of its Subsidiaries to bear more than the amount
of taxes to which it would have been subject had it separately filed (or filed
as part of a consolidated return among the U.S. Borrower and its Subsidiaries).

     8.12 Compliance with ERISA, Canadian Pension Laws.

               (a) The U.S. Borrower shall not, and shall not permit any of its
Subsidiaries or any of its ERISA Affiliates to, take, or fail to take, any of
the following actions or permit any of the following events to occur if such
action or event individually or together with all other actions or events would
subject the U.S. Borrower, any of its Subsidiaries or any of its ERISA
Affiliates to any material tax, penalty, or other liabilities:

                    (i) engage in or knowingly consent to any “party in
interest” or any “disqualified person,” as such terms are defined in Section
3(14) of ERISA and Section 4975(e)(2) of the Code respectively, engaging in any
Prohibited Transaction in connection with which the U.S. Borrower, any of its
Subsidiaries or any ERISA Affiliate could be subject to either a civil penalty
assessed pursuant to Section 502(i) of ERISA or a tax imposed by Section 4975 of
the Code;

                    (ii) terminate any Employee Pension Plan in a manner, or
take any other action, which could result in any liability of the U.S. Borrower,
any of its Subsidiaries or any ERISA Affiliate to the PBGC;

- 93 -

--------------------------------------------------------------------------------




                    (iii) fail to make full payment when due of all amounts
which, under the provisions of any Plan or any Multiemployer Plan, the U.S.
Borrower, any of its Subsidiaries or any ERISA Affiliate is required to pay as
contributions thereto, or cause there to be an unpaid “minimum required
contribution” as defined in Section 430 of the Code and Section 303 of ERISA,
whether or not there has been a waiver of any funding deficiency within the
meaning of Section 412 of the Code or Section 303 of ERISA, with respect to any
Employee Pension Plan or fail to pay PBGC premiums when due;

                    (iv) permit the current value of all vested accrued benefits
under all Employee Pension Plans which are subject to Title IV of ERISA to
exceed the current value of the assets of such plans allocable to such vested
accrued benefits, except as may be permitted under actuarial funding standards
adopted in accordance with Section 430 of the Code;

                    (v) withdraw from any Multiemployer Plan, if such withdrawal
would result in the imposition of Withdrawal Liability;

                    (vi) fail to comply in all material respects with the
requirements of COBRA regarding continued health coverage, of the Health
Insurance Portability and Accountability Act of 1996, as amended, and of Section
1862(b) of the Social Security Act, with respect to any Plans subject to the
requirements thereof; or

                    (vii) fail to comply, in either form or operation, in all
other material respects with the provisions of ERISA and the Code with respect
to any Plan.

               (b) The U.S. Borrower shall comply with the ERISA reporting
requirements set forth in Section 6.4 (ERISA Notices).

               (c) Each Canadian Loan Party will, and will cause each Subsidiary
thereof to (i) comply with all applicable provisions of the ITA, the Pension
Benefits Act (Ontario) (or similar provincial statutes) and the regulations
thereunder with respect to all Canadian Pension Plans, except where the failure
to so comply could not reasonably be expected to have a Material Adverse Effect,
(ii) not establish, contribute to, or assume an obligation to contribute to, any
defined benefit Canadian Pension Plan without the prior consent of Agent, (iii)
pay or remit, or cause each Canadian Loan Party to pay or remit, in a timely
fashion all employer or employee payments, contributions or premiums required to
be remitted or paid to or in respect of each Canadian Pension Plan or Canadian
Benefit Plan in accordance with the terms thereof, any funding agreements and
all applicable laws and (iv) furnish to the Agent upon the Agent’s request such
additional information about any Canadian Pension Plans concerning compliance
with this covenant as may be reasonably requested by the Agent.

- 94 -

--------------------------------------------------------------------------------




          As used in this Section 8.12, the term “accrued benefit” has the
meaning specified in Section 3(23) of ERISA and the term “current value” has the
meaning specified in Section 4001(a)(18)(B) of ERISA.

     8.13 Insurance.

          8.13.1 Liability, Property Damage, Etc. The Borrowers shall maintain,
and shall cause each of their Subsidiaries to maintain, with financially sound
and reputable insurers, insurance against loss or damage and liability of the
kinds customarily insured against by Persons of established reputation engaged
in the same or similar businesses and similarly situated and in such amounts as
are customarily carried under similar circumstances by other such Persons and
otherwise as is prudent for Persons engaged in such business. All such insurance
covering the assets of a Borrower or a Subsidiary Guarantor shall name the Agent
as lender loss payee and additional insured, as applicable and shall provide for
at least thirty (30) days advance notice to the Agent prior to any non-renewal,
cancellation, change in risks (in any material respect) or material amendment of
any such Insurance. In addition, the Borrowers shall, and shall cause each of
their Subsidiaries to, maintain such other insurance as may be required by the
applicable Security Agreement and the other Loan Documents. Annually (and from
time to time upon request of the Agent), the Borrowers shall promptly furnish to
the Agent evidence, in form and substance satisfactory to the Agent, of the
maintenance of all insurance, indemnities or bonds required by this Subsection
8.13.1.

          8.13.2 PBGC. The U.S. Borrower shall maintain or cause to be
maintained all insurance available through the PBGC and/or insurers acceptable
to the Agent against its obligations and the obligations of its Subsidiaries to
the PBGC.

     8.14 Maintenance of Properties.

          The Borrowers shall, and shall cause each of their Subsidiaries to:
(a) maintain its properties in good repair, working order and condition,
ordinary wear and tear excepted; and (b) make all appropriate and proper
repairs, renewals, replacements, additions and improvements thereto, ordinary
wear and tear excepted; and (c) keep all systems and equipment that may now or
in the future be subject to compliance with any material standards or rules
imposed by any Governmental Authority in compliance in all material respects
with such standards or rules. The Borrowers shall, and shall cause each of their
Subsidiaries to, maintain its franchises, licenses, permits, patent
applications, patents, trademarks, service marks, trade dress, domain names,
trade names, trade secrets, copyrights and other general intangibles and
Intellectual Property owned or licensed by any of them, including the payment of
all necessary maintenance fees and the filing of all statutory declarations
(provided, that a Borrower or any Subsidiary thereof may abandon or allow to
lapse any immaterial Intellectual Property in its business judgment).

     8.15 Maintenance of Records; Fiscal Year.

          The Borrowers shall, and shall cause each of their Subsidiaries to,
keep at all times books of record and account in which full, true and correct
entries shall be made of all dealings or transactions in relation to its
business and affairs. The U.S. Borrower shall, and shall cause each of its
Subsidiaries to, keep its books of account and financial statements in
accordance with GAAP and to report on the basis of a fiscal year ending December
31.

- 95 -

--------------------------------------------------------------------------------




     8.16 Inspection.

          Upon reasonable notice (and for this purpose no more than five
Business Days’ notice shall be required under any circumstances) if no Event of
Default or Default shall exist, or at any time with notice after the occurrence
of an Event of Default or Default, each Borrower shall, and shall cause each of
its Subsidiaries to, allow any representative of the Agent, the Issuing Bank or
any Lender to visit and inspect any of the properties of such Borrower and any
of its Subsidiaries, to examine the books of account and other records and files
of such Borrower and any of its Subsidiaries (including the financial statements
(audited and unaudited, to the extent prepared) of each Subsidiary of such
Borrower and information with respect to each business operated by such Borrower
and any of its Subsidiaries), to make copies thereof and to discuss the affairs,
business, finances and accounts of such Borrower and its Subsidiaries with their
personnel and accountants; provided that such Borrower shall bear the costs of
no more than one (1) such inspection per year if no Default or Event of Default
has occurred and is continuing.

     8.17 Exchange of Notes.

          Upon receipt of a written notice of loss, theft, destruction or
mutilation of any or all of the Notes and of a letter of indemnity from the
affected Lender or its successors or assigns, and upon surrendering for
cancellation such Notes if mutilated (in which event no indemnity shall be
required), the U.S. Borrower or Canadian Borrower, as applicable, shall execute
and deliver a new Note or Notes of like tenor in lieu of such lost, stolen,
destroyed or mutilated Notes, as the case may be.

     8.18 Voting.

          Each Borrower shall, and shall cause each of its Subsidiaries to,
exercise any and all voting or similar rights that they hold in any Person in a
manner consistent with adherence to the provisions of this Agreement and the
other Loan Documents.

     8.19 Type of Business.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly enter into any business that is not a
Permitted Business.

     8.20 Issuance of Equity.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, issue any Capital Stock that provides for either required cash
payments on or mandatory redemption of such Capital Stock.

- 96 -

--------------------------------------------------------------------------------




     8.21 Change in Documents.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to, amend or otherwise modify the respective Organizational
Documents of such Borrower or a Subsidiary thereof in any manner except in a
manner that would not reasonably be expected to have an adverse effect on such
Subsidiary, such Borrower, or the rights of the Agent and Lenders under the Loan
Documents.

     8.22 Payment of Subordinated Indebtedness.

          The Borrowers will not, and Borrowers will not permit any of their
Subsidiaries to, make any voluntary payment or prepayment, whether in respect of
principal, interest, fees, expenses or otherwise, or any redemption, retirement,
purchase or other acquisition, direct or indirect, in respect of any
Subordinated Indebtedness except that so long as no Default or Event of Default
has occurred and is continuing, the applicable Borrower or applicable Subsidiary
may make such payments on Subordinated Indebtedness permitted under Section 8.1
(Indebtedness) in accordance with its terms when due, but only to the extent in
compliance with the subordination provisions applicable thereto.

     8.23 Compliance with Federal Reserve Regulations.

          No proceeds of the Loans shall be used, in whole or in part, by the
Borrowers, any of their Subsidiaries or other Person, directly or indirectly, to
purchase or carry, or to reduce or retire or refinance any credit incurred to
purchase or carry, any “margin security” or “margin stock,” or to extend credit
to others for the purpose of purchasing or carrying any “margin security” or
“margin stock.” The Borrowers shall not, and shall not permit any of their
Subsidiaries to, directly or indirectly, take or permit to be taken any action
which would result in the Loans or the carrying out of any of the other
transactions contemplated by this Agreement being violative of Regulation T, U
or X of the Board of Governors of the Federal Reserve System or any other
regulation of the Board of Governors of the Federal Reserve System. If requested
by the Agent, the Borrower shall complete and sign Part I of a copy of the
Federal Reserve Form U-1 referred to in Regulation U of the board of governors
of the Federal Reserve System and deliver such copy to each Lender.

     8.24 Limitations on Certain Restrictive Provisions.

          Except as set forth in this Agreement, the Borrowers shall not, and
shall not permit any of their Subsidiaries to, (a) permit or place any
restriction, directly or indirectly, on (i) the payment of dividends or
distributions by any of such Subsidiaries, (ii) the making of advances or other
cash payments by any of such Subsidiaries, or (iii) the transfer by any of such
Subsidiaries of any of its properties or assets, in each case, to the U.S.
Borrower or its Subsidiaries, or (b) agree with any Person that the Borrowers
and/or any of their Subsidiaries (i) shall not allow Liens to be created on its
assets other than the Permitted Israeli Debt Provisions, or (ii) shall not amend
the Loan Documents, except any such agreement or restrictions set forth in the
Loan Documents.

- 97 -

--------------------------------------------------------------------------------




     8.25 Environmental Matters.

          The Borrowers shall not, and shall not permit any of their
Subsidiaries to,

               (a) cause a Release of any Hazardous Substance in violation of
any Environmental Law or so as to create a risk of harm to public or occupant
health or safety or to the environment, or

               (b) permit to exist any Release of any Hazardous Substance on any
real property owned or leased by the Borrower or any of its Subsidiaries in
violation of any Environmental Law or so as to create a risk of harm to public
or occupant health or safety or to the environment, or

               (c) take any other action (or fail to take any action) in
violation of any Environmental Law or take any action (or fail to take any
action) so as to create a material risk of harm to public or occupant health or
safety or to the environment.

     8.26 Corporate Separateness.

          The Borrowers shall, and shall cause each of their Subsidiaries that
are Loan Parties to, conduct its business and operations separate from that of
each Affiliate that is not a Loan Party. Without limiting the generality of the
foregoing, the Borrowers shall not, and shall not permit any of their
Subsidiaries, to commingle funds with any Person that is not a Loan Party.

     8.27 Certain Obligations Respecting Subsidiaries.

          8.27.1 The U.S. Borrower will take such action, and will cause each of
its Subsidiaries to take such action, from time to time as shall be necessary to
ensure that all Domestic Subsidiaries are guarantors of the Secured Obligations
and that all of the equity and material assets (excluding real estate) of the
U.S. Borrower, all Domestic Subsidiaries and any equity interests of all direct
Subsidiaries of the U.S. Borrower and U.S. Subsidiary Guarantors (except with
respect to equity of Foreign Subsidiaries only 66.5% of such equity shall be
required to be pledged, provided, that when securing obligations under the CTL
Suretyship, 100% of such equity shall be required to be pledged) are subject to
a first priority Lien securing the Secured Obligations, subject to no other Lien
except Permitted Liens. Without limiting the generality of the foregoing, in the
event that the U.S. Borrower or any of its Subsidiaries shall form or acquire
any Domestic Subsidiary (which it shall only do in conformity with the
provisions of this Agreement), the U.S. Borrower, contemporaneously with the
formation or acquisition of such new Domestic Subsidiary, shall: (i) execute and
deliver, and shall cause the holders of any equity interests not owned by the
U.S. Borrower to execute and deliver, such documents as shall be necessary to
cause all of the Capital Stock of such new Subsidiary of the U.S. Borrower to be
duly pledged (on a first-priority perfected basis) to secure the Secured
Obligations; (ii) will cause such new Subsidiary of the U.S. Borrower to execute
and deliver a U.S. Subsidiary Suretyship (or a joinder thereto) and a CTL
Suretyship (or a joinder thereto), joinders to the U.S. Security Agreement and
U.S. Subsidiary Pledge Agreement, UCC-1 financing statements, and such other
documents as may be necessary to cause such new Subsidiary of the U.S. Borrower
to be a guarantor of the Secured Obligations and its material assets to be
pledged to secure such guaranty (excluding real estate); and (iii) will cause
such new Subsidiary of the U.S. Borrower to deliver such proof of corporate
action, incumbency of officers, opinions of counsel and other documents as is
consistent with those delivered by the U.S. Borrower pursuant to Section 4.1
(Conditions to Effectiveness) upon the Effective Date or as the Agent shall have
requested, and to take such other action as the Agent shall request to perfect
the security interest in the Capital Stock and material assets of such new
Subsidiary of the U.S. Borrower (excluding real estate) created pursuant to the
Loan Documents.

- 98 -

--------------------------------------------------------------------------------




          8.27.2 The Canadian Borrower will take such action, and will cause
each of its Subsidiaries to take such action, from time to time as shall be
necessary to ensure that all Canadian Subsidiaries are guarantors of the
Canadian Secured Obligations and that all of the equity and material assets
(excluding real estate) of the Canadian Borrower, all Canadian Subsidiaries and
any equity interests of all direct Subsidiaries of the Canadian Borrower and
Canadian Subsidiary Guarantors are subject to a first priority Lien securing the
Canadian Secured Obligations, subject to no other Lien except Permitted Liens.
Without limiting the generality of the foregoing, in the event that the Canadian
Borrower or any of its Subsidiaries shall form or acquire any Canadian
Subsidiary (which it shall only do in conformity with the provisions of this
Agreement), the Canadian Borrower, contemporaneously with the formation or
acquisition of such new Canadian Subsidiary, shall: (i) execute and deliver, and
shall cause the holders of any equity interests not owned by the Canadian
Borrower to execute and deliver, such documents as shall be necessary to cause
all of the Capital Stock of such new Subsidiary of the Canadian Borrower to be
duly pledged (on a first-priority perfected basis) to secure the Canadian
Secured Obligations; (ii) will cause such new Subsidiary of the Canadian
Borrower to execute and deliver a Canadian Subsidiary Suretyship (or a joinder
thereto), joinders to the Canadian Security Agreement and Canadian Subsidiary
Pledge Agreement, (or such other form of hypothec and other security documents
as may be reasonably required by the Agent to perfect a Lien pursuant to the
laws of the province of Quebec, if applicable), PPSA financing statements, and
such other documents as may be necessary to cause such new Subsidiary of the
Canadian Borrower to be a guarantor of the Canadian Secured Obligations and its
material assets to be pledged to secure such guaranty (excluding real estate);
and (iii) will cause such new Subsidiary of the Canadian Borrower to deliver
such proof of corporate action, incumbency of officers, opinions of counsel and
other documents as is consistent with those delivered by the Canadian Borrower
pursuant to Section 4.1 (Conditions to Effectiveness) upon the Effective Date or
as the Agent shall have requested, and to take such other action as the Agent
shall request to perfect the security interest in the Capital Stock and material
assets of such new Subsidiary of the Canadian Borrower (excluding real estate)
created pursuant to the Loan Documents.

     8.28 Further Assurances.

          At its sole cost and expense, upon the reasonable request of the
Agent, the Borrowers shall, and shall cause each of its Subsidiaries to, execute
and deliver to the Agent and the Lenders such further instruments and do or
cause to be done such further acts as may be necessary or proper in the
reasonable opinion of the Agent to carry out more effectively the provisions and
purpose of this Agreement and the other Loan Documents.

- 99 -

--------------------------------------------------------------------------------




     8.29 OFAC.

          None of the Borrowers nor any of its Subsidiaries shall (1) be or
become subject at any time to any law, regulation, or list of any government
agency (including the OFAC list) that prohibits or limits the Agent or the
Lenders from making any advance or extension of credit to such Person or from
otherwise conducting business with such Person, or (2) fail to provide
documentary and other evidence of such Person’s identity as may be requested by
the Agent at any time to enable the Agent to verify such Person’s identity or to
comply with any applicable law or regulation, including § 326 of the USA Patriot
Act of 2001, 31 U.S.C. § 5318.

     8.30 Post-Closing Covenants.

          8.30.1 Landlord Waivers. Within 120 days following the Effective Date
(or such later date to which the Agent may agree in its sole discretion), (a)
the U.S. Borrower shall use its best efforts to deliver to Agent landlord
waivers, in form and substance acceptable to Agent, for (i) the property leased
by the U.S. Borrower or its Subsidiaries in Malvern, Pennsylvania and (ii) each
property leased by the U.S. Borrower or its Subsidiaries at which the aggregate
amount of Collateral at such location exceeds $1,000,000 and (b) the Canadian
Borrower shall use its best efforts to deliver to the Agent landlord waivers, in
form and substance acceptable to Agent, for the properties leased by the
Canadian Borrower in Toronto, Ontario, if any.

          8.30.2 Foreign Stock Certificates. Within 120 days following the
Effective Date (or such later date to which the Agent may agree in its sole
discretion), the Loan Parties will deliver the stock certificates set forth on
Schedule 8.30.2 to the Agent, together with the necessary endorsements.

          8.30.3 Additional Post-Closing Items. The Borrower will, and will
cause the Subsidiary Guarantors to, execute and deliver the documents and
complete the tasks set forth on Schedule 8.30.3 within the time periods
specified on Schedule 8.30.3, as applicable (or within such longer periods as
may be agreed to by the Agent in its sole discretion).

     8.31 Depositary Banks. Each Loan Party will maintain the Agent or an
Affiliate of the Agent or a Lender as its principal depositary bank, including
for the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business, provided,
that the Canadian Borrower will not be required to comply with this Section
until the one year anniversary of the Effective Date.

ARTICLE 9
EVENTS OF DEFAULT

     9.1 Events of Default.

          “Event of Default” wherever used herein means any one of the following
events (whatever the reason for such Event of Default, whether it shall be
voluntary or involuntary or be effected by operation of Law or pursuant to any
judgment, decree or order of any court, or any order, rule or regulation of any
administrative or governmental instrumentality):

- 100 -

--------------------------------------------------------------------------------




          9.1.1 Failure to Pay Principal or Reimbursement Obligations. (a) If
the U.S. Borrower shall fail to make any payment of the principal of the U.S.
Loans on the dates when the same shall become due and payable, whether at stated
maturity or at a date fixed for any installment or prepayment thereof or
otherwise, (b) if the Canadian Borrower shall fail to make any payment of the
principal of the Canadian Term Loans on the dates when the same shall become due
and payable, whether at stated maturity or at a date fixed for any installment
or prepayment thereof or otherwise or (c) if any applicant on a Letter of Credit
shall fail to make a payment in respect of a reimbursement obligation on the
dates when the same shall become due and payable; or

          9.1.2 Failure to Pay Interest, Fees, Etc. If, with respect to the U.S.
Obligations, the U.S. Borrower shall fail to make any payment of interest on the
Loans, the Unused Commitment Fees, or any other amounts owing hereunder (other
than principal of the Loans and reimbursement obligations in respect of Letters
of Credit) on the dates when such interest, Unused Commitment Fees or other
amounts shall become due and payable, and such failure continues for more than
two Business Days; or, with respect to the Canadian Obligations, the Canadian
Borrower shall fail to make any payment of interest on the Loans or any other
amounts owing hereunder (other than principal of the Loans and reimbursement
obligations in respect of Letters of Credit) on the dates when such interest or
other amounts shall become due and payable, and such failure continues for more
than two Business Days; or

          9.1.3 Cross Default to Indebtedness. If a Borrower or any of its
Subsidiaries shall default (as payor or guarantor or other surety) in the
payment of any Indebtedness (other than obligations which are covered in
Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations) and
9.1.2 (Failure to Pay Interest, Fees, Etc.)) and the underlying obligation with
respect to which a default has occurred aggregates One Million Five Hundred
Thousand Dollars ($1,500,000) or more or could result in a required payment of
One Million Five Hundred Thousand Dollars ($1,500,000) or more, or (b) if any
event shall occur or condition shall exist in respect of any such Indebtedness
which would permit or shall have caused, the acceleration of the payment, time
for payment or maturity of any such Indebtedness; or

          9.1.4 Other Cross-Defaults. If a Borrower or any of its Subsidiaries
shall default in the payment when due or in the performance or observance of any
obligation (except obligations which are covered in Subsections 9.1.1 (Failure
to Pay Principal or Reimbursement Obligations), 9.1.2 (Failure to Pay Interest,
Fees, Etc.) and 9.1.3 (Cross Default to Indebtedness)), whether now or hereafter
incurred, which default would reasonably be expected to result in a Material
Adverse Change; or

          9.1.5 Misrepresentations. If any representation or warranty made (a)
by any Loan Party in this Agreement or in any other Loan Document or (b) by a
Borrower or any other Person (other than the Agent, the Issuing Bank or a
Lender) in any document, certificate or statement furnished pursuant to this
Agreement or any other Loan Document, shall be false or misleading in any
respect (or in any material respect if such representation or warranty is not by
its terms already qualified as to materiality) when made or deemed made; or

- 101 -

--------------------------------------------------------------------------------




          9.1.6 Certain Covenant Defaults. If there shall occur a default in the
due performance or observance of any term, covenant or agreement to be performed
or observed pursuant to any of Article 6 (Reporting Requirements and Notices),
Article 7 (Financial Covenants), Sections 8.1 to 8.7 inclusive, Subsection
8.8(a), Sections 8.11 to 8.13 inclusive, or Sections 8.19 to 8.25 inclusive; or

          9.1.7 Other Covenant Defaults. If there shall occur any default in the
due performance or observance of any term, covenant or agreement to be performed
or observed pursuant to the provisions of this Agreement, other than as provided
in Subsections 9.1.1 (Failure to Pay Principal or Reimbursement Obligations),
9.1.2 (Failure to Pay Interest, Fees, Etc.), 9.1.3 (Cross Default to
Indebtedness) and 9.1.6 (Certain Covenant Defaults), or any agreement incidental
hereto (other than as provided in Subsection 9.1.8 (Other Loan Document
Defaults; Security) and, if capable of being remedied, such default shall
continue unremedied for 30 days after the commencement of such default; or

          9.1.8 Other Loan Document Defaults; Security. If any of the parties,
other than the Agent, the Issuing Bank and the Lenders, to any of the Loan
Documents (other than this Agreement) shall fail to perform any of its
obligations under any of such agreements (after taking into account any
applicable cure period set forth in such agreements); or if the validity of this
Agreement or any of the other Loan Documents shall have been challenged or
disaffirmed by or on behalf of any of such parties thereto; or if, other than as
a direct result of any action of the Agent, the Issuing Bank or the Lenders, any
Liens created or intended to be created by any of the Loan Documents shall at
any time cease to be valid and perfected first priority Liens in favor of the
Agent (for the benefit of the Secured Parties), subject to no equal or prior
Liens except Permitted Liens; or if any material covenant, agreement or
obligation of any Loan Party contained in or evidenced by any of the Loan
Documents shall cease to be enforceable in accordance with its terms; or if any
Loan Document shall be cancelled, terminated, revoked or rescinded except in
accordance with its terms; or if any court or other Governmental Authority shall
issue a judgment, order, decree or ruling to the effect that any material
covenant, agreement or obligation of any Loan Party under any Loan Document is
illegal, invalid or unenforceable; or

          9.1.9 Custody or Control of Assets. If custody or control of any
substantial part of the property of a Borrower or any of its Subsidiaries shall
be assumed by any Governmental Authority or any court of competent jurisdiction,
or any other Person at the insistence of any Governmental Authority or any court
of competent jurisdiction; or

          9.1.10 Discontinuance of Business. If a Borrower or any of its
Subsidiaries shall suspend or discontinue its business or any line thereof
except, in the case of any of such Subsidiaries, pursuant to a dissolution or
merger of such Subsidiary permitted by the terms of this Agreement; or

- 102 -

--------------------------------------------------------------------------------




          9.1.11 Insolvency. (a) If a Borrower or any of its Subsidiaries shall
(i) make an assignment for the benefit of creditors or a composition with
creditors, (ii) generally not be paying its debts as they mature, (iii) admit
its inability to pay its debts as they mature, (iv) file a petition in
bankruptcy, (v) become insolvent (howsoever such insolvency may be evidenced),
(vi) be adjudicated insolvent or bankrupt, (vii) petition or apply to any
tribunal for the appointment of any receiver, interim receiver, receiver and
manager, custodian, liquidator or trustee of or for it or any substantial part
of its property or assets, or (viii) commence any case or proceeding relating to
it under any Debtor Relief Law of any jurisdiction, whether now or hereafter in
effect; or (b) if there shall be commenced against a Borrower or any of its
Subsidiaries any such case, petition or proceeding (including the filing of a
notice of intention in respect thereof) and the same shall not be dismissed
within 60 days or an order, judgment or decree approving the petition in any
such proceeding shall be entered against a Borrower or any of its Subsidiaries;
or (c) if a Borrower or any of its Subsidiaries shall have concealed, removed,
or permitted to be concealed or removed, any part of its property, with intent
to hinder, delay or defraud its creditors, or any of them, or shall have made or
suffered a transfer of any of its property which may be fraudulent under any
Debtor Relief Law, fraudulent conveyance or similar law; or (d) if a Borrower or
any of its Subsidiaries shall have made any transfer of its property to or for
the benefit of a creditor which constitutes a preferential transfer under any
Debtor Relief Law; or (e) if a Borrower or any of its Subsidiaries shall have
suffered or permitted, while insolvent, any creditor to obtain a lien upon any
of its property through legal proceedings or distraint; or

          9.1.12 Change of Control. If there shall occur a Change of Control; or

          9.1.13 Subordination. If the obligations purported to be subject to
any subordination agreement in favor of the Agent cease to be fully subordinated
to all of the obligations under this Agreement; or

          9.1.14 Interest Rate Protection Agreements. If a Borrower or any of
its Subsidiaries shall default in any payment or performance of any obligations
under any Swap Agreement entered into with any Swap Party, regardless of the
amount involved in such default; or

          9.1.15 Judgments. If any judgment or judgments or assessment or
assessments for the payment of money in excess of Two Million Dollars
($2,000,000) in the aggregate shall be rendered against a Borrower or any of its
Subsidiaries and such judgment remains either unstayed or unsatisfied for a
period of sixty (60) days or more from when due; or

          9.1.16 Unenforceability of Licenses. If (a) any lenders or creditors
of Vishay Intertechnology, Inc. exercise any remedies or have a right to
exercise any remedies against any of the intellectual property that is the
subject of any of the License Agreements or (b) a Borrower or any Subsidiary of
a Borrower is unable to enforce its rights under any of the License Agreements
or use any of the intellectual property that is the subject of any of the
License Agreements; or

          9.1.17 Claims Under Tax Matters Agreement. If (i) (a) any claim or
proceeding is made or pursued with any court or other Governmental Authority
against any Loan Party or (b) a Loan Party enters a binding arbitration
proceeding under the terms of Section 8.3 of the Master Separation and
Distribution Agreement with respect to a claim against such Loan Party, alleging
damages of more than $2,000,000 under the terms of the Tax Matters Agreement,
and such claim or proceeding is not withdrawn or determined to be invalid for a
period of 90 days or more or (ii) any Loan Party is required to pay in excess of
$5,000,000 (without further legal recourse) or does pay in excess of $5,000,000
pursuant to claims under the Tax Matters Agreement and if after giving effect to
such payment (or required payment) Total Liquidity is less than $12,500,000.

- 103 -

--------------------------------------------------------------------------------




     9.2 Acceleration; Remedies.

          9.2.1 Acceleration upon Insolvency. Upon the occurrence of any event
described in Subsection 9.1.11 (Insolvency), the entire unpaid principal balance
of the Notes, and interest accrued and premium, if any, thereon, and any unpaid
accrued Unused Commitment Fees and all other amounts accrued hereunder or under
the other Loan Documents, shall be immediately due and payable by the Borrowers
and the Commitments shall terminate without presentment, demand, protest, notice
of protest or other notice of dishonor of any kind, all of which are hereby
expressly waived by the Borrowers.

          9.2.2 Acceleration upon Other Defaults. Upon the occurrence of any
Event of Default other than any event described in Subsection 9.1.11
(Insolvency), or at any time thereafter if any Event of Default shall then be
continuing, the Agent may (and shall if directed by the Requisite Lenders) (a)
by written notice to the U.S. Borrower, declare the entire unpaid principal
balance or any portion of the principal balance of all or any of the Notes, and
interest accrued and premium, if any, thereon and any unpaid accrued Unused
Commitment Fees and all other amounts accrued hereunder or under the other Loan
Documents, to be immediately due and payable by the Borrower, and/or (b)
terminate the Commitment.

          9.2.3 Remedies in General. In the event of acceleration pursuant to
Subsection 9.2.1 (Acceleration upon Insolvency) or Subsection 9.2.2
(Acceleration upon Other Defaults), all principal and interest, premium, fees,
and other amounts shall thereupon become and be immediately due and payable,
without presentation, demand, protest, notice of protest or other notice of
dishonor of any kind, all of which are hereby expressly waived by the Borrowers;
and the Agent (acting directly or through appointment of one or more trustees of
the Agent’s choosing) may proceed to protect and enforce its rights and those of
the Issuing Bank and the Lenders under the Loan Documents in any manner or order
it deems expedient without regard to any equitable principles of marshalling or
otherwise. In addition to all other rights hereunder or under Law, the Agent
shall have the right to institute proceedings in equity or other appropriate
proceedings for the specific performance of any covenant or agreement made in
any of the Loan Documents or for an injunction against the violation of any of
the terms of any of the Loan Documents or in aid of the exercise of any power
granted in any of the Loan Documents or by Law or otherwise. Further, to the
extent permitted under law, the Agent shall be entitled to the appointment of a
trustee or receiver for all or any part of the businesses of either or both of
the Borrowers or any of its Subsidiaries, which trustee or receiver shall have
such powers as may be conferred by the appointing authority. All rights and
remedies given by this Agreement, the Notes and the other Loan Documents are
cumulative and not exclusive of any of such rights or remedies or of any other
rights or remedies available to the Agent, the Issuing Bank or any Lender, and
no course of dealing between a Borrower or any of its Subsidiaries, on one hand,
and the Agent, the Issuing Bank or any Lender, on the other hand, or any delay
or omission in exercising any right or remedy shall operate as a waiver of any
right or remedy, and every right and remedy may be exercised from time to time
and as often as shall be deemed appropriate by the Agent.

- 104 -

--------------------------------------------------------------------------------




     9.3 Proceeds of Collateral.

          9.3.1 Canadian Obligations.

          Following an Event of Default and acceleration of the Canadian
Obligations, the Agent shall apply proceeds of Canadian Collateral as follows:

          First, to payment of that portion of the Canadian Secured Obligations
constituting fees, expenses (including expenses relating to attorneys’ fees and
other professionals’ fees), indemnities and other amounts due to the Agent in
its capacity as such;

          Second, to payment of that portion of the Canadian Secured Obligations
constituting accrued and unpaid fees, ratably amongst the Secured Parties in
proportion to the respective amounts described in this clause “Second” due to
them;

          Third, to payment of that portion of the Canadian Secured Obligations
constituting unpaid principal of the Loans and reimbursement obligations under
Letters of Credit for which the Canadian Borrower was a co-applicant, ratably
amongst the Lenders in proportion to the respective amounts described in this
clause “Third” due to them;

          Fourth, to payment of all other Canadian Secured Obligations, ratably
amongst the Secured Parties in proportion to the respective amounts described in
this clause “Fourth” due to them; and

          Finally, the balance, if any, after all of the Canadian Secured
Obligations have been satisfied, to the Canadian Borrower or its applicable
Subsidiary or as otherwise required by Law.

          9.3.2 U.S. Obligations.

          Following an Event of Default and acceleration of the U.S.
Obligations, the Agent shall apply proceeds of U.S. Collateral as follows:

     First, to payment of that portion of the Secured Obligations constituting
fees, expenses (including expenses relating to attorneys’ fees and other
professionals’ fees), indemnities and other amounts due to the Agent in its
capacity as such;

     Second, to payment of that portion of the Secured Obligations constituting
accrued and unpaid interest and accrued and unpaid Unused Commitment Fees or
other fees, ratably amongst the Secured Parties in proportion to the respective
amounts described in this clause “Second” due to them;

     Third, to payment of that portion of the Secured Obligations constituting
unpaid principal of the Loans and reimbursement obligations under Letters of
Credit, ratably amongst the Lenders in proportion to the respective amounts
described in this clause “Third” due to them;

- 105 -

--------------------------------------------------------------------------------




     Fourth, to payment of all other Secured Obligations, ratably amongst the
Secured Parties in proportion to the respective amounts described in this clause
“Fourth” due to them; and

     Finally, the balance, if any, after all of the Secured Obligations have
been satisfied, to the U.S. Borrower or its applicable Subsidiary or as
otherwise required by Law.

For purposes of this Section 9.3, if there are Secured Obligations arising out
of Interest Rate Protection Agreements, the Requisite Lenders shall determine
whether such obligations are most appropriately characterized as interest,
principal, fees or other and shall add those obligations to the appropriate
category above. Any determination of the Requisite Lenders in this regard shall
be conclusive absent manifest error, provided, however, that the
characterization of such obligations shall be the same with respect to all
Secured Parties. By way of example, the Requisite Lenders may determine that (a)
obligations such as the net amount of Settlement Amounts (as defined in the 1992
form of Master Agreement (Multicurrency – Cross Border) or the 1992 form of
Master Agreement (Local Currency – Single Jurisdiction) published by the
International Swaps and Derivatives Association or any successor forms) owing by
a Borrower to the relevant Secured Party (as reduced by the net amount of Unpaid
Amounts (as so defined), if any, or owing by the relevant Secured Party to such
Borrower shall be treated, for purposes of this Section 9.3, as principal on the
Loans, and (b) Unpaid Amounts, interest on Unpaid Amounts and interest on
Settlement Amounts owing by such Borrower to the relevant Secured Party shall be
treated, for purposes of this Section 9.3, as interest.

To the extent that proceeds of U.S. Collateral may applied against either the
Canadian Secured Obligations guaranteed by the U.S. Borrower and U.S. Subsidiary
Guarantors or against the other Secured Obligations, the Agent may make a
determination as to how such Collateral shall be applied and such determination
shall be conclusive absent manifest error. Each of the Loan Parties expressly
agrees to such application.

ARTICLE 10
AGENCY

     10.1 Appointment and Authority.

          Each of the Lenders and the Issuing Bank hereby irrevocably appoints
JPM to act on its behalf as the Agent hereunder and under the other Loan
Documents and authorizes the Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the Agent,
the Lenders and the Issuing Bank, and none of the Borrowers nor any other Loan
Party shall have rights as a third party beneficiary of any of such provisions.
Without limiting the generality of the foregoing, the Lenders and the Issuing
Bank hereby authorize the Agent (in its sole discretion):

               (a) in connection with (i) the sale or other disposition of any
asset included in the Collateral to a Person who is not a Loan Party, (ii) the
sale or other disposition of all of the Capital Stock of any Subsidiary
Guarantor to a Person who is not a Loan Party, (iii) the Permitted Japanese
Subsidiary Reorganization or (iv) the Permitted French Subsidiary
Reorganization, in each case to the extent undertaken in accordance with the
terms of this Agreement, to release a Lien granted to it (for the benefit of the
Secured Parties) on such asset or Capital Stock and/or to release such
Subsidiary Guarantor from its obligations hereunder;

- 106 -

--------------------------------------------------------------------------------




               (b) to determine that the cost to a Borrower is disproportionate
to the benefit to be realized by the Agent, the Lenders and the other Secured
Parties by perfecting a Lien in a given asset or group of assets included in the
Collateral and that such Borrower should not be required to perfect such Lien in
favor of the Agent (for the benefit of the Secured Parties);

               (c) to appoint subagents to be the holder of record of a Lien to
be granted to the Agent (for the benefit of the Secured Parties) or to hold on
behalf of the Agent the Collateral or instruments relating thereto;

               (d) to enter into and perform its obligations under the other
Loan Documents; and

               (e) to execute and deliver the agreements contemplated by Section
11.5 (Amendments, Waivers and Consents).

     10.2 Rights as a Lender.

          The Person serving as the Agent hereunder shall have the same rights
and powers in its capacity as a Lender as any other Lender and may exercise the
same as though it were not the Agent and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Agent hereunder in its individual capacity.
Such Person and its Affiliates may accept deposits from, lend money to, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of business with a Borrower or any Subsidiary of the U.S. Borrower
or other Affiliate thereof as if such Person were not the Agent hereunder and
without any duty to account therefor to the Lenders.

     10.3 Agent May File Proofs of Claim and Other Actions.

               (a) In case of the pendency of any proceeding under any Debtor
Relief Law or any other judicial proceeding relative to any Loan Party, in
addition to any other rights and remedies provided under the Loan Documents or
applicable law, the Agent (irrespective of whether the principal of any
Obligations shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Agent shall have made any demand on
the applicable Borrower) shall be entitled and empowered, by intervention in
such proceeding or otherwise.

                    (i) to file and prove a claim for the whole amount of the
principal and interest owing and unpaid in respect of the U.S. Loans or Canadian
Term Loan, as applicable, and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Lenders, the Issuing Bank and the Agent and their respective agents and
counsel and all other amounts due the Lenders, the Issuing Bank and the Agent
under Sections 2.9 (Fees to Lenders), 3.1.6 (Fees) and 11.14 (Expenses;
Indemnity; Damage Waiver)) allowed in such judicial proceeding;

- 107 -

--------------------------------------------------------------------------------




                    (ii) to collect and receive any monies or other property
payable or deliverable on any such claims and to distribute the same; and

                    (iii) any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Agent and, in the event that the Agent shall consent to the
making of such payments directly to the Lenders and the Issuing Bank, to pay to
the Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agent and its agents and counsel, and any
other amounts due the Agent under Sections 2.9 (Fees to Lenders) and 11.14
(Expenses; Indemnity; Damage Waiver).

               (b) In addition to any other rights and remedies hereunder or
under the other Loan Documents or applicable law, upon the occurrence and during
the continuance of an Event of Default, each of the Lenders, the Swing Lender
and the Issuing Bank hereby authorizes the Agent to take such actions on behalf
of the Secured Parties and to exercise such powers as are delegated to the Agent
by the terms hereof and the other Loan Documents together with such actions and
powers as are reasonably incidental thereto and exercise any other rights and
remedies under applicable law, in the name of the Secured Parties or otherwise,
including sell, assign, lease, license (on an exclusive or nonexclusive basis)
or otherwise dispose of the Collateral or any part thereof in one or more
parcels at public or private sale, at any of the Agent’s offices or elsewhere,
for cash, on credit or for future delivery, at such time or times and at such
price or prices and upon such other terms as the Agent may deem commercially
reasonable and to credit bid any or all of the Secured Obligations on behalf of
the Secured Parties in connection with any sale or other disposition of any or
all assets or equity of any or all Loan Parties.

     10.4 Exculpatory Provisions.

          The Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents. Without limiting the
generality of the foregoing, the Agent

               (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing,

               (b) shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the Agent is
required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Agent to liability or that is contrary to any Loan Document or
applicable law, and

- 108 -

--------------------------------------------------------------------------------




               (c) shall not, except as expressly set forth herein and in the
other Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to a Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Agent or any of its Affiliates in any capacity.

          The Agent shall not be liable for any action taken or not taken by it
(i) with the consent or at the request of the Requisite Lenders or (ii) in the
absence of its own gross negligence or willful misconduct. The Agent shall be
deemed not to have knowledge of any Event of Default unless and until notice
describing such Event of Default is given to the Agent by the applicable
Borrower, a Lender or the Issuing Bank which notice states that it is a “Notice
of Default” or a “Notice of an Event of Default”.

          The Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article 4 (Conditions to Fundings and Issuances of Letters of
Credit) or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Agent.

     10.5 Reliance by Agent.

          The Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet posting or other distribution) believed by it to
be genuine and to have been signed, sent or otherwise authenticated by the
proper Person. The Agent also may rely upon any statement made to it orally or
by telephone and believed by it to have been made by the proper Person, and
shall not incur any liability for relying thereon. In determining compliance
with any condition hereunder to the making of a Loan, or the issuance of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or the Issuing Bank, the Agent may presume that such condition is
satisfactory to such Lender or the Issuing Bank unless the Agent shall have
received notice to the contrary from such Lender or the Issuing Bank prior to
the making of such Loan or the issuance of such Letter of Credit. The Agent may
consult with legal counsel (who may be counsel for a Borrower), independent
accountants and other experts selected by it, and shall not be liable for any
action taken or not taken by it in accordance with the advice of any such
counsel, accountants or experts. It is acknowledged that counsel to the Agent
exclusively represents the Agent and, absent an express written agreement of
such counsel to the contrary, there are no third party beneficiaries of that
relationship.

- 109 -

--------------------------------------------------------------------------------




     10.6 Delegation of Duties.

          The Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Agent. The Agent and any such sub-agent
may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Agent and any such sub-agent, and shall apply to their respective activities in
connection with the syndication of the credit facilities provided for herein as
well as activities as Agent.

     10.7 Resignation of Agent.

          The Agent may at any time give notice of its resignation to the
Lenders, the Issuing Bank and the Borrowers. Upon receipt of any such notice of
resignation, the Requisite Lenders shall have the right, in consultation with
the Borrowers, to appoint a successor, which shall be a Lender or an Affiliate
of a Lender. If no such successor shall have been so appointed by the Requisite
Lenders and shall have accepted such appointment within 30 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may on
behalf of the Lenders and the Issuing Bank, appoint a successor Agent meeting
the qualifications set forth above, provided that if the Agent shall notify the
Borrowers and the Lenders that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (1) the retiring Agent shall be discharged from
its duties and obligations hereunder and under the other Loan Documents (except
that in the case of any collateral security held by the Agent on behalf of the
Lenders or the Issuing Bank under any of the Loan Documents, the retiring Agent
shall continue to hold such collateral security until such time as a successor
Agent is appointed) and (2) all payments, communications and determinations
provided to be made by, to or through the Agent shall instead be made by or to
each Lender and the Issuing Bank directly, until such time as the Requisite
Lenders appoint a successor Agent as provided for above in this paragraph. Upon
the acceptance of a successor’s appointment as Agent hereunder, such successor
shall succeed to and become vested with all of the rights, powers, privileges
and duties of the retiring (or retired) Agent, and the retiring (or retired)
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this paragraph). The fees payable by the Borrowers to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrowers and such successor. After the retiring Agent’s resignation
hereunder and under the other Loan Documents, the provisions of this Article 10
and Section 11.14 (Expenses; Indemnity; Damage Waiver) shall continue in effect
for the benefit of such retiring Agent, its sub-agents and their respective
Related Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Agent was acting as Agent.

     10.8 Non-Reliance on Agent and Other Lenders.

          Each Lender and the Issuing Bank acknowledges that it has,
independently and without reliance upon the Agent (or its counsel, advisors or
agents) or any other Lender or any of their Related Parties and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Agent (or its counsel, advisors or agents) or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder.

- 110 -

--------------------------------------------------------------------------------




     10.9 No Other Duties, Etc.

          Anything herein to the contrary notwithstanding, the Joint Book-Runner
listed on the cover page hereof shall not have any powers, duties or
responsibilities under this Agreement or any of the other Loan Documents, except
in its capacity, as applicable, as the Agent, a Lender or the Issuing Bank
hereunder.

     10.10 European Agent.

          All rights to indemnification, exculpation, expense reimbursement and
other rights of the Agent provided for in this Article 10 and elsewhere in this
Agreement and the other Loan Documents shall apply also to the European Agent.

     10.11 Canadian Agent.

          All rights to indemnification, exculpation, expense reimbursement and
other rights of the Agent provided for in this Article 10 and elsewhere in this
Agreement and the other Loan Documents shall apply also to the Canadian Agent.

ARTICLE 11
MISCELLANEOUS

     11.1 Notices; Effectiveness; Electronic Communication.

          11.1.1 Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in Subsection 11.1.2 (Electronic Communications)), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopier as follows:

               (a) if to the U.S. Borrower or any Loan Party (other than the
Canadian Borrower or Canadian Subsidiary Guarantors), to it at Vishay Precision
Group, 3 Great Valley Parkway, Suite 150, Malvern, PA 19355, Attention of Steven
Klausner, Treasurer (Telecopier No. 484-696-3533; Telephone No. 484-321-5307);

                    with a copy to: Vishay Precision Group, 3 Great Valley
Parkway, Suite 150, Malvern, PA 19355, Attention of Roland B. Desilets, Esq.,
Director of Legal Services (Telecopier No. 484-321-5301; Telephone No.
484-321-5324);

- 111 -

--------------------------------------------------------------------------------




                    and a copy to: Pepper Hamilton LLP, 3000 Two Logan Square,
18th and Arch Streets, Philadelphia, PA 19103, Attention of Barry M. Abelson
(Telecopier No. 215-981-4750; Telephone No. 215-981-4282);

               (b) if to the Canadian Borrower or Canadian Subsidiary
Guarantors, to it at Vishay Precision Group, 3 Great Valley Parkway, Suite 150,
Malvern, PA 19355, Attention of Steven Klausner, Treasurer (Telecopier No.
484-696-3533; Telephone No. 484-321-5307);

                    with a copy to: Vishay Precision Group, 3 Great Valley
Parkway, Suite 150, Malvern, PA 19355, Attention of Roland B. Desilets, Esq.,
Director of Legal Services (Telecopier No. 484-321-5301; Telephone No.
484-321-5324);

                    and a copy to: Goodmans LLP, Bay Adelaide Centre, 333 Bay
Street, Suite 3400, Toronto, ON M5H 2S7, Attention of David Nadler (Telecopier
No. 416-979-1234; Telephone No. 416-979-2211);

               (c) (i) if to the Agent, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, Chicago, IL 60603, Attention of April Yebd (Telecopier
No. 888-292-9533; Email: april.yebd@jpmorgan.com), (ii) if to the European Agent
in the case of notices related to Loans denominated in a currency other than
U.S. Dollars, to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf,
London E14 5JP, Attention of the Manager: Loan and Agency (Telecopy No. 44 207
777 2360; Email: loan_and_agency_london@jpmorgan.com), and (iii) if to the
Canadian Agent, to JPMorgan Chase Bank, N.A., Toronto Branch, 10 South Dearborn
Street, Chicago, IL 60603, Attention: Jackie See (Telecopy No. 312-385-7101;
Email: jackie.see@jpmorgan.com), and in each case with a copy to JPMorgan Chase
Bank, N.A., Two Corporate Drive, Suite 730, Shelton, CT 06484, Attention of
Peter Killea (Telecopy No. 203-944-8495);

               (d) if to the Issuing Bank, to it at JPMorgan Chase Bank, N.A.,
10 South Dearborn Street, Chicago, IL 60603, Attention of April Yebd (Telecopier
No. 888-292-9533; Email: april.yebd@jpmorgan.com); and

               (e) if to a Lender, to it at its address (or telecopier number)
set forth in its Administrative Questionnaire.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through electronic communications to the extent
provided in Subsection 11.1.2 (Electronic Communications), shall be effective as
provided in Subsection 11.1.2 (Electronic Communications).In the event of a
discrepancy between any telephonic and any written notice, the written notice
shall control. Any Lender giving any notice to a Borrower shall send
simultaneously a copy of such notice to the Agent.

- 112 -

--------------------------------------------------------------------------------




          11.1.2 Electronic Communications. Notices and other communications to
the Lenders and the Issuing Bank hereunder may be delivered or furnished by
electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agent, provided that the foregoing shall
not apply to notices to any Lender or Issuing Bank pursuant to Section 2.14
(Mechanics of Payments; Lender Payments) or Subsection 3.1.7 (Participation by
Lenders). If such Lender or Issuing Bank, as applicable, has notified the Agent
that is incapable of receiving notices under such Sections by electronic
communication, the Agent or the applicable Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

          Unless the Agent otherwise prescribes, (a) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (b) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (a) of notification that such notice or communication is
available and identifying the website address therefor.

          11.1.3 Change of Address, Etc. Any party hereto may change its address
or telecopier number for notices and other communications hereunder by notice to
the other parties hereto.

     11.2 Survival of Representations.

          All representations and warranties contained in the Loan Documents
shall survive the making of the Loans and the issuance of the Letters of Credit
(but not the termination of the Loan Documents) and shall not be waived by the
execution and delivery of this Agreement or any investigation by the Agent, the
Issuing Bank or the Lenders.

     11.3 No Implied Waivers.

          No failure or delay on the part of the Agent, the Issuing Bank or any
Lender in exercising any right, power or privilege under the Loan Documents and
no course of dealing between any Borrower or any of their Subsidiaries, on the
one hand, and the Agent, the Issuing Bank or any Lender, on the other hand,
shall operate as a waiver of any such right, power or privilege. No single or
partial exercise of any right, power or privilege under the Loan Documents
precludes any other or further exercise of any such right, power or privilege or
the exercise of any other right, power or privilege. The rights and remedies
expressly provided in the Loan Documents are cumulative and not exclusive of any
rights or remedies which the Agent, the Issuing Bank or any Lender would
otherwise have. No notice to or demand on any Borrower in any case shall entitle
any Borrower to any other or further notice or demand in similar or other
circumstances or shall constitute a waiver of the right of the Agent, the
Issuing Bank or any Lender to take any other or further action in any
circumstances without notice or demand. Any waiver that is given shall be
effective only if in writing and only for the limited purposes expressly stated
in the applicable waiver.

- 113 -

--------------------------------------------------------------------------------




     11.4 Severability.

          Every provision of the Loan Documents is intended to be severable. If
any term or provision of the Loan Documents shall be invalid, illegal or
unenforceable for any reason, the validity, legality and enforceability of the
remaining provisions shall not be affected or impaired thereby. Any invalidity,
illegality or unenforceability of any term or provision of the Loan Documents in
any jurisdiction shall not affect the validity, legality or enforceability of
any such term or provision in any other jurisdiction.

     11.5 Amendments, Waivers and Consents.

          11.5.1 In General. This Agreement and the other Loan Documents may not
be amended or modified except by a written instrument describing such amendment
or modification executed by the Borrowers and the Agent with the consent of the
Lenders as provided in this Subsection 11.5.1; provided, however, that the
obligations and duties of the European Agent shall not be modified or amended
without the written consent of the European Agent and the obligations and duties
of the Canadian Agent shall not be modified or amended without the written
consent of the Canadian Agent. With the written consent of the Requisite
Lenders, the Agent may, on behalf of the Lenders, enter into agreements that
modify, amend or supplement this Agreement or any other Loan Document, and with
such consent, the Agent may waive compliance with any provision of any of the
Loan Documents, all as referred to in this Subsection 11.5.1. However, no such
modification, amendment, supplement or waiver shall:

               (a) increase the maximum amount of the Commitment of any Lender
without such Lender’s written consent,

               (b) extend the Maturity Date or any scheduled amortization or
date for payment of interest on the Loans of any Lender without such Lender’s
written consent,

               (c) amend the interest rate provisions hereof to decrease the
rate of interest payable to any Lender without such Lender’s written consent,
provided that the written consent of the Requisite Lenders, rather than the
consent of all Lenders, shall be sufficient to waive imposition of the Default
Rate pursuant to Subsection 2.10.6 (Default Rate; Late Fee),

               (d) reduce the amount of the fees payable under Subsection 2.9.1
(Unused Commitment Fees) or other fees payable to any Lender without such
Lender’s written consent, other than any fee payable solely to the Agent,

               (e) amend, modify or waive the provisions of this Section 11.5
without each Lender’s written consent,

               (f) amend or modify the definition of “Requisite Lenders” without
each Lender’s written consent,

- 114 -

--------------------------------------------------------------------------------




               (g) release all or substantially all of the guaranties or all or
substantially all of the Collateral that secures the Obligations without each
Lender’s written consent; provided however, the Agent may without the consent of
any Person release any guarantor or any Collateral granted pursuant to the Loan
Documents and file UCC-3 or PPSA termination statements or statements of
amendment or take other appropriate action (i) as a court of competent
jurisdiction may direct, (ii) in connection with a disposition (other than to a
Borrower or any of the Subsidiaries of the U.S. Borrower) permitted under
Subsection 8.7.2 (Sales and Other Dispositions) or as otherwise provided under
the Loan Documents, or (iii) if, in accordance with this Agreement, cash
proceeds from any sale or transfer of the Collateral are used to prepay
outstanding sums due under this Agreement or are reinvested in a Borrower or any
Subsidiary of the U.S. Borrower, or

               (h) waive an Event of Default under Subsection 9.1.1 (Failure to
Pay Principal or Reimbursement Obligations) or 9.1.2 (Failure to Pay Interest,
Fees, Etc.) (other than in respect of the imposition of the Default Rate) after
such Event of Default shall have occurred without each Lender’s written consent
(but the Requisite Lenders may direct the Agent to forbear under such
circumstances).

          11.5.2 Exception. Notwithstanding the foregoing provisions of this
Section 11.5 or anything to the contrary contained in this Agreement, any Lender
that has requested that it not receive material, non-public information
concerning the Borrowers, and that is therefore unable or unwilling to vote with
respect to an issue arising under this Agreement, will agree to vote, and will
be deemed to have voted, its Commitment under this Agreement pro rata in
accordance with the percentage of Commitments voted in favor of, and the
percentage of Commitments voted against, any such issue under this Agreement.

     11.6 Successors and Assigns.

          11.6.1 Successors and Assigns Generally. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that no
Borrower may assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Agent and each Lender and no
Lender may assign or otherwise transfer any of its rights or obligations
hereunder except (a) to an Eligible Assignee in accordance with the provisions
of Subsection 11.6.2 (Assignments by Lenders), (b) by way of participation in
accordance with the provisions of Subsection 11.6.4 (Participations) or (c) by
way of pledge or assignment of a security interest subject to the restrictions
of Subsection 11.6.6 (Certain Pledges) (and any other attempted assignment or
transfer by any party hereto shall be null and void). Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby,
Participants to the extent provided in Subsection 11.6.4 (Participations) and,
to the extent expressly contemplated hereby, the Related Parties of each of the
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

          11.6.2 Assignments by Lenders. Any Lender may at any time assign to
one or more Eligible Assignees all or a portion of its rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
at the time owing to it); provided that any such assignment shall be subject to
the following conditions:

               (a) Minimum Amounts.

- 115 -

--------------------------------------------------------------------------------




                    (i) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Commitment and the Loans at the time owing to
it or in the case of an assignment to a Lender or an Affiliate of a Lender or an
Approved Fund, no minimum amount need be assigned; and

                    (ii) in any case not described in the preceding paragraph
(i), the aggregate amount of the Commitment (which for this purpose includes
Loans outstanding thereunder) or, if the applicable Commitment is not then in
effect, the principal outstanding balance of the Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000, unless each of the Agent and, so long
as no Default or Event of Default has occurred and is continuing, the U.S.
Borrower otherwise consent (each such consent not to be unreasonably withheld or
delayed).

               (b) Pro Rata Assignment. Each assignment shall include a pro rata
portion of such Lender’s RC Commitment, Canadian Term Commitment, U.S. Term
Commitment, RC Loans, U.S. Term Loans and Canadian Term Loans.

               (c) Required Consents. No consent shall be required for any
assignment except to the extent required by paragraph (a) of this Subsection
11.6.2 and, in addition:

                    (i) the consent of the U.S. Borrower (such consent not to be
unreasonably withheld) shall be required unless (x) a Default or Event of
Default has occurred and is continuing at the time of such assignment or (y)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;
provided that the U.S. Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the Agent within
5 Business Days after having received notice thereof; and

                    (ii) the consent of the Agent, Swingline Lender and Issuing
Bank (each such consent not to be unreasonably withheld or delayed) shall be
required for assignments to a Person who is not a Lender, an Affiliate of a
Lender or an Approved Fund.

               (d) Assignment and Assumption. The parties to each assignment
shall execute and deliver to the Agent an Assignment and Assumption, together
with a processing and recordation fee of $5,000, and the assignee, if it is not
a Lender, shall deliver to the Agent an Administrative Questionnaire.

               (e) No Assignment to Borrower. No such assignment shall be made
to a Borrower or any of a Borrower’s Affiliates or Subsidiaries.

               (f) No Assignment to Natural Persons. No such assignment shall be
made to a natural person.

- 116 -

--------------------------------------------------------------------------------




Subject to acceptance and recording thereof by the Agent pursuant to Subsection
11.6.3 (Register), from and after the effective date specified in each
Assignment and Assumption, the Eligible Assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Subsection 2.10.5 (Breakage), Section 2.11
(Increased Costs; Unavailability) and Section 11.14 (Expenses; Indemnity; Damage
Waiver) with respect to the facts and circumstances occurring prior to the
effective date of such assignment. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
paragraph shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Subsection 11.6.4 (Participations).

          11.6.3 Register. The Agent, acting solely for this purpose as an agent
of the Borrowers, shall maintain at one of its offices in the United States a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrowers, the Agent and the Lenders may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

          11.6.4 Participations.

               (a) Any Lender may at any time, without the consent of, or notice
to, the Agent or the Borrowers, sell participations to any Person (other than a
natural person or a Borrower or any of the Borrowers’ Affiliates or
Subsidiaries) (each, a “Participant”) in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Commitment and/or the Loans owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrowers, the Agent, the Lenders and the
Issuing Bank and Swing Lender shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Each Lender that sells a participation shall, acting solely for this
purpose as an agent of the Borrowers, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant's interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register. Any Lender
may furnish any information concerning the Borrowers in its possession from time
to time to prospective Participants, provided that such Lender shall require any
such prospective Participants to agree in writing to maintain the
confidentiality of such information as provided in Section 11.13 (Treatment of
Certain Information; Confidentiality; Advertisement). For the avoidance of
doubt, each Lender shall be responsible for the indemnity under Subsection
11.14.3 (Reimbursement by Lenders) with respect to any payments made by such
Lender to its Participants.

- 117 -

--------------------------------------------------------------------------------




               (b) Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, restatement,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, restatement, modification or
waiver with respect to the matters specifically referred to in clauses (a), (b),
(c) and (g) of Section 11.5 (Amendments, Waivers and Consents) that affect such
Participant. The Borrowers agree that each Participant shall be entitled to the
benefits of Subsection 2.10.5 (Breakage), Section 2.11 (Increased Costs;
Unavailability) and Section 2.15 (Taxes) (subject to the requirements and
limitations therein, including the requirements under Subsection 2.15.6 (Status
of Lenders) (it being understood that the documentation required under
Subsection 2.15.6 (Status of Lenders) shall be delivered to the participating
Lender)) to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to Subsection 11.6.2 (Assignments by Lenders) provided
that such Participant (A) agrees to be subject to the provisions of Section 2.16
(Mitigation Obligations; Replacement of Lenders) as if it were an assignee under
Subsection 11.6.2 (Assignments by Lenders); and (B) shall not be entitled to
receive any greater payment under Section 2.11 (Increased Costs; Unavailability)
or Section 2.15 (Taxes), with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower's request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 2.16.2 (Replacement of Lenders) with respect to any Participant. To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 11.11 (Right of Setoff) as though it were a Lender, provided
that such Participant agrees to be subject to Subsection 2.13.5 (Sharing of
Payments by Lenders) as though it were a Lender.

          11.6.5 Limitations upon Participant Rights. A Participant shall not be
entitled to receive any greater payment under Section 2.11 (Increased Costs;
Unavailability) than the applicable Lender would have been entitled to receive
with respect to the participation sold to such Participant, unless the sale of
the participation to such Participant is made with the U.S. Borrower’s prior
written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.15 (Taxes) unless the
U.S. Borrower is notified of the participation sold to such Participant and such
Participant agrees, for the benefit of the Borrowers, to comply with Subsection
2.15.6 (Status of Lenders) as though it were a Lender.

- 118 -

--------------------------------------------------------------------------------




          11.6.6 Certain Pledges. Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

     11.7 Calculations and Financial Data.

          Except as otherwise provided in this Agreement, calculations under
this Agreement shall be made and financial data and terms referred to in this
Agreement shall be prepared and interpreted both as to classification of items
and as to amounts in accordance with GAAP.

     11.8 Descriptive Headings.

          The descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not affect the meaning or construction
of any of the provisions of this Agreement.

     11.9 Governing Law; Jurisdiction; Etc.

          11.9.1 Governing Law. This Agreement shall be governed by, and
construed in accordance with, the law of the Commonwealth of Pennsylvania
(excluding the laws applicable to conflicts or choice of law).

          11.9.2 Submission to Jurisdiction. The Borrowers irrevocably and
unconditionally submit, for itself and its property, to the nonexclusive
jurisdiction of the courts of the Commonwealth of Pennsylvania sitting in
Philadelphia County and of the United States District Court of the Eastern
District of Pennsylvania, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or any other
Loan Document, or for recognition or enforcement of any judgment, and each of
the parties hereto irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
Pennsylvania state court or, to the fullest extent permitted by applicable law,
in such federal court. Each of the parties hereto agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law. Nothing in this Agreement or in any other Loan Document shall affect any
right that the Agent, any Lender or the Issuing Bank may otherwise have to bring
any action or proceeding relating to this Agreement or any other Loan Document
against the Borrowers or its properties in the courts of any jurisdiction.

          11.9.3 Waiver of Venue. Each of the Borrowers irrevocably and
unconditionally waives, to the fullest extent permitted by applicable law, any
objection that it may now or hereafter have to the laying of venue of any action
or proceeding arising out of or relating to this Agreement or any other Loan
Document in any court referred to in Subsection 11.9.2 (Submission to
Jurisdiction). Each of the parties hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, the defense of an inconvenient forum
to the maintenance of such action or proceeding in any such court. Each of the
Borrowers irrevocably waives, to the fullest extent permitted by applicable law,
any right to bring any action or proceeding against (a) the Agent in any court
outside the county of Philadelphia, Commonwealth of Pennsylvania, or (b) the
Issuing Bank or any other Lender other than a state within the United States
designated by the Issuing Bank or such Lender.

- 119 -

--------------------------------------------------------------------------------




          11.9.4 Service of Process. Each party hereto irrevocably consents to
service of process in the manner provided for notices in Section 11.1 (Notices;
Effectiveness; Electronic Communication). Nothing in this Agreement will affect
the right of any party hereto to serve process in any other manner permitted by
applicable law. The Canadian Borrower hereby irrevocably appoints the U.S.
Borrower as its non-exclusive agent for service of process for all matters
relating to or arising out of the Loan Documents and the U.S. Borrower hereby
accepts such appointment.

     11.10 Maximum Lawful Interest Rate.

          Subject to Subsection 2.10.10 (Limitation on Canadian Interest) with
respect to the Canadian Term Loan, if, at any time, the rate of interest,
together with all amounts that constitute interest and that are reserved,
charged or taken hereunder as compensation for fees, services or expenses
incidental to the making, negotiating or collecting of the Loans, shall be
deemed by a court of law with competent jurisdiction, a governmental agency or a
tribunal to exceed the maximum rate of interest permitted to be charged by the
Lenders to the Borrowers under applicable Law, if such interest, fees and
expenses are in excess of the maximum amount permitted by applicable Law, then,
during such time as such rate of interest would be deemed excessive, that
portion of each sum paid attributable to that portion of such interest rate that
exceeds the maximum rate of interest so permitted shall be deemed a voluntary
prepayment of the unpaid principal amount due pursuant to this Agreement and the
Notes. As used in this Section 11.10, the term “applicable law” shall mean the
law in effect as of the date hereof; provided, however, that in the event there
is a change in the law that results in a higher permissible rate of interest,
then this Agreement shall be governed by such new law as of its effective date.

     11.11 Right of Setoff.

          If an Event of Default shall have occurred and be continuing, each
Lender, the Issuing Bank, and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender, the
Issuing Bank or any such Affiliate to or for the credit or the account of the
U.S. Borrower or U.S. Subsidiary Guarantors and, in the case of Canadian Secured
Obligations, the Canadian Borrower and, if applicable, the Canadian Subsidiary
Guarantors against any and all of the obligations of such Person now or
hereafter existing under this Agreement or any other Loan Document to such
Lender or the Issuing Bank, irrespective of whether or not such Lender or the
Issuing Bank shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Person may be contingent or
unmatured or are owed to a branch or office of such Lender or the Issuing Bank
different from the branch or office holding such deposit or obligated on such
indebtedness. The rights of each Lender, the Issuing Bank and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender, the Issuing Bank or their
respective Affiliates may have. Each Lender and the Issuing Bank agrees to
notify the applicable Borrower and the Agent promptly after any such setoff and
application, provided that the failure to give such notice shall not affect the
validity of such setoff and application. ANY AND ALL RIGHTS TO REQUIRE ANY
LENDER TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER COLLATERAL
THAT SECURES THE LOANS, PRIOR TO EXERCISING ITS RIGHT TO SET-OFF WITH RESPECT TO
SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWERS OR ANY GUARANTOR, ARE
HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

- 120 -

--------------------------------------------------------------------------------




     11.12 Counterparts; Integration; Effectiveness; Electronic Execution.

          11.12.1 Counterparts; Integration; Effectiveness. This Agreement may
be executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Agent constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Article 4 (Conditions Precedent to Fundings and issuance of
Letters of Credit), this Agreement shall become effective when it shall have
been executed by the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page of this Agreement by telecopy shall be
effective as delivery of a manually executed counterpart of this Agreement.

          11.12.2 Electronic Execution of Assignments. The words “execution,”
“signed,” “signature,” or words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

     11.13 Treatment of Certain Information; Confidentiality; Advertisement.

          11.13.1 Confidentiality. Each of the Agent, the Lenders and the
Issuing Bank agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its and its
Affiliates’ respective partners, directors, officers, employees and agents,
including accountants, legal counsel and other advisors (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Information and instructed to keep such Information
confidential), (b) to the extent requested by any regulatory authority
purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) to any other party hereto, (e) in connection with the
exercise of any remedies hereunder or under any other Loan Document or any
Interest Rate Protection Agreement with any Lender or any of its Affiliates or
any action or proceeding relating to this Agreement or any other Loan Document
or any Interest Rate Protection Agreement with any Lender or any of its
Affiliates or the enforcement of rights hereunder or thereunder, (f) subject to
an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to a Borrower and its obligations, (g) with the
consent of the U.S. Borrower or (h) to the extent such Information (x) becomes
publicly available other than as a result of a breach of this Section or (y)
becomes available to the Agent, any Lender, the Issuing Bank or any of their
respective Affiliates on a nonconfidential basis from a source other than a
Borrower. Notwithstanding the foregoing, any Lender may disclose Information,
without notice to Borrower, to governmental regulatory authorities in connection
with any regulatory examination of such Lender or in accordance with such
Lender’s regulatory compliance policy.

- 121 -

--------------------------------------------------------------------------------




          11.13.2 Information. For purposes of this Section 11.13, “Information”
means all information received from a Borrower or any of its Subsidiaries
relating to a Borrower or any of its Subsidiaries or any of their respective
businesses, other than any such information that is available to the Agent, any
Lender or the Issuing Bank on a nonconfidential basis prior to disclosure by the
applicable Borrower or any of its Subsidiaries, provided that, in the case of
information received from a Borrower or any of its Subsidiaries after the date
hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.

          11.13.3 Advertisement. The Agent may provide information relating to
the Loans to Gold Sheets, and other similar bank trade publications, with such
information to consist of deal terms consisting of (i) the Borrowers’ names,
(ii) principal loan amounts, (iii) interest rate, (iv) term length and (v)
commitment fees and other fees to the Lenders in the syndicate, the identity of
their attorneys and other information customarily found in such publications.

     11.14 Expenses; Indemnity; Damage Waiver.

          11.14.1 Costs and Expenses. (a) The U.S. Borrower shall pay (i) all
reasonable out-of-pocket expenses incurred by the Agent and its Affiliates
including the reasonable fees, charges and disbursements of counsel for the
Agent (and fees and time charges and disbursements for attorneys who may be
employees of the Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, restatements, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) including costs associated with any websites used for the
syndication or administration of the credit facility, (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder, (iii) all out-of-pocket expenses incurred by the Agent,
any Lender or the Issuing Bank including the fees, charges and disbursements of
any counsel for the Agent, any Lender or the Issuing Bank (and fees and time
charges for attorneys who may be employees of the Agent, any Lender or the
Issuing Bank), in connection with the enforcement or protection of its rights in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or in connection with the Loans made or Letters of
Credit issued hereunder, including, all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit, and (iv) any civil penalty or fine assessed by the U.S.
Department of the Treasury’s Office of Foreign Assets Control against, and all
reasonable costs and expenses (including counsel fees and disbursements)
incurred in connection with defense thereof by the Agent, the Issuing Bank or
any Lender as a result of the funding of Loans, the issuance of Letters of
Credit, the acceptance of payments or of Collateral due under the Loan
Documents.

- 122 -

--------------------------------------------------------------------------------




               (b) The Canadian Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Agent and its Affiliates including the
reasonable fees, charges and disbursements of counsel for the Agent (and fees
and time charges and disbursements for attorneys who may be employees of the
Agent), in connection with the syndication of the Canadian Term Commitment and
Canadian Term Loan provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, restatements, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) to the extent that the same relate to the Canadian Term
Commitment or Canadian Term Loan including costs associated with any websites
used for the syndication or administration of the credit facility, (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit for
the account of the Canadian Borrower or any demand for payment thereunder, (iii)
all out-of-pocket expenses incurred by the Agent, any Lender or the Issuing Bank
including the fees, charges and disbursements of any counsel for the Agent, any
Lender or the Issuing Bank (and fees and time charges for attorneys who may be
employees of the Agent, any Lender or the Issuing Bank), in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents to the extent that the same relate to the Canadian Term
Commitment or Canadian Term Loan, including its rights under this Section, or in
connection with the Canadian Term Loans made or Letters of Credit issued
hereunder for the account of the Canadian Borrower, including, all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit, and (iv) any civil
penalty or fine assessed by the U.S. Department of the Treasury’s Office of
Foreign Assets Control or any Canadian governmental authority or department
against, and all reasonable costs and expenses (including counsel fees and
disbursements) incurred in connection with defense thereof by the Agent, the
Issuing Bank or any Lender as a result of the funding of such Loans, the
issuance of such Letters of Credit, the acceptance of payments or of Canadian
Collateral due under the Loan Documents. To the extent that any expenses or
liabilities referred to in this Section may relate to the Canadian Term Loans,
the Canadian Commitment, the Canadian Collateral, the Canadian Subsidiary
Guarantors, if any, and/or the Canadian Borrower and also may relate to the RC
Loans, U.S. Term Loans, the RC Commitment (and the swing line subfacility and
letter of credit subfacility), the U.S. Term Commitment, the U.S. Collateral,
the U.S. Subsidiary Guarantors and/or the U.S. Borrower, the Agent may allocate
such expenses and liabilities between the Secured Obligations and the Canadian
Secured Obligations, and any determination by the Agent shall be conclusive,
absent manifest error. For the sake of clarity, the U.S. Borrower shall be
liable for all of the foregoing expenses and liabilities by virtue of the
preceding paragraph and/or its guaranty of the Canadian Secured Obligations
regardless of whether such expenses and other liabilities may also constitute
Canadian Secured Obligations.

- 123 -

--------------------------------------------------------------------------------




          11.14.2 Indemnification by the Borrower. The Borrowers shall indemnify
the Agent (and any sub-agent thereof), each Lender and the Issuing Bank, and
each Related Party of any of the foregoing Persons (each such Person being
called an “Indemnitee”) against, and hold each Indemnitee harmless from, any and
all losses, claims, damages, liabilities and related expenses (including the
fees, charges and disbursements of any counsel for any Indemnitee and fees and
time charges and disbursements for attorneys who may be employees of any
Indemnitee), incurred by or asserted against any Indemnitee by any third party
or by the Borrowers or any other Loan Party arising out of, in connection with,
or as a result of (a) the execution or delivery of this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of the transactions contemplated hereby or thereby, (b) any
Loan or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the Issuing Bank to honor a demand for payment under a
Letter of Credit if the documents presented in connection with such demand do
not strictly comply with the terms of such Letter of Credit), (c) any actual or
alleged presence or Release of Hazardous Substances on or from any property
owned or operated by the Borrowers or any of its Subsidiaries, or any
environmental liability related in any way to the Borrowers or any of its
Subsidiaries, or (d) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory whether brought by a third party or by the Borrowers or any
other Loan Party and regardless of whether any Indemnitee is a party thereto,
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee or (y) result from a claim brought by the
Borrowers or any other Loan Party against an Indemnitee for breach in bad faith
of such Indemnitee’s obligations hereunder or under any other Loan Document if
the Borrowers or such Loan Party has obtained a final and nonappealable judgment
in its favor on such claim as determined by a court of competent jurisdiction.

          11.14.3 Reimbursement by Lenders. To the extent that a Borrower fails
to pay any amount required under Subsections 11.14.1 (Costs and Expenses) and
11.14.2 (Indemnification by the Borrower) to be paid by it to the Agent (or any
sub-agent thereof), the Issuing Bank, any Swing Lender or any Related Party of
any of the foregoing, each Lender severally agrees to pay to the Agent (or any
such sub-agent) or any such Issuing Bank, such Swing Lender or any Related
Party, as the case may be, such Lender’s Applicable Percentage (determined as of
the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (including any such unpaid amount in respect of
the claim asserted by such Lender), provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Agent (or any such sub-agent) or the
Issuing Bank or such Swing Lender in its capacity as such, or against any
Related Party of any of the foregoing acting for the Agent (or any such
sub-agent) or Issuing Bank or any such Swing Lender in connection with such
capacity. The obligations of the Lenders under this Subsection 11.14.3 are
subject to the provisions of Section 2.7 (Lenders’ Obligations Several).

- 124 -

--------------------------------------------------------------------------------




          11.14.4 Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable law, no Borrower shall assert, and each Borrower hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, any Loan or Letter of
Credit or the use of the proceeds thereof. No Indemnitee referred to in
Subsection 11.14.2 (Indemnification by the Borrower) shall be liable for any
damages arising from the use by unintended recipients of any information or
other materials distributed by it through telecommunications, electronic or
other information transmission systems in connection with this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby.

          11.14.5 Payments. All amounts due under this Section 11.14 shall be
payable promptly after demand therefor.

     11.15 Certification of Amounts.

          The certification by the Agent, the Issuing Bank or a Lender of the
amount of liabilities, losses, costs, expenses, claims and/or charges pursuant
to Section 11.14 (Expenses; Indemnity; Damage Waiver) shall be conclusive if
such amounts have been computed or reached in a reasonable manner.

     11.16 Termination of Security; Partial Release of Security.

          11.16.1 Termination of Security. At such time as no Secured Party has
any commitment to make financial accommodations to a Borrower pursuant to the
terms hereof and all the Secured Obligations and Canadian Secured Obligations
have been paid and performed in full, then the security provided for in the Loan
Documents shall terminate, provided that the security provided for in the Loan
Documents shall be reinstated if at any time any payment of any of the Secured
Obligations or Canadian Secured Obligations is rescinded or must otherwise be
returned by the Agent upon the insolvency, bankruptcy or reorganization of a
Borrower or any other Loan Party or otherwise, all as though such payment had
not been made, and provided, further, that all indemnities of the Borrowers and
each other Loan Party contained in this Agreement or any other Loan Document
shall survive and remain operative and in full force and effect regardless of
the termination of such security.

          11.16.2 Partial Release of Security. Effective upon the closing of a
disposition of any Collateral to any Person (other than a Borrower or any of its
Subsidiaries) and the application of proceeds thereof in conformity with the
provisions of this Agreement, the Lien of the Agent on the assets subject to
such disposition shall terminate and upon receipt by the Agent of a
certification to such effect from the chief financial officer of the U.S.
Borrower, the security interest granted under the Loan Documents in the
Collateral so disposed of shall terminate and the Agent shall deliver such
releases as may be appropriate or reasonably requested, provided, however, the
security interest granted under the Loan Documents in all remaining Collateral
shall remain in full force and effect. 

- 125 -

--------------------------------------------------------------------------------




     11.17 Waiver of Jury Trial.

          EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

     11.18 Patriot Act Notice.

          IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To
help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions to obtain, verify
and record information that identifies each person or entity that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
the Borrowers: when a Borrower opens an account, the Agent will ask for the
Borrower’s name, taxpayer identification number, business address and other
information that will allow the Agent to identify the Borrower. The Agent may
also ask to see the Borrower’s legal organizational documents or other
identifying documents.

          EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SUBSECTION
11.13.1 (CONFIDENTIALITY) FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS AFFILIATES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS
DEVELOPED COMPLIANCE PROCEDURES REGARDING THE USE OF MATERIAL NON-PUBLIC
INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL NON-PUBLIC INFORMATION IN
ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL,
PROVINCIAL, TERRITORIAL AND STATE SECURITIES LAW.

          ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS,
FURNISHED BY A BORROWER OR THE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE LOAN PARTIES AND
THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY, EACH LENDER
REPRESENTS TO THE BORROWERS AND THE AGENT THAT IT HAD IDENTIFIED IN ITS
ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE INFORMATION THAT
MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH ITS COMPLIANCE
PROCEDURES AND APPLICABLE LAW, INCLUDING FEDERAL, PROVINCIAL, TERRITORIAL AND
STATE SECURITIES LAWS.

- 126 -

--------------------------------------------------------------------------------




     11.19 Canadian Anti-Money Laundering Legislation.

               (a) Each Borrower acknowledges that, pursuant to the Proceeds of
Crime Act and other applicable anti-money laundering, anti-terrorist financing,
government sanction and “know your client” laws in each relevant jurisdiction
(collectively, including any guidelines or orders thereunder, “AML
Legislation”), the Lenders may be required to obtain, verify and record
information regarding the Borrowers and their respective directors, authorized
signing officers, direct or indirect shareholders or other Persons in control of
the Borrowers, and the transactions contemplated hereby. Each Borrower shall
promptly provide all such information, including supporting documentation and
other evidence, as may be reasonably requested by any Lender or any prospective
assignee or participant of a Lender, any Issuing Bank or any Agent, in order to
comply with any applicable AML Legislation, whether now or hereafter in
existence.

               (b) If the Agent has ascertained the identity of any Borrower or
any authorized signatories of the Borrower for the purposes of applicable AML
Legislation, then the Agent:

                    (i) shall be deemed to have done so as an agent for each
Lender, and this Agreement shall constitute a “written agreement” in such regard
between each Lender and the Agent within the meaning of the applicable AML
Legislation; and

                    (ii) shall provide to each Lender copies of all information
obtained in such regard without any representation or warranty as to its
accuracy or completeness.

          Notwithstanding the preceding sentence and except as may otherwise be
agreed in writing, each of the Lenders agrees that the Agent has no obligation
to ascertain the identity of the Borrowers or any authorized signatories of the
Borrowers on behalf of any Lender, or to confirm the completeness or accuracy of
any information it obtains from any Borrower or any such authorized signatory in
doing so.

     11.20 Acknowledgment of Lender Assignment. The parties acknowledge that RBS
Citizens, N.A. has irrevocably sold and assigned to Citizens Bank of
Pennsylvania, its Affiliate, all of the rights and obligations of RBS Citizens,
N.A. in its capacity as a Lender under this Agreement.

- 127 -

--------------------------------------------------------------------------------




     IN WITNESS WHEREOF, the Borrowers, the Agent, the European Agent, the
Canadian Agent, the Issuing Bank and the Lenders have caused this Agreement to
be duly executed by their respective duly authorized officers as of the date
first above written.

VISHAY PRECISION GROUP, INC.     By:  /s/ Steven Klausner Name: Steven Klausner
Title: Treasurer     VISHAY PRECISION GROUP CANADA ULC     By: /s/ Steven
Klausner Name: Steven Klausner Title: Treasurer


--------------------------------------------------------------------------------




J.P. MORGAN EUROPE LIMITED, as European Agent     By: /s/ Altan Kayaalp Name:
Altan Kayaalp Title: Executive Director     JPMORGAN CHASE BANK, N.A., TORONTO
BRANCH, as Canadian Agent     By:  /s/ Steve Voigt Name: Steve Voigt Title:
Senior Vice President         JPMORGAN CHASE BANK, NATIONAL ASSOCIATION, in its
capacity as the Agent, the Issuing Bank, the Swing Lender and a Lender     By:
/s/ Peter M. Killea Name: Peter M. Killea Title: Vice President     Wire
Transfer Information   JPMorgan Chase Bank, N.A. ABA Number 021000021 Account
Number        9008113381C3573 Attention: To Credit Loan Processing DP Re: Vishay
Precision Group


--------------------------------------------------------------------------------




CITIZENS BANK OF PENNSYLVANIA, in its capacity as a Lender     By:   /s/ Carol
Castle Name: Carol Castle Title: Senior Vice President



Solely for purposes of acknowledging Section 11.20:   RBS CITIZENS, N.A.    
By:   /s/ William E. Rurode, Sr. Name: William E. Rurode, Sr. Title: Senior Vice
President


--------------------------------------------------------------------------------




ARTICLE 1             DEFINITIONS 2             1.1 Defined Terms 2 1.2 Terms
Generally 30 ARTICLE 2        THE LOANS 30            2.1 Revolving Credit Loans
to U.S. Borrower 30          2.1.1      Commitment to Make RC Loans 30   2.1.2
Available RC Commitment 31   2.1.3 Voluntary RC Commitment Reductions 31 2.1.4
Repayment in connection with Commitment Reductions,              Certain
Currency Exchange Fluctuations and on Maturity Date 31 2.1.5 Voluntary
Prepayment 32 2.2 Swing Loans 32 2.2.1 Swing Loan Advances 32 2.2.2 Terms of
Swing Loan Borrowings 32 2.2.3 Participation by Lenders 32 2.2.4 No Set-off,
Etc. 33 2.2.5 Certain Limitations 33 2.3 Borrowing Notice 34 2.4 Increase in RC
Commitment 35 2.5 Term Loan to U.S. Borrower 36 2.5.1 Commitment to Make U. S.
Term Loans 36 2.5.2 Repayment of U.S. Term Loans 36 2.5.3 Voluntary Prepayments
37 2.5.4 Mandatory Prepayments 37 2.6 Term Loan to Canadian Borrower 37 2.6.1
Commitment to Make Canadian Term Loans 37 2.6.2 Repayment of Canadian Term Loans
37 2.6.3 Voluntary Prepayments 38 2.6.4 Mandatory Prepayments 38 2.7   Lenders’
Obligations Several 38 2.8 Notes 39 2.9 Fees to Lenders 39 2.9.1 Unused
Commitment Fees 39 2.9.2 Letter of Credit Fees 40 2.9.3 Other Fees 40 2.10
Interest 40   2.10.1 Rates 40 2.10.2   Applicable Margin 40 2.10.3 Adjustments
to Applicable Margin 41 2.10.4 LIBOR Election 41 2.10.5 Breakage 42   2.10.6
Default Rate; Late Fee 42 2.10.7 Source of Funds 42 2.10.8 Interest Due with
Certain Repayments and Prepayments 43 2.10.9 Interest Act (Canada) 43        
2.10.10 Limitation on Canadian Interest 43


--------------------------------------------------------------------------------




            2.11      Increased Costs; Unavailability 44          2.11.1     
Increased Costs Generally 44 2.11.2 Capital Requirements 44 2.11.3 Certificates
for Reimbursement 45 2.11.4 Delay in Requests 45 2.11.5 Inability to Determine
LIBOR 45 2.11.6 Laws Affecting LIBOR Availability 45 2.12 Purpose 45 2.13
Mechanics of Payments: Borrower Payments 46 2.13.1 Manner of Making Payments 46
2.13.2 Payments by Borrower; Presumptions by Agent 46 2.13.3 Disbursements from
Agent to Lenders 47 2.13.4 Authorization to Deduct Funds and Make Loans in
Satisfaction            of Obligations 47 2.13.5 Sharing of Payments by Lenders
47 2.13.6 Payments Due on Non-Business Days 48 2.13.7 Judgment Currency
Conversion 48 2.14 Mechanics of Payments; Lender Payments 49 2.14.1 Funding by
Lenders; Presumption by Agent 49 2.15 Taxes 49 2.15.1 Payments Free of Taxes 49
2.15.2 Payment of Other Taxes by the Borrowers 50 2.15.3 Indemnification by the
Borrowers 50 2.15.4 Indemnification by the Lenders 50 2.15.5   Evidence of
Payments 50 2.15.6 Status of Lenders 51 2.15.7 Treatment of Certain Refunds 52  
2.15.8 Survival 52 2.16 Mitigation Obligations; Replacement of Lenders 52 2.16.1
Designation of a Different Lending Office 52 2.16.2 Replacement of Lenders 52
2.17 Defaulting Lenders 53 2.18 Additional U.S. Borrowers 55 2.18.1 Request for
Additional Borrowers 55 2.18.2 Lender Elections to Accept Additional U.S.
Borrower 55 2.18.3 Execution of Documentation by Additional U.S. Borrower 55
2.19 Determination of U.S. Dollar Equivalents 55 ARTICLE 3        LETTERS OF
CREDIT 56            3.1 Letters of Credit 56     3.1.1 Commitment to Issue
Letters of Credit 56 3.1.2 Reimbursement Obligations 56 3.1.3 Limitation on
Amount 57 3.1.4 Obligations Absolute 57 3.1.5 Reliance by Issuing Bank 58 3.1.6
Fees 58         3.1.7 Participation by Lenders 58


- 2 -

--------------------------------------------------------------------------------




                          3.1.8      Standard of Conduct 59 3.1.9 Cash
Collateral Account 59 3.1.10 Obligations Secured 59   3.1.11 Canadian Borrower’s
Obligations 59 ARTICLE 4        CONDITIONS 60            4.1 Conditions to
Effectiveness 60 4.1.1 Execution of this Agreement 60 4.1.2 Notes 60 4.1.3
Security Agreement 60 4.1.4 Guaranty and Suretyship Agreement 60 4.1.5 Pledge
Agreements 61 4.1.6 Target Purchase Agreement 61 4.1.7 Payment of Fees and Costs
61 4.1.8 Corporate Proceedings 61 4.1.9 Consents and Approvals 62   4.1.10
Material Adverse Change; Compliance with Law 62 4.1.11 Opinions of Counsel 62
4.1.12 Officer’s Compliance Certificate 62 4.1.13 Good Standing 62 4.1.14 Lien
Searches 62 4.1.15 Patriot Act 63 4.1.16 Evidence of Insurance 63 4.1.17 Upfront
Fee 63 4.1.18 Intellectual Property Collateral Agreements 63 4.1.19 Other
Requirements 63 4.2 Conditions Precedent to Term Loans 63   4.2.1 Acquisition 63
4.2.2 Representations and Warranties 64 4.2.3 Corporate Structure 64 4.2.4 Due
Diligence 64   4.2.5   Opinion of Counsel 64 4.2.7 Other Requirements 64 4.3
Requirements for Each Loan/Letter of Credit 64 4.3.1 No Default 64 4.3.2
Borrowing Notice/Request for Letter of Credit 64 4.3.3 Representations and
Warranties 65 4.3.4 Method of Certifying Certain Conditions 65 4.4 Conditions
Subsequent to Term Loans 65 4.4.1 Acquisition 65 4.4.2 Representations and
Warranties 65 4.4.3 Target Debt 66 4.4.4 Consents and Approvals 66 4.4.5
Canadian Collateral 66 4.4.6 Other Requirements 66 ARTICLE 5       
REPRESENTATIONS AND WARRANTIES 66   5.1 Status 66                       

- 3 -
 

--------------------------------------------------------------------------------




                          5.1.1      Organization and Qualification 66
           5.1.2 Stock Ownership 67 5.1.3 Organizational Chart 67 5.2 Power and
Authority; Enforceability 68 5.3 No Violation of Agreements; Absence of
Conflicts 68 5.4 Recording, Enforceability and Consent 68 5.5 Lines of Business
69 5.6 Security Interest in Collateral 69 5.7 Litigation; Compliance with Laws;
OFAC Requirements 69 5.8 No Burdensome Agreements; Material Agreements 70 5.9
Condition of Property 70 5.10 Licenses; Intellectual Property 70 5.11 Title to
Properties; Liens 71 5.12 Reserved 71 5.13 Financial Statements and Projections
71 5.13.1 Financial Statements 71 5.13.2 Target Financial Statements 71   5.13.3
Undisclosed Liabilities 71 5.13.4 Absence of Material Adverse Change 72 5.13.5
Projections 72 5.14 Tax Returns and Payments; Other Fees 72 5.15 Fiscal Year 72
5.16 Federal Reserve Regulations 72 5.17 Investment Company Act 73      5.18
Compliance with ERISA and Canadian Pension Laws 73 5.18.1 Plans 73 5.18.2
Favorable Determination Letters 73 5.18.3 Compliance 73 5.18.4 Absence of
Certain Conditions 73 5.18.5   Absence of Certain Liabilities 74 5.18.6 Employee
Matters Agreement 74 5.18.7 Canadian Pension and Benefits 74 5.19 Accuracy and
Completeness of Disclosure 75 5.20   Adequacy of Capital; Solvency 75 5.21
Absence of Restrictive Provisions 75 5.22 Environmental Compliance 75 5.23 Labor
Matters 76 5.24 Brokers 77 5.25 Existing Indebtedness 77 5.26 Foreign Assets
Control Regulations, Etc. 77 5.27 Supply Agreements 77 ARTICLE 6       
REPORTING REQUIREMENTS AND NOTICES 78            6.1 Financial Data and
Reporting Requirements; Notice of Certain Events 78     6.1.1 Delivery of
Quarterly Financial Statements 78 6.1.2 Delivery of Annual Financial Statements;
Accountants’                    Certification 78


- 4 -

--------------------------------------------------------------------------------




                          6.1.3      Delivery of Officer’s Compliance
Certificates 78 6.1.4 Delivery of Target Financial Statements 79 6.1.5 Reserved
79 6.1.6 SEC Filings, Etc. 79 6.2 Notice of Defaults 80 6.3 Notice of Disputes
and Other Matters 80 6.3.1 Certain Litigation 80 6.3.2 Conditions Affecting
Collateral 80 6.3.3 Material Adverse Change 80 6.3.4 Representations and
Warranties 81 6.3.5 Intellectual Property 81 6.3.6 Notice of Claims Under
Certain Documents 81 6.3.7 Notice of Changes to the Acquisition Documents 81 6.4
ERISA Notices 81 6.5 Miscellaneous 82 6.6 Authorization of Third Parties to
Deliver Information 82 ARTICLE 7        FINANCIAL COVENANTS 82 7.1 Tangible Net
Worth 82       7.2 Fixed Charges Coverage Ratio 83 7.3 Leverage Ratio 83 7.4
Additional Provisions Respecting Calculation of Financial Covenants 83 ARTICLE 8
       BUSINESS COVENANTS 84 8.1 Indebtedness 84 8.1.1 In General 84 8.1.2
Limitation on Incurrence 86 8.2 Liens; and Licenses 86 8.2.1 In General 86 8.2.2
  Negative Pledge 87 8.2.3 Licenses 87 8.2.4 License Agreements 88 8.3
Investments, Loans, Acquisitions, Etc. 88 8.4   Restricted Payments 90 8.5
Sale-Leasebacks 91 8.6 Transactions with Affiliates 91 8.7 Mergers and
Dispositions 91 8.7.1 Consolidations and Mergers 91 8.7.2 Sales and Other
Dispositions 92 8.8 Existence 92 8.9 Compliance with Law 93 8.10 Payment of
Taxes and Claims 93 8.11 Tax Consolidation 93 8.12 Compliance with ERISA,
Canadian Pension Laws 93 8.13 Insurance 95 8.13.1 Liability, Property Damage,
Etc. 95 8.13.2 PBGC 95   8.14 Maintenance of Properties 95                     
 

- 5 -
 

--------------------------------------------------------------------------------




            8.15      Maintenance of Records; Fiscal Year 95 8.16 Inspection 96
8.17 Exchange of Notes 96 8.18 Voting 96 8.19 Type of Business 96 8.20 Issuance
of Equity 96 8.21 Change in Documents 97 8.22 Payment of Subordinated
Indebtedness 97 8.23 Compliance with Federal Reserve Regulations 97 8.24
Limitations on Certain Restrictive Provisions 97 8.25 Environmental Matters 98
8.26 Corporate Separateness 98 8.27 Certain Obligations Respecting Subsidiaries
98 8.28 Further Assurances 99 8.29 OFAC 100 8.30 Post-Closing Covenants 100 8.31
Depositary Banks 100 ARTICLE 9        EVENTS OF DEFAULT 100 9.1 Events of
Default 100               9.1.1      Failure to Pay Principal or Reimbursement
Obligations 101 9.1.2 Failure to Pay Interest, Fees, Etc. 101   9.1.3 Cross
Default to Indebtedness 101 9.1.4 Other Cross-Defaults 101 9.1.5
Misrepresentations 101   9.1.6 Certain Covenant Defaults 102 9.1.7 Other
Covenant Defaults 102   9.1.8 Other Loan Document Defaults; Security 102 9.1.9
Custody or Control of Assets 102 9.1.10   Discontinuance of Business 102 9.1.11
Insolvency 103 9.1.12 Change of Control 103 9.1.13 Subordination 103 9.1.14
Interest Rate Protection Agreements 103   9.1.15 Judgments 103 9.1.16
Unenforceability of Licenses 103 9.1.17 Claims Under Tax Matters Agreement 103
9.2 Acceleration; Remedies 104 9.2.1 Acceleration upon Insolvency 104 9.2.2
Acceleration upon Other Defaults 104 9.2.3 Remedies in General 104 9.3 Proceeds
of Collateral 105 9.3.1 Canadian Obligations 105 9.3.2 U.S. Obligations 105
ARTICLE 10        AGENCY 106 10.1 Appointment and Authority 106   10.2 Rights as
a Lender 107                                  

- 6 -
 

--------------------------------------------------------------------------------




            10.3      Agent May File Proofs of Claim and Other Actions 107 10.4
Exculpatory Provisions 108 10.5 Reliance by Agent 109 10.6 Delegation of Duties
110 10.7 Resignation of Agent 110 10.8 Non-Reliance on Agent and Other Lenders
110 10.9 No Other Duties, Etc. 111 10.10 European Agent 111 10.11 Canadian Agent
111 ARTICLE 11 MISCELLANEOUS 111            11.1 Notices; Effectiveness;
Electronic Communication 111          11.1.1      Notices Generally 111   11.1.2
Electronic Communications 113 11.1.3   Change of Address, Etc. 113 11.2 Survival
of Representations 113 11.3 No Implied Waivers 113 11.4 Severability 114 11.5
Amendments, Waivers and Consents 114 11.5.1 In General 114 11.5.2 Exception 115
11.6 Successors and Assigns 115     11.6.1 Successors and Assigns Generally 115
11.6.2 Assignments by Lenders 115   11.6.3 Register 117 11.6.4 Participations
117 11.6.5 Limitations upon Participant Rights 118 11.6.6 Certain Pledges 119
11.7 Calculations and Financial Data 119 11.8 Descriptive Headings 119 11.9
Governing Law; Jurisdiction; Etc. 119 11.9.1 Governing Law 119 11.9.2 Submission
to Jurisdiction 119 11.9.3 Waiver of Venue 119 11.9.4 Service of Process 120
11.10 Maximum Lawful Interest Rate 120 11.11 Right of Setoff 120 11.12
Counterparts; Integration; Effectiveness; Electronic Execution 121 11.12.1
Counterparts; Integration; Effectiveness 121 11.12.2 Electronic Execution of
Assignments 121 11.13 Treatment of Certain Information; Confidentiality;
Advertisement 121 11.13.1 Confidentiality 121 11.13.2 Information 122 11.13.3
Advertisement 122   11.14 Expenses; Indemnity; Damage Waiver 122 11.14.1 Costs
and Expenses 122         11.14.2 Indemnification by the Borrower 124           
            

- 7 -
 

--------------------------------------------------------------------------------




                          11.14.3      Reimbursement by Lenders 124   11.14.4
Waiver of Consequential Damages, Etc. 125 11.14.5 Payments 125 11.15
Certification of Amounts 125 11.16 Termination of Security; Partial Release of
Security 125 11.16.1 Termination of Security 125 11.16.2 Partial Release of
Security 125 11.17   Waiver of Jury Trial 126 11.18 Patriot Act Notice 126 11.19
Canadian Anti-Money Laundering Legislation 127 11.20 Acknowledgment of Lender
Assignment 127               

- 8 -
 

--------------------------------------------------------------------------------